


Exhibit 10.18

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 22, 2003,

 

among

 

YOUNG BROADCASTING INC.,

 

THE BANKS LISTED HEREIN,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent and Issuing Bank,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

 

Joint Exclusive Book-Runners and Lead Arrangers:

 

DEUTSCHE BANK SECURITIES, INC.
WACHOVIA CAPITAL MARKETS, L.L.C.

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

 

Definitions and Accounting Terms

 

 

 

SECTION 1.02.

Computation of Time Periods

 

SECTION 1.03.

Accounting Terms

 

SECTION 1.04.

Effect on Original Existing Credit Agreement and Other Loan Documents

 

 

 

 

ARTICLE 2

 

 

 

Amounts and Terms of the Advances

 

 

 

SECTION 2.01.

The Advances

 

SECTION 2.02.

Method of Borrowing

 

SECTION 2.03.

Notes

 

SECTION 2.04.

[Intentionally Omitted.]

 

SECTION 2.05.

Interest Rates

 

SECTION 2.06.

Fees

 

SECTION 2.07.

Optional Termination or Reduction of Commitments

 

SECTION 2.08.

Mandatory Termination of Revolving Facility Commitments and Repayment of
Revolving Advances

 

SECTION 2.09.

Optional Prepayments

 

SECTION 2.10.

Letters of Credit

 

SECTION 2.11.

General Provisions as to Payments

 

SECTION 2.12.

Funding Losses

 

SECTION 2.13.

Computation of Interest and Fees

 

SECTION 2.14.

Taxes

 

SECTION 2.15.

Method of Electing Interest Rates

 

SECTION 2.16.

Basis for Determining Interest Rate Inadequate or Unfair

 

SECTION 2.17.

Illegality

 

SECTION 2.18.

Increased Cost and Reduced Return

 

SECTION 2.19.

Base Rate Advances Substituted for Affected Fixed Rate Advances

 

SECTION 2.20.

Use of Proceeds

 

 

 

 

ARTICLE 3

 

 

 

Conditions Precedent

 

 

 

SECTION 3.01.

Conditions Precedent to Execution and Delivery of This Agreement

 

SECTION 3.02.

Conditions Precedent to Effective Time

 

SECTION 3.03.

Conditions Precedent to Initial Borrowing  of Interim Revolving Facility
Commitment

 

SECTION 3.04.

Conditions Precedent to Availability Date

 

SECTION 3.05.

Conditions Precedent to Each Borrowing

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06.

Conditions Precedent to Permitted Acquisitions, Including Borrowings in
Connection Therewith

 

 

 

 

ARTICLE 4

 

 

 

Representations and Warranties

 

 

 

SECTION 4.01.

Representations and Warranties of the Borrower

 

 

 

 

ARTICLE 5

 

 

 

Covenants of the Borrower

 

 

 

SECTION 5.01.

Affirmative Covenants

 

SECTION 5.02.

Negative Covenants

 

SECTION 5.03.

Reporting Requirements

 

 

 

 

ARTICLE 6

 

 

 

Events of Default

 

 

 

SECTION 6.01.

Events of Default

 

SECTION 6.02.

Cash Cover

 

 

 

 

ARTICLE 7

 

 

 

The Agents

 

 

 

SECTION 7.01.

Appointment and Authorization

 

SECTION 7.02.

Agents and Affiliates

 

SECTION 7.03.

Actions by Agents

 

SECTION 7.04.

Consultation with Experts

 

SECTION 7.05.

Liability of Agents

 

SECTION 7.06.

Indemnification

 

SECTION 7.07.

Credit Decision

 

SECTION 7.08.

Successor Agent

 

SECTION 7.09.

[Intentionally Omitted]

 

SECTION 7.10.

Notice of Default; Collateral Documents

 

 

 

 

ARTICLE 8

 

 

 

Miscellaneous

 

 

 

SECTION 8.01.

Amendments, Etc

 

SECTION 8.02.

Notices, Etc

 

SECTION 8.03.

No Waiver; Remedies

 

SECTION 8.04.

Costs and Expenses; Indemnities

 

SECTION 8.05.

Right to Set-off

 

SECTION 8.06.

BINDING EFFECT; GOVERNING LAW

 

SECTION 8.07.

Successors and Assigns

 

SECTION 8.08.

Headings

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.09.

Execution in Counterparts; Integration

 

SECTION 8.10.

Severability of Provisions

 

SECTION 8.11.

WAIVER OF JURY TRIAL

 

SECTION 8.12.

Submission to Jurisdiction; Consent to Service of Process

 

SECTION 8.13.

Consent to Amendment

 

SECTION 8.14.

Survival

 

 

PRICING SCHEDULE

 

Appendix I - Commitments

 

SCHEDULES

 

Schedule 1.01-1

-

Collateral Documents

Schedule 4.01(a)

-

Subsidiaries of the Borrower

Schedule 4.01(e)

-

Agreements Relating to Capital Stock

Schedule 4.01(h)

-

Disclosed Litigation

Schedule 4.01(i)

-

Existing Liens

Schedule 4.01(m)

-

Plans and Multiemployer Plans

Schedule 4.01(n)

-

Existing Debt

Schedule 4.01(s)

-

Executive Compensation Agreements

Schedule 4.01(t)

-

Descriptions and Locations of Real Property and Leasehold Interests

Schedule 4.01(u)

-

Government and Third Party Consents

Schedule 4.01(y)

-

Environmental Matters

 

EXHIBITS

 

Exhibit A

-

Form of Revolving Note

Exhibit B-1

-

Form of Amended and Restated Borrower Pledge Agreement

Exhibit B-2

-

Form of Amended and Restated Borrower Security Agreement

Exhibit B-3

-

Form of Amended and Restated Guarantor Pledge Agreement

Exhibit B-4

-

Form of Amended and Restated Guarantor Security Agreement

Exhibit B-5

-

Form of Amended and Restated Guaranty Agreement

Exhibit C-1

-

Form of Mortgage

Exhibit C-2

-

Form of Deed of Trust

Exhibit D

-

[Reserved]

Exhibit E-1

-

Form of Assignment and Assumption Agreement

Exhibit E-2

-

Form of Effective Date Assignment and Assumption Agreement

Exhibit F

-

Form of Opinion of Sonnenschein Nath & Rosenthal

Exhibit G

-

[Reserved]

Exhibit H

-

[Reserved]

Exhibit I

-

[Reserved]

Exhibit J

-

Form of Compliance Certificate

Exhibit K

-

Form of Request for Issuance

Exhibit L

-

Form of Borrower’s Solvency Certificate

Exhibit M

-

Form of Guarantor’s Solvency Certificate

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 22, 2003 among
YOUNG BROADCASTING INC., a Delaware corporation (the “Borrower”), the banks and
other financial institutions (the “Banks”) listed on the signature pages hereof,
DEUTSCHE BANK TRUST COMPANY AMERICAS (as successor to Bankers Trust Company
(“DB”)), as Administrative Agent and Collateral Agent for the Lenders hereunder
and as Issuing Bank, WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
Syndication Agent for the Lenders hereunder, and Deutsche Bank Securities, Inc.
and Wachovia Capital Markets, L.L.C., as Joint Exclusive Book-Runners and Lead
Arrangers.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and certain financial institutions are parties to a Second
Amended and Restated Credit Agreement dated as of June 26, 2000, as amended (the
“Original Existing Credit Agreement”); and

 

WHEREAS, immediately prior to the execution hereof, the Old Lenders (as defined
herein) have assigned all of their rights and obligations under the Original
Existing Credit Agreement to the Banks pursuant to the Effective Date Assignment
and Assumption Agreement (as defined herein), upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, the Borrower has entered into two Purchase Agreements each dated as of
December 12, 2003 (the “New Notes Purchase Agreements”) with Deutsche Bank
Securities, Inc. (“DBSI”) and Wachovia Securities, Inc. (“WSI” and, together
with DBSI, the “Initial Purchasers”) under which the Borrower will issue and
sell to the Initial Purchasers $90.0 million aggregate principal amount of 8½%
Senior Notes due 2008 (the “New Senior Notes”) and $140.0 million aggregate
principal amount of 8¾% Senior Subordinated Notes due 2014 (the “New
Subordinated Notes” and, together with the New Senior Notes, the “New Notes”);
and

 

WHEREAS, the Borrower has requested the Banks party hereto to make available to
the Borrower a revolving credit facility in an aggregate amount of $250,000,000
(to be reduced as provided herein); and

 

WHEREAS, subject to terms and conditions herein, the Banks have agreed to make
Revolving Facility Commitments (as defined below) in the aggregate amount of
$250,000,000 (to be reduced as provided herein); and

 

WHEREAS, the parties hereto therefore wish to provide for the foregoing by
amending the Original Existing Credit Agreement to, among other things, change
the amount and type of credit available thereunder and amend certain of the
other provisions thereof, and, in that connection, wish to amend and restate the
Original Existing Credit Agreement in its entirety; and

 

WHEREAS, in order to set forth in one document, for the convenience of the
parties, the text of the Original Existing Credit Agreement as amended by the
amendments to be made upon the effectiveness hereof, the parties wish to amend
and restate the Original Existing Credit Agreement in its entirety as set forth
below; and

 

WHEREAS, the Borrower intends that, for purposes of the Borrower’s indentures,
the New Notes shall constitute a partial replacement of the Original Existing
Credit Agreement, as amended and restated hereby;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE 1


 


DEFINITIONS AND ACCOUNTING TERMS


 

Certain Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Adjusted CD Rate Advance” means an Advance which bears interest as provided in
Section 2.05(b).

 

“Administrative Agent” means DB in its capacity as Administrative Agent for the
Lenders hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means (i) with respect to each Lender listed on
the signature pages hereof, the administrative questionnaire in the form
submitted to such Lender by the Administrative Agent and submitted to the
Administrative Agent (with a copy to the Borrower) duly completed by such Lender
on or before the Effective Date and (ii) with respect to each other Lender, the
Assignment and Assumption Agreement for such Lender as an Assignee.

 

“Advance” means an Incremental Term Loan Advance or a Revolving Advance, each of
which may be an Adjusted CD Rate Advance, a Base Rate Advance or a Eurodollar
Rate Advance (each of which shall be referred to as a “Type” of Advance).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
The term “control” means the possession, directly or indirectly, of the power,
whether or not exercised, to direct or cause the direction of the management or
policies of any Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Agents” means the Administrative Agent, the Syndication Agent, the Collateral
Agent or any combination of the foregoing as the context may require, and
“Agent” means any one of the foregoing.

 

“Agreement” means the Original Existing Credit Agreement, as amended and
restated by this Third Amended and Restated Credit Agreement and as thereafter
further amended or otherwise modified from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, such Lender’s CD
Lending Office in the case of an Adjusted CD Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Asset Operating Cash Flow” means with respect to each Asset Sale, the portion
of Operating Cash Flow for the twelve months immediately preceding such Asset
Sale that is attributable to the asset, property or business being disposed of
pursuant to such Asset Sale.

 

“Asset Purchase” means an acquisition by the Borrower or any of its Subsidiaries
of (i) all or substantially all of the assets of any Person (other than the
Borrower or any of its Subsidiaries) or (ii) property and assets of any Person
(other than the Borrower or any of its Subsidiaries), in each case comprising a
television station or a business incidental thereto.

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” means any sale, lease, assignment, transfer or other disposition by
the Borrower or any of its Subsidiaries of any asset, property or business
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired, but excluding dispositions of inventory in the
ordinary course of business.

 

“Assignee” has the meaning specified in Section 8.07(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement entered into by a Lender and an Assignee, and accepted by the
Administrative Agent and consented to by the Borrower (if required), in
substantially the form of Exhibit E-1.

 

 “Availability Date” means the date on which the conditions set forth in Section
3.04 shall have been satisfied or waived in accordance with Section 8.01.

 

“Availability Date Transactions” means, collectively, the availability of
Advances under this Agreement and the other Loan Documents (except for any
Interest Rate Protection Agreements).

 

“Banks” has the meaning specified in the preamble to this Agreement.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal Funds Rate
for such day.

 

“Base Rate Advance” means an Advance which bears interest as provided in Section
2.05(a).

 

“Base Rate Margin” means a rate per annum equal to the Base Rate plus 2.25%.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Pledge Agreement” means the Amended and Restated Borrower Pledge
Agreement dated as of June 26, 2000 between the Borrower and the Collateral
Agent, and each other pledge agreement entered into by the Borrower pursuant
hereto, in substantially the form of Exhibit B-1, in each case as the same has
been or may be amended or otherwise modified from time to time.

 

“Borrower Security Agreement” means the Borrower Security Agreement dated as of
June 26, 2000 between the Borrower and the Collateral Agent, and each other
security agreement entered into by the Borrower pursuant hereto, in
substantially the form of Exhibit B-2, in each case as the same has been or may
be amended or otherwise modified from time to time.

 

“Borrowing” means an Incremental Borrowing or a Revolving Facility Borrowing
made or Converted on the same day by the Lenders.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Subsidiaries for property, plant and equipment
(including renewals, improvements, replacements and capitalized repairs) during
such period, and all Capital Leases entered into during such period, which would
be reflected as additions to property, plant or equipment (other than as a
result of a Permitted Acquisition) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with generally accepted
accounting principles.

 

“Capital Lease” means any lease which is or should be, in accordance with
generally accepted accounting principles, recorded as a capital lease.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any lease of property which
in accordance with generally accepted accounting principles should be
capitalized on the lessee’s balance sheet or for which the amount of the assets
and liabilities thereunder, if so capitalized, should be disclosed in a note to
such balance sheet, the amount of the liability which should be so capitalized
or disclosed.

 

“CD Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “CD Lending Office” opposite its name in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office)
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Administrative Agent.

 

“CD Rate Margin” means a rate per annum equal to the CD Rate plus 3.375%.

 

“CD Reference Banks” means DB and Wachovia.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.), as amended from time to
time, and regulations promulgated thereunder.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Collateral” means, collectively, the “Collateral” as defined in the Security
Agreements, the “Collateral” as defined in the Pledge Agreements, the “Trust
Property” and “Mortgaged Property” described in the Mortgages and all other
property and assets of the Borrower or any Guarantor to which any Collateral
Document relates.

 

“Collateral Agent” means DB in its capacity as the secured party, mortgagee,
beneficiary or grantee under the various pledge and security agreements,
mortgages and other Collateral Documents executed and delivered by the Borrower
and its Subsidiaries in connection with this Agreement.

 

“Collateral Documents” means the Security Agreements, the Pledge Agreements and
the Mortgages, including without limitation the agreements, documents and
instruments listed on Schedule 1.01-1.

 

“Communications Act” means the Communications Act of 1934, as amended from time
to time, and the regulations promulgated thereunder.

 

“Compliance Certificate” means, as of any date, a certificate of the chief
financial officer of the Borrower substantially in the form of Exhibit J.

 

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with generally accepted accounting principles,
including principles of consolidation.

 

“Convert”, “Conversion” and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.15 or 2.17.

 

“CTSI” means Community Television Service, Inc., a South Dakota corporation.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money or to pay the deferred purchase price of
property or services (including, without limitation, all obligations, contingent
or otherwise, of such Person in connection with letter of credit

 

4

--------------------------------------------------------------------------------


 

facilities, acceptance facilities or other similar facilities and in connection
with any agreement to purchase, redeem, exchange, convert or otherwise acquire
for value any capital stock of such Person, but excluding all amounts payable
with respect to Programming Liabilities), (ii) all obligations of such Person
evidenced by bonds, notes, debentures or other similar instruments, (iii) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (iv)
all obligations of such Person under Capital Leases, (v) all Debt of any other
entity of the type referred to in clause (i), (ii), (iii) or (iv) above secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt, (vi) all
equity securities of such Person subject to repurchase or redemption other than
at the sole option of such Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (vii) all
Guaranteed Debt of such Person, (viii) all liabilities incurred by the Borrower
or any ERISA Affiliate to the PBGC upon the termination under Section 4041 or
Section 4042 of ERISA of any Plan, (ix) all Withdrawal Liabilities of such
Person or any of its ERISA Affiliates, (x) all increases in the amount of
contributions required to be made by the Borrower and its ERISA Affiliates in
each fiscal year of the Borrower to Multiemployer Plans, due to the
reorganization or termination of any such Multiemployer Plan within the meaning
of Title IV of ERISA, over the average annual amount of such contributions
required to be made during the last 3 years preceding such reorganization or
termination and (xi) the aggregate amount of Derivatives Obligations of such
Person; provided that for the purposes of calculating Debt to determine the Debt
to Operating Cash Flow Ratio (for purposes other than compliance with the last
provision of Section 5.02(b)) and Senior Secured Debt to Operating Cash Flow
Ratio, Debt shall be reduced by the lesser of (A) the aggregate amount of cash
plus Temporary Cash Investments held by the Borrower or any Guarantor (excluding
Permitted Acquisition Deposits) on the date of determination and (B)
$50,000,000.

 

“Debt to Operating Cash Flow Ratio” means, as of any day, the ratio of (i) the
aggregate unpaid Consolidated principal amount of all Debt of the Borrower and
its Subsidiaries on such day to (ii) Operating Cash Flow of the Borrower and its
Subsidiaries for the twelve consecutive calendar months then most recently ended
or ending on such day.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Designated Lender” means, with respect to any Designating Lender, an SPC
designated by it pursuant to Section 8.07(e) as a Designated Lender for purposes
of this Agreement.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 8.07(e).

 

“Disclosed Litigation” has the meaning specified in Section 4.01(h).

 

5

--------------------------------------------------------------------------------


 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name in the
Administrative Questionnaire or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“Effective Date” means the date of execution and delivery of this Agreement.

 

“Effective Date Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement, dated as of the date of this Agreement, the assignments
under which have become effective on the Effective Date immediately prior to the
execution hereof, among the Old Lenders, as Assignors, the Banks, as Assignees,
the Borrower and the Administrative Agent, substantially in the form of Exhibit
E-2.

 

“Effective Time” means the time on the Effective Date at which the amendment and
restatement of the Original Existing Credit Agreement to be effected by this
Agreement shall become effective, in accordance with the provisions of Section
3.02.

 

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, licenses, agreements and governmental restrictions, whether
now or hereafter in effect, relating to human health, the environment or to
emissions, discharges or releases of pollutants, contaminants, Hazardous
Materials or wastes into the environment, including ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Materials or wastes or the clean-up or other
remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  References to sections or parts of ERISA as in effect on the date
hereof include corresponding successor provisions after the date hereof.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member or which is under
common control with the Borrower within the meaning of Section 414 of the Code,
and the regulations promulgated and rulings issued thereunder.

 

“Eurodollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name in
its Administrative Questionnaire (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Margin” means a rate per annum equal to 3.25%.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.05(c).

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Reference Banks” means the principal London offices of DB and
Wachovia.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Financing Statements” has the meaning specified in Section 3.04(b).

 

“Existing or Additional Incremental Term Loan Lenders” has the meaning specified
in Section 2.01(a)(2).

 

“Existing Subordinated Debt” means the 1996 Subordinated Notes, the 1997
Subordinated Notes and the 2001 Subordinated Notes.

 

“FCC” means the Federal Communications Commission and any successor thereto.

 

“FCC License” means any license, permit, certificate of compliance, franchise,
approval or authorization granted or issued by the FCC and owned or held by the
Borrower or any of its Subsidiaries in order to conduct the broadcast operations
of a television station.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day and so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Film Expense” means, with respect to any accounting period, all amounts which
become due and payable by the Borrower or any of its Subsidiaries during such
period in respect of Programming Liabilities of the Borrower or any of its
Subsidiaries, as determined in accordance with generally accepted accounting
principles.

 

“Final Order” means an action by the FCC that has not been reversed, stayed,
enjoined, set aside, or suspended, and with respect to which no requests are
pending for administrative or judicial review, reconsideration, appeal, or stay,
and the time for filing any such requests and the time for the FCC to set aside
the action on its own motion have expired.

 

“Financing Transactions” means the entering into of this Agreement, the issuance
of the New Notes and the redemption of the 1996 Subordinated Notes and 1997
Subordinated Notes.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower consisting of a calendar
quarter ending on March 31, June 30, September 30 or December 31, as the case
may be.

 

“Fiscal Year” means a fiscal year of the Borrower consisting of a calendar year
ending on December 31.

 

“Fixed Rate Advances” means Adjusted CD Rate Advances or Eurodollar Rate
Advances or any combination thereof.

 

7

--------------------------------------------------------------------------------


 

“Fixed Rate Borrowing” means a borrowing consisting of Adjusted CD Rate Advances
or Eurodollar Rate Advances made on the same day by the Lenders.

 

“Fronting Fee” has the meaning specified in Section 2.06(e).

 

“Guaranteed Debt” of any Person means all Debt referred to in clause (i), (ii),
(iii) or (iv) of the definition of “Debt” in this section guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (i) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (ii) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (iii) to supply
funds to, or in any other manner invest in, the debtor (including any agreement
to pay for property or services irrespective of whether such property is
received or such services are rendered) or (iv) otherwise to assure a creditor
against loss.

 

“Guarantor” means each of the Subsidiaries of the Borrower listed on Schedule
4.01(a) and each of the Subsidiaries of the Borrower which shall become a
Guarantor in accordance with this Agreement (including Section 5.02(f)).

 

“Guarantor Pledge Agreements” means (i) each Amended and Restated Pledge
Agreement dated as of June 26, 2000 between each Guarantor and the Collateral
Agent, each as amended to the date hereof and (ii) each other pledge agreement
entered into by any Guarantor pursuant to this Agreement substantially in the
form of Exhibit B-3 hereto, in each case as further amended from time to time.

 

“Guarantor Security Agreements” means, collectively, (i) each Amended and
Restated Guarantor Security Agreement dated as of June 26, 2000 between each
Guarantor and the Collateral Agent, each as amended to the date hereof and (ii)
each other security agreement entered into by any Guarantor pursuant to this
Agreement substantially in the form of Exhibit B-4.

 

“Guaranty Agreement” means the Third Amended and Restated Guaranty Agreement
dated as of the date hereof, among the Borrower, each of the Guarantors and the
Administrative Agent, substantially in the form of Exhibit B-5.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA;
(ii) asbestos; (iii) polychlorinated biphenyls; (iv) petroleum, its derivatives,
by-products and other hydrocarbons; and (v) any other toxic, radioactive,
caustic or otherwise hazardous substance regulated under Environmental Laws.

 

“Incremental Term Loan Advance” has the meaning specified in Section 2.01(a).

 

“Incremental Term Loan Borrowing” means a borrowing consisting of Incremental
Term Loan Advances made or Converted on the same day by the Lenders choosing to
enter Incremental Term Loans.

 

“Incremental Term Loan Maturity Date” means a date to be determined at the time
of the Incremental Term Loan Borrowing among Borrower, the Administrative Agent
and the parties agreeing to provide the credit; provided, however, that the
Incremental Term Loan Maturity Date shall be no earlier than six months after
the latest possible Revolving Facility Termination Date.

 

“Independent Public Accountants” means Ernst & Young LLP or  another independent
public accounting firm of nationally recognized standing reasonably acceptable
to the Majority Lenders.

 

8

--------------------------------------------------------------------------------


 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan, as determined using
the actuarial assumptions then used for the purpose of determining the
contributions to be made to such Plan, exceeds the fair market value of the
assets of such Plan allocable to such benefits.

 

“Interest Period” means:  (i) with respect to each Eurodollar Rate Advance, the
period commencing on the date of such Borrowing and ending 1, 2, 3 or 6 months
thereafter, as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:

 

(a)           any Interest Period which would otherwise end on a day which is
not a Eurodollar Business Day shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Eurodollar Business Day;

 

(b)           any Interest Period which begins on the last Eurodollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Eurodollar Business Day of a
calendar month; and

 

(c)           if any Interest Period includes a date on which a payment of
principal of the Advances is required to be made under any mandatory repayment
provision of this Agreement but does not end on such date, then (i) the
principal amount (if any) of each Eurodollar Rate Advance required to be repaid
on such date shall have an Interest Period ending on such date and (ii) the
remainder (if any) of each such Eurodollar Rate Advance shall have an Interest
Period determined as set forth above; and

 

(ii) with respect to each Adjusted CD Rate Advance, the period commencing on the
date of such Borrowing and ending 30, 60, 90 or 180 days thereafter, as the
Borrower may elect in the applicable Notice of Borrowing or Notice of Interest
Rate Election; provided that:

 

(a)           any Interest Period (other than an Interest Period determined
pursuant to clause  (b)(i) below) which would otherwise end on a day which is
not a Eurodollar Business Day shall be extended to the next succeeding
Eurodollar Business Day; and

 

(b)           if any Interest Period includes a date on which a payment of
principal of the Advances is required to be made under any mandatory repayment
provision of this Agreement but does not end on such date, then (i) the
principal amount (if any) of each Adjusted CD Rate Advance required to be repaid
on such date shall have an Interest Period ending on such date and (ii) the
remainder (if any) of each such Adjusted CD Rate Advance shall have an Interest
Period determined as set forth above.

 

“Interest Rate Protection Agreement” means any interest rate cap agreement,
interest rate swap agreement and any other interest rate protection agreement
between the Borrower and any Person that is a Lender or any Affiliate of any
Lender on conditions acceptable to the Agents (such acceptance of the Agents not
to be unreasonably denied) and in accordance with Section 5.02(s), as such
agreement may be amended from time to time with the consent (not to be
unreasonably withheld) of the Agents.

 

“Interim Revolving Facility Commitment” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Appendix I hereto under the
caption “Interim Revolving Credit Facility Commitment.”

 

9

--------------------------------------------------------------------------------


 

“Interim Revolving Facility Termination Date” means the earlier of (i) the date
of issuance of the New Notes, or (ii) 5:01 p.m. on December 30, 2003.

 

“Issuing Bank” means DB and any of its affiliates including but not limited to
Deutsche Bank AG, New York Branch, as the issuers of a Letter of Credit.

 

“KLFY Partnership” means KLFY, L.P., a Delaware limited partnership of which YB
of Louisiana is the sole general partner and of which LAT is the sole limited
partner and which is governed by the KLFY Partnership Agreement.

 

“KLFY Partnership Agreement” means the Agreement of Limited Partnership of KLFY,
L.P. dated as of December 29, 1989 by and among YB of Louisiana and LAT, as the
same may be amended from time to time.

 

“LAT” means LAT, Inc., a Delaware corporation and wholly owned subsidiary of the
Borrower.

 

“Lead Arrangers” means Deutsche Bank Securities, Inc. and Wachovia Capital
Markets, L.L.C.

 

“Leaseholds” means all of the right, title and interest of the Borrower or any
of its Subsidiaries in, to and under any leases, licenses or other agreements
granting to the Borrower or any of its Subsidiaries, directly or indirectly,
rights to enter, occupy or use any land, improvements and fixtures, including,
without limitation, the “Ground Leases” as described in certain of the
Mortgages.

 

“Lender Share” means, with respect to any Lender, the aggregate outstanding
amount of such Lender’s Incremental Term Loan Advances and Revolving Facility
Commitments (or, if the Revolving Facility Commitments shall have been
terminated, the aggregate outstanding amount of such Lender’s Revolving Advances
and Letter of Credit Obligations).

 

“Lenders” means the Banks listed on the signature pages hereof and each Assignee
that shall become a party hereto pursuant to Section 8.07.

 

“Letter of Credit Fee” has the meaning specified in Section 2.06(e).

 

“Letter of Credit Obligations” means, for any Lender and at any time, the sum of
(x) the amounts then owing to such Lender (including in its capacity as the
Issuing Bank) under Section 2.10 to reimburse it in respect of amounts drawn
under Letters of Credit and (y) such Lender’s ratable participation in the
aggregate amount then available for drawing under all Letters of Credit,
calculated in accordance with Section 2.10.

 

“Letters of Credit” has the meaning specified in Section 2.10.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest in respect of such asset. For the purposes of this Agreement, the
Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under a conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

 

10

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents and any Interest Rate Protection Agreements and all
agreements, documents and instruments executed and delivered in connection with
any Letter of Credit, in each case as the same may hereafter be amended or
otherwise modified from time to time.

 

“Loan Party” means each of the Borrower and each Guarantor.

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events by the Borrower or any of its
Subsidiaries under any insurance policy maintained to cover losses with respect
to tangible real or personal property or improvements or losses from business
interruption or (ii) any award or other compensation with respect to any
condemnation of property (or any transfer or disposition of property in lieu of
condemnation) received by the Borrower or any of its Subsidiaries, if the amount
of such aggregate insurance proceeds or award or other compensation exceeds
$1,000,000.

 

“Majority Lenders” means Lenders under this Agreement having at least 51% of the
aggregate amount of Lender Shares for all Lenders under this Agreement.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment obligations in respect of Derivatives Obligations of the Borrower and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, exceeding in the aggregate $1,000,000.

 

“Maturity Date” means the latest to occur of the Incremental Term Loan Maturity
Date, the Revolving Facility Termination Date and the date when all Incremental
Term Loan Advances, Revolving Advances and Letter of Credit Obligations shall
have terminated or been repaid in full.

 

“Mortgage Amendment” means, with respect to each Mortgage executed pursuant to
the Original Existing Credit Agreement, an amendment and restatement thereof
dated on or prior to the Availability Date providing for the securing of the
Advances under this Agreement.

 

“Mortgages” means the mortgages and deeds of trust listed on Schedule 1.01-1, in
each case as amended on or prior to the Availability Date by the relevant
Mortgage Amendment and any other mortgages, deeds of trust or similar
instruments in substantially the form of Exhibit C-1 hereto for a mortgage and
Exhibit C-2 hereto for a deed of trust executed from time to time pursuant
hereto, as the same may be amended or otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, including
for these purposes any Person that ceased to be an ERISA Affiliate during such
five year period.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and at least one employer other than the Borrower or an ERISA
Affiliate, are making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan, including for
these purposes any Person that ceased to be an ERISA Affiliate during such five
year period.

 

“NAIC” means the National Association of Insurance Commissioners.

 

11

--------------------------------------------------------------------------------


 

“Net Income” means, for any accounting period, net income (or net deficit, as
the case may be), as determined in accordance with generally accepted accounting
principles.

 

“Net Proceeds” means, with respect to any issuance by the Borrower of any equity
securities, Permitted Senior Unsecured Debt or Permitted Subordinated Debt or
any Permitted Asset Sale by any Loan Party, an amount equal to the net cash
proceeds received by the Borrower or such Loan Party with respect to such equity
securities, Permitted Senior Unsecured Debt or Permitted Subordinated Debt or
pursuant to such Permitted Asset Sale, as the case may be, less (without
duplication) any fees and other expenses relating thereto reasonably incurred by
the Borrower or such Loan Party in connection therewith.

 

“Net Working Investment” means at any date (x) the Consolidated current assets
of the Borrower and its Subsidiaries (excluding cash, short-term investments and
Television Film Exhibition Rights) minus (y) the Consolidated current
liabilities of the Borrower and its Subsidiaries (excluding Programming
Liabilities and principal of and interest on Debt), all determined as of such
date. Net Working Investment at any date may be a positive or negative number.
Net Working Investment increases when it becomes more positive or less negative
and decreases when it becomes less positive or more negative.

 

“New Notes” has the meaning specified in the third recital to this Agreement.

 

“New Notes Documents” means the New Senior Note Documents and the New Senior
Subordinated Note Documents.

 

“New Notes Financings” means the issuance of the New Notes pursuant to the New
Notes Documents.

 

“New Senior Note Documents” means the New Senior Notes and the Indenture dated
December 7, 2001, among the Borrower, as issuer, each of the Subsidiaries of the
Borrower named therein as the Initial Guarantors, as guarantors thereunder, and
First Union National Bank, as trustee.

 

“New Senior Notes” has the meaning specified in the third recital to this
Agreement.

 

“New Subordinated Note Documents” means the New Subordinated Notes and the
Indenture to be entered into relating thereto, among the Borrower, as issuer,
each of the Subsidiaries of the Borrower named therein as the Initial
Guarantors, as guarantors thereunder, and Wachovia Bank, N.A., as trustee, which
Indenture shall be on substantially similar terms and conditions as those set
forth in the section entitled “Description of Notes” of the offering memorandum
dated as of December 12, 2003 relating to the New Subordinated Notes.

 

“New Subordinated Notes” has the meaning specified in the third recital to this
Agreement.

 

“1996 Subordinated Note Documents” means the 1996 Subordinated Notes and the
Indenture dated as of January 1, 1996, as supplemented, among the Borrower, as
issuer, each of the Subsidiaries of the Borrower named therein as the Initial
Guarantors, as guarantors thereunder, and State Street Bank and Trust Company,
as trustee.

 

“1996 Subordinated Notes” means the Borrower’s 9% Senior Subordinated Notes due
2006.

 

12

--------------------------------------------------------------------------------


 

“1997 Subordinated Note Documents” means the 1997 Subordinated Notes and the
Indenture dated as of June 15, 1997, as supplemented, among the Borrower, as
issuer, each of the Subsidiaries of the Borrower named therein as the Initial
Guarantors, as guarantors thereunder, and First Union National Bank, as trustee.

 

“1997 Subordinated Notes” means the Borrower’s 8 3/4% Senior Subordinated Notes
due 2007.

 

“Non-Cash Expenses” means, for any accounting period, expenses properly
attributable to such period for depreciation, amortization (including
amortization of film rights) and other non-cash items as determined in
accordance with generally accepted accounting principles; provided that Non-Cash
Expenses shall include amortization of transaction fees and expenses incurred in
connection with the Financing Transactions (as defined herein) and non-cash
compensation (including stock and stock option grants) provided to employees and
directors of the Borrower or any of its Subsidiaries.

 

“Notes” means the Revolving Notes.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Notice of Debt to Operating Cash Flow Ratio” means (i) until the Borrower
delivers a Notice of Debt to Operating Cash Flow Ratio pursuant to Section
5.03(a), the certificate delivered by the Borrower pursuant to Section
3.01(d)(2) and (ii) thereafter, a Notice of Debt to Operating Cash Flow Ratio
delivered pursuant to Section 5.03(a).

 

“Notice of Interest Rate Election” has the meaning specified in Section 2.15.

 

“Obligations” means, the Advances, Interest Rate Protection Agreements and all
other obligations of the Loan Parties described in any Loan Document.

 

“Old Lenders” means the Lenders under the Original Existing Credit Agreement as
in effect immediately before the effectiveness of the Assignment and Assumption
Agreement.

 

“Operating Cash Flow” means, for any accounting period, the amount calculated as
follows:

 

Consolidated Net Income for such period,

 

plus

to the extent deducted in determining such Consolidated Net Income, Consolidated
Non-Cash Expenses and any other extraordinary non-cash losses (including any
losses from the sale of assets) for such period,

 

 

plus

Total Interest Expense (net of interest income),

 

 

plus

Consolidated income tax expense for such period,

 

 

minus

all cash payments in respect of income taxes by the Borrower or any of its
Subsidiaries during such period,

 

 

minus

to the extent included in Consolidated Net Income for such period, any
extraordinary non-cash gains (including gains from the sale of assets) for such
period,

 

 

minus

Consolidated cash payments of Film Expense made during such period,

 

13

--------------------------------------------------------------------------------


 

all determined in accordance with generally accepted accounting principles;
provided that if any Permitted Acquisition occurs during such accounting period,
the calculation of Operating Cash Flow for such accounting period shall give
effect, on a Pro Forma Basis, to the items set forth above for periods during
such accounting period but prior to the closing date for such Permitted
Acquisition, to the extent such items are properly attributable to the acquired
assets or properties, related costs or expenses or the financing therefor.

 

“Original Existing Credit Agreement” has the meaning specified in the first
recital to this Agreement.

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning specified in Section 8.07(b).

 

“Payment Date” means the last day of each March, June, September and December
(or, if such day is not a Domestic Business Day, the next succeeding Domestic
Business Day), commencing with the first such date occurring after the
Availability Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisition” means an acquisition by any one or more wholly-owned
Subsidiaries of the Borrower of any one or more television stations or of any
one or more businesses incidental to the ownership and operation of television
stations (which shall include any television representation business), or an
acquisition by the Borrower or any one or more wholly-owned Subsidiaries of the
Borrower of all of the capital stock of a corporation principally engaged in
owning one or more television stations or one or more businesses incidental to
the ownership and operation of such television stations; provided that:

 


(A)           AT LEAST TEN (10) DAYS PRIOR TO THE CLOSING DATE FOR SUCH
ACQUISITION, THE BORROWER SHALL HAVE DELIVERED TO EACH OF THE LENDERS (I) A
COMPLIANCE CERTIFICATE, AS OF THE MOST RECENT DATE FOR COMPLIANCE PRIOR TO THE
DATE OF SUCH CERTIFICATE, AND ALSO DEMONSTRATING THAT THE DEBT TO OPERATING CASH
FLOW RATIO AS OF SUCH DATE WOULD BE LESS THAN 7.0X, IN ALL CASES AFTER GIVING
EFFECT ON A PRO FORMA BASIS TO SUCH ACQUISITION, AND (II) A REPORT OF THE CHIEF
FINANCIAL OFFICER OF THE BORROWER, IN A FORM AND PROVIDING SUFFICIENT DETAIL AND
JUSTIFICATION FOR THE INFORMATION PROVIDED THEREIN, INCLUDING ASSUMPTIONS, AS
SHALL BE FOUND TO BE REASONABLE BY EACH OF THE AGENTS IN ITS SOLE GOOD FAITH
DISCRETION, AFTER COMPLETION OF REASONABLE DUE DILIGENCE, ESTABLISHING THAT,
AFTER GIVING EFFECT TO SUCH ACQUISITION AND THE FINANCING THEREFOR, THE BORROWER
SHALL BE IN COMPLIANCE AT THE END OF EACH FISCAL YEAR UNTIL THE MATURITY DATE
WITH THE COVENANTS CONTAINED IN SECTIONS 5.01(L), 5.01(O), 5.02(A), 5.02(B),
5.02(D), 5.02(F), 5.02(G) AND 5.02(H);


 

(b)           at the time of such acquisition, no Default is then continuing or
would result therefrom; and

 

(c)           at the time of such acquisition, the stock of any new Subsidiaries
of the Borrower acquired or created in connection therewith or resulting
therefrom shall be pledged to the Administrative Agent for its benefit and the
benefit of the Lenders, each of such new Subsidiaries shall become a Guarantor
hereunder and each of such new Subsidiaries shall grant liens and security
interests in all of its assets to the Administrative Agent for its benefit and
the benefit of the Secured Parties, all as more fully set forth in Section 3.06.

 

14

--------------------------------------------------------------------------------


 

“Permitted Acquisition Deposit” means a deposit made by the Borrower or any of
its Subsidiaries pursuant to any purchase agreement to which it is or is to be a
party in connection with an acquisition that it proposes to make as a Permitted
Acquisition; provided that at the time of the making of such deposit, no Default
is then continuing or would result therefrom.

 

“Permitted Acquisition Mortgage” has the meaning specified in Section
3.06(e)(5).

 

“Permitted Asset Sale” means any Asset Sale by the Borrower or any of its
Subsidiaries (a) where the Net Proceeds of such Asset Sale, when added to the
Net Proceeds of any related Asset Sales, are less than $1,500,000, unless such
Asset Sale is the disposition of property and assets comprising a television
station or a business incidental thereto; or (b) where the Net Proceeds of such
Asset Sale are greater than or equal to $1,500,000 or such Asset Sale is the
disposition of property and assets comprising a television station or a business
incidental thereto, if (x) before and after giving effect thereto no Default
shall have occurred and be continuing; (y) except in the case of a Qualifying
FCC-Mandated Sale, the aggregate total amount of the Asset Operating Cash Flow
with respect to all such Asset Sales since the Effective Date (excluding any
Qualifying FCC-Mandated Sale) constitutes less than fifteen percent (15%) of the
greatest amount of Operating Cash Flow for any consecutive twelve-month period
commencing after the Effective Date; and (z) at least ten (10) days prior to the
date of each such Asset Sale, the Borrower shall have delivered to each of the
Lenders (i) a Compliance Certificate, as of the most recent date for compliance
prior to the date of such certificate, after giving effect on a Pro Forma Basis
to such Asset Sale, and (ii) a report of the chief financial officer of the
Borrower, in a form and providing sufficient detail and justification for the
information provided therein, including assumptions, as shall be found to be
reasonable by each of the Agents in its sole good faith discretion, after
completion of reasonable due diligence, establishing that after giving effect to
such Asset Sale, the Borrower shall be in compliance at the end of each fiscal
year until the Maturity Date with the covenants contained in Sections 5.01(l),
5.01(o), 5.02(a), 5.02(b), 5.02(d), 5.02(f), 5.02(g) and 5.02(h).

 

“Permitted Debt Repurchase” means a prepayment, redemption, defeasance or
purchase of any Existing Subordinated Debt, 2001 Senior Notes, New Notes or
Permitted Subordinated Debt to the extent permitted by clause (v) of Section
5.02(h).

 

“Permitted Holders” means (i) any of Adam Young or Vincent Young; (ii) the
spouse, ancestors, siblings, descendants (including children or grandchildren by
adoption) of any such siblings or the spouse of any of the Persons described in
clause (i); (iii) in the event of the incompetence or death of any of the
Persons described in clauses (i) and (ii), such Person’s estate, executor,
administrator, committee or other personal representative, in each case who at
any particular date shall beneficially own or have the right to acquire,
directly or indirectly, capital stock of the Borrower; (iv) any trusts created
for the benefit of the Persons described in clause (i), (ii) or (iii) or any
trust for the benefit of any such trust; or (v) any Person controlled by any of
the persons described in clause (i), (ii), (iii) or (iv).

 

“Permitted Liens” means:

 

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not at the time required by Section 5.01(f);

 

(ii)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics and materialmen incurred in the ordinary course of business for sums
not yet due or being contested in good faith and by appropriate proceedings
promptly initiated and diligently conducted, if a reserve or other appropriate
provision, if any, as shall be required by generally accepted accounting
principles shall have been made therefor;

 

15

--------------------------------------------------------------------------------


 

(iii)          Liens, other than Liens created by Section 4068 of ERISA,
incurred or deposits made in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations,
surety, customs and appeal bonds, bids, leases, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(iv)          Liens, securing obligations in an aggregate amount existing from
time to time not to exceed $2,000,000, which Liens (A) arise in the ordinary
course of business, (B) do not secure Debt or Derivatives Obligations and (C) do
not in the aggregate materially detract from the value of the assets of the
Borrower or any of its Subsidiaries or materially impair the use thereof in the
operation of such party’s business;

 

(v)           leases or subleases granted to others in the ordinary course of
business or existing on property at the time acquired and not interfering with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries;

 

(vi)          Permitted Encumbrances, as defined in each Mortgage, with respect
to the Real Property covered thereby;

 

(vii)         purchase money Liens upon or in any property acquired or held by
the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or to secure Debt incurred solely for
the purpose of financing the acquisition of such property, or Liens existing on
such property at the time of its acquisition, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided
that (A) the aggregate amount of the obligations secured by Liens described in
this clause (vii) that are outstanding or existing at any time shall not exceed
$25,000,000 and (B) no such Lien shall extend to or cover any property other
than the property being acquired, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that Liens on property acquired
or held by the Borrower or any of its Subsidiaries to secure the purchase price
of any Asset Purchase or Permitted Acquisition or to secure Debt incurred for
the purpose of financing any Asset Purchase or Permitted Acquisition are
understood not to be Liens described of a type in this clause (vii);

 

(viii)        Liens existing on the Effective Date and set forth in Schedule
4.01(i) of this Agreement;

 

(ix)           Liens created by the Collateral Documents;

 

(x)            one or more attachments or judgment Liens not exceeding
$1,000,000 in the aggregate unless the judgment such Lien secures shall not,
within 30 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 30 days
after the expiration of any such stay;

 

(xi)           Liens created after the Effective Date upon any Real Property
owned by the Borrower or any of its Subsidiaries; provided that (A) such Liens
shall be junior and subordinate to the Liens created by or pursuant to the Loan
Documents, (B) the aggregate amount of the obligations secured by such Liens
shall not at any time exceed $10,000,000 and (C) each of such Liens and such
Liens in the aggregate must not interfere with the ordinary conduct of business
of the Borrower or any of its Subsidiaries; and

 

16

--------------------------------------------------------------------------------


 

(xii)          Liens securing the Capital Lease Obligations permitted by clause
(D) of Section 5.02(b)(vi);

 

provided that no Lien in favor of the PBGC shall, in any event, be a “Permitted
Lien”; and provided further that no Lien shall constitute a Permitted Lien on
and after the commencement in respect thereof of any enforcement, collection,
execution, levy or foreclosure proceeding where such Lien secures any obligation
in an amount equal to or exceeding $100,000.

 

“Permitted Senior Unsecured Debt” means one or more issuances of Debt other than
the New Senior Notes and the 2001 Senior Notes in an aggregate principal amount
not to exceed the sum of (x) $110,000,000 and (y) the aggregate principal amount
of New Senior Notes and/or 2001 Senior Notes being refinanced thereby for which
the Borrower is directly and primarily liable, but which may be guaranteed by
any one or more Guarantors (provided that any obligations of any Guarantor in
respect thereof are not secured by any Lien), and which (x) has a maturity date
no earlier than six months after the latest possible maturity date for any
Advance outstanding at such time; (y) is not secured by any Lien; and (z) has
terms (including mandatory redemption, covenants and events of default) in
addition to those in clauses (x) and (y) above that are reasonably satisfactory
to the Agents in their sole discretion; provided that at least two (2) Domestic
Business Days prior to the incurrence of such Debt, the Borrower shall have
delivered to each of the Lenders (i) a Compliance Certificate, as of the most
recent date for compliance prior to the date of such certificate, after giving
effect on a Pro Forma Basis to the incurrence of such Debt and (ii) a report of
the chief financial officer of the Borrower, in a form and providing sufficient
detail and justification for the information provided therein, including
assumptions, as shall be found to be reasonable by each of the Agents in its
sole good faith discretion, after completion of reasonable due diligence,
establishing that after giving effect to the incurrence of such Debt, the
Borrower shall be in compliance at the end of each fiscal year until the
Termination Date (determined without regard to any potential but not yet fixed
acceleration thereof or account of any failure to Refinance) with the covenants
contained in Sections 5.01(l), 5.01(o), 5.02(a), 5.02(b), 5.02(d), 5.02(f),
5.02(g) and 5.02(h).

 

“Permitted Senior Unsecured Debt Documents” means the Permitted Senior Unsecured
Debt Indenture and any other documents governing the Permitted Senior Unsecured
Debt.

 

“Permitted Senior Unsecured Debt Indenture” means the indenture under which
notes evidencing the Permitted Senior Unsecured Debt are issued.

 

“Permitted Subordinated Debt” means Debt other than Existing Subordinated Debt
and the New Subordinated Notes for which the Borrower is directly and primarily
liable, but which may be guaranteed by any one or more Guarantors (provided that
any obligations of any Guarantor in respect thereof are subordinate to such
Guarantor’s obligations under the Guaranty Agreement to the same extent and on
similar terms as such Guarantor’s obligations in respect of the Existing
Subordinated Debt and the New Subordinated Notes), and which (v) is subordinated
in right of payment to the prior payment in full in cash of all of the
obligations of the Borrower and the Guarantors to pay principal of and interest
on the Notes, all Letter of Credit Obligations and all fees and other amounts
payable hereunder or under any other Loan Document, pursuant to subordination
provisions that are no less favorable to the Lenders than the subordination
provisions for any Existing Subordinated Debt and the New Subordinated Notes;
(w) contains no mandatory redemption provisions which would require any
redemption in circumstances in which the mandatory redemption provisions for any
Existing Subordinated Debt or New Subordinated Notes would not require
redemption of any Existing Subordinated Debt or New Subordinated Notes, as the
case may be; (x) contains financial covenants and events of default that are no
more onerous to the Borrower and its Subsidiaries than the financial covenants
and events of default for any Existing Subordinated Debt and the New
Subordinated Notes; (y) has a maturity date no earlier than six months after the
latest possible maturity date for any Advance outstanding at such time; and (z)
is not secured by any Lien;

 

17

--------------------------------------------------------------------------------


 

provided that at least two (2) Domestic Business Days prior to the incurrence of
such Debt, the Borrower shall have delivered to each of the Lenders (i) a
Compliance Certificate, as of the most recent date for compliance prior to the
date of such certificate, after giving effect on a Pro Forma Basis to the
incurrence of such Debt, and (ii) a report of the chief financial officer of the
Borrower, in a form and providing sufficient detail and justification for the
information provided therein, including assumptions, as shall be found to be
reasonable by each of the Agents in its sole good faith discretion, after
completion of reasonable due diligence, establishing that after giving effect to
the incurrence of such Debt, the Borrower shall be in compliance at the end of
each fiscal year until the Maturity Date (determined without regard to any
potential but not yet fixed acceleration thereof or account of any failure to
Refinance) with the covenants contained in Sections 5.01(l), 5.01(o), 5.02(a),
5.02(b), 5.02(d), 5.02(f), 5.02(g) and 5.02(h).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

 

“Plan” means an employee benefit plan, other than a Multiemployer Plan, (i)
which is maintained for employees of the Borrower or any ERISA Affiliate and
subject to Title IV of ERISA or (ii) which could subject the Borrower or any
ERISA Affiliate to liability under Section 4069 of ERISA in the event that such
plan has been or was to be terminated.

 

“Pledge Agreements” means the Borrower Pledge Agreement and the Guarantor Pledge
Agreements.

 

“Pledged Instruments” means the Pledged Instruments as defined in the Pledge
Agreements and all Instruments as defined in the Security Agreements.

 

“Pledged Stock” has the meaning specified in the Pledge Agreements.

 

“Pricing Schedule” means the Schedule attached hereto and identified as such.

 

“Primary Revolving Facility Commitment” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Appendix I hereto under the
caption “Primary Revolving Credit Facility Commitment”.

 

“Prime Rate” means the rate of interest publicly announced by DB in New York
City from time to time as its Prime Rate.

 

“Pro Forma Basis” means, at any time, a pro forma basis as agreed among the
Borrower and the Agents at such time.

 

“Programming Liabilities” means, as to any Person, all obligations of such
Person under contracts for the acquisition of broadcast rights to television
programs and films, as determined in accordance with generally accepted
accounting principles.

 

“Quad Cities Joint Venture” means PCI/RIBCO, the joint venture formed pursuant
to the Joint Venture Agreement dated as of September 30, 1981, between YB of
Davenport, as successor to Palmer Communications Incorporated, and Coronet
Communications Company, as successor to Rock Island Broadcasting Co.

 

18

--------------------------------------------------------------------------------


 

“Qualified Senior Notes Refinancing” means any refinancing in full of the New
Senior Notes and the 2001 Senior Notes consummated on or prior to June 15, 2008
with the Net Proceeds of an issuance of Permitted Senior Unsecured Debt or
Permitted Subordinated Debt.

 

“Qualifying FCC-Mandated Sale” means an Asset Sale by the Borrower or any of its
Subsidiaries (a) which is the disposition of property and assets comprising a
television station or a business incidental thereto, (b) which is required by
the FCC as a condition to or otherwise in connection with a Permitted
Acquisition and (c) where Operating Cash Flow on a Pro Forma Basis for the
twelve-month period immediately after the consummation of both such Asset Sale
and the related Permitted Acquisition is at least ninety-five percent (95%) of
the greatest amount of Operating Cash Flow for any consecutive twelve-month
period commencing after the Effective Date (but prior to the earlier of such
FCC-Mandated Sale and such related Permitted Acquisition).

 

“Real Property” means all of the Borrower’s and its Subsidiaries’ right, title
and interest (including Leaseholds) in and to land, improvements and fixtures,
including, without limitation, the “Property” described in each of the
Mortgages.

 

“Reference Banks” means the CD Reference Banks or the Eurodollar Reference
Banks, as the context may require, and “Reference Bank” means any one of such
Reference Banks.

 

“Refinance” means, when used with reference to any Existing Subordinated Debt,
2001 Senior Notes or New Notes, that the Borrower has repaid in full the
outstanding principal amount, together with accrued interest and any premium, of
such (i) Existing Subordinated Debt, 2001 Senior Notes or New Notes, as the case
may be, using only the proceeds of Permitted Subordinated Debt issued not more
than three months prior to the date of such repayment or (ii) 2001 Senior Notes
or New Senior Notes, as the case may be, using only the proceeds of Permitted
Senior Unsecured Debt issued no more than three months prior to the date of such
repayment; and “Refinancing” has a corresponding meaning.

 

“Refinancing Permitted Senior Unsecured Debt” means Permitted Senior Unsecured
Debt incurred by the Borrower, the Net Proceeds of which shall be used at the
time of issuance thereof solely for the prepayment, redemption, defeasance or
purchase of any 2001 Senior Notes or New Senior Notes to the extent permitted by
clause (iv) of Section 5.02(h).

 

“Refinancing Permitted Subordinated Debt” means Permitted Subordinated Debt
incurred by the Borrower, the Net Proceeds of which shall be used at the time of
issuance thereof solely for the prepayment, redemption, defeasance or purchase
of any Existing Subordinated Debt, New Subordinated Notes or Permitted
Subordinated Debt to the extent permitted by clause (iv) of Section 5.02(h).

 

“Register” has the meaning specified in Section 8.07(f).

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Subordinated Debt Documents, the Permitted Senior
Unsecured Debt Documents and the New Notes Documents and, in each case, all
amendments thereto.

 

“Request for Issuance” has the meaning specified in Section 2.10.

 

19

--------------------------------------------------------------------------------


 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s capital stock (except dividends payable solely in shares of
its capital stock of the same class) or (ii) any payment on account of the
purchase, redemption, retirement, defeasance, acquisition, return or
distribution with respect to (a) any shares of the Borrower’s capital stock or
(b) any option, warrant or other right to acquire shares of the Borrower’s
capital stock.

 

“Revolving Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Facility Borrowing” means a borrowing consisting of Revolving
Advances made or Converted on the same day by the Lenders having Revolving
Facility Commitments.

 

“Revolving Facility Commitment” means, with respect to each Lender, (i) prior to
the Interim Revolving Facility Termination Date, the sum of such Lender’s
Interim Revolving Facility Commitment and Primary Revolving Facility Commitment,
and (ii) on and after the Interim Revolving Facility Termination Date, such
Lender’s Primary Revolving Facility Commitment, in each case as such amount may
be reduced or terminated pursuant to Section 2.07, 2.08, 2.09(a) or 6.01;
provided that if at any time a Lender shall have entered into one or more
Assignment and Assumption Agreements, such Lender’s Revolving Facility
Commitment thereafter shall be the amount set forth for such Lender as its
Revolving Facility Commitment in the Register maintained by the Administrative
Agent pursuant to Section 8.07(f), as such amount may be reduced or terminated
pursuant to Section 2.07, 2.08, 2.09(a) or 6.01.

 

“Revolving Facility Percentage” means, with respect to each Lender at any time,
the percentage that its Revolving Facility Commitment represents of the
aggregate amount of the Revolving Facility Commitments of all Lenders at such
time.

 

“Revolving Facility Period” means the period from the Effective Date to but not
including the Revolving Facility Termination Date.

 

“Revolving Facility Termination Date” means the earliest of (i) (x) June 15,
2008, if no Qualified Senior Notes Refinancing has occurred on or prior to such
date, or (y) December 15, 2008, if a Qualified Senior Notes Refinancing has
occurred on or prior to June 15, 2008, (ii) the date of termination in whole of
the Revolving Facility Commitments pursuant to Section 2.08 or 6.01, (iii)
January 3, 2005, if the Borrower has failed to issue the New Notes by December
30, 2003, and (iv) forty-five days following the date of this Agreement, but
only if the Borrower issues the New Notes but fails to redeem all of the
outstanding 1996 Subordinated Notes and 1997 Subordinated Notes on or before
such date.

 

“Revolving Note” means a promissory note issued by the Borrower payable to the
order of a Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of the Borrower to such Lender in respect of the Revolving Advances
made by such Lender.

 

“Secured Parties” means the Secured Parties as defined in the Collateral
Documents.

 

“Security Agreements” means the Borrower Security Agreement and the Guarantor
Security Agreements.

 

“Senior Debt” means, as of any date, the aggregate unpaid principal amount on
such date of all Debt of the Borrower and its Subsidiaries other than the
Existing Subordinated Debt, the New Subordinated Notes and Permitted
Subordinated Debt.

 

20

--------------------------------------------------------------------------------


 

“Senior Debt to Operating Cash Flow Ratio” means, as of any day, the ratio of
Senior Debt as of the last day of the then ending or most recently ended Fiscal
Quarter to Operating Cash Flow for the four consecutive Fiscal Quarters ending
on such last day.

 

“Senior Secured Debt” means, as of any date, the aggregate unpaid principal
amount on such date of all Debt of the Borrower or any Subsidiary secured by any
Lien, other than Debt secured by a Lien which is junior and subordinate to the
Liens created by or pursuant to the Loan Documents.

 

“Senior Secured Debt to Operating Cash Flow Ratio” means, as of any day, the
ratio of Senior Secured Debt as of the last day of the then ending or most
recently ended Fiscal Quarter to Operating Cash Flow for the four consecutive
Fiscal Quarters ending on such last day.

 

“Solvency Certificate” has the meaning specified in Section 3.02(c)(7).

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of its liabilities (including, without limitation, liabilities on all
claims, whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured) of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (iii) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (v) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in each respective industry in which such person is engaged.

 

“SPC” means a special purpose corporation that (i) is organized under the laws
of the United States or any state thereof, (ii) is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (iii) issues (or the parent of which issues) commercial paper rated
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s.

 

“Subordinated Debt Documents” means the 1996 Subordinated Note Documents, the
1997 Subordinated Note Documents, the 2001 Subordinated Note Documents and the
New Subordinated Note Documents and any notes, indentures and other documents
governing any other Permitted Subordinated Debt, and, in each case, all
amendments thereto.

 

“Subsidiary” of any Person means (i) any corporation of which more than 50% of
the outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries, or by one or more other Subsidiaries and (ii) any
partnership, joint venture or similar entity of which the Borrower or any
Subsidiary is, directly or indirectly, a general partner or of which the
Borrower or any Subsidiary has the right, directly or indirectly, by law,
contract or otherwise, to control or to manage the business and affairs,
including without limitation the KLFY Partnership, the WKRN Partnership and the
WATE Partnership; provided that no Tower Affiliate shall be deemed to be a
Subsidiary of the Borrower or of any of its Subsidiaries.

 

21

--------------------------------------------------------------------------------


 

“Syndication Agent” means Wachovia, in its capacity as Syndication Agent for the
Lenders hereunder, and its successors in such capacity.

 

“Television Film Exhibition Rights” means the asset on the Borrower’s
Consolidated balance sheet which, in accordance with generally accepted
accounting principles, should represent contract rights of the Borrower and its
Consolidated Subsidiaries relating to television film exhibition.

 

“Temporary Cash Investments” means (i) commercial paper of any corporation
incorporated under the laws of the United States of America or any State thereof
rated (x) at least P-1 or its equivalent by Moody’s Investors Service, Inc. or
A1 or its equivalent by Standard and Poor’s Corporation or (y) at least A3 or
its equivalent by Moody’s Investors Service, Inc. or P-3 or its equivalent by
Standard and Poor’s Corporation if the Senior Debt to Operating Cash Flow Ratio
on the date of acquisition is less than 2.0x, in either case maturing within 270
days of the date of acquisition thereof, (ii) direct obligations of, or
obligations the principal of or any interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing within one
year from the date of acquisition thereof by the Borrower or any Subsidiary (as
the case may be) and (iii) any time deposit with, including certificates of
deposit issued by, a commercial bank of recognized standing operating in the
United States of America having combined capital and surplus of at least
$50,000,000.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” as to which the 30-day
notice requirement has been waived by the PBGC), or an event described in
Section 4068(a) of ERISA, or (ii) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (iii)
providing notice of intent to terminate a Plan pursuant to Section 4041(a)(2) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
under Section 4042 or ERISA, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

 

“Total Interest Expense” means, for any accounting period, the Consolidated
amount of all interest charges, whether expensed or capitalized, including the
portion of any obligation under Capital Leases allocable to interest expense in
accordance with generally accepted accounting principles (after giving effect to
all costs of, and savings realized by, each interest rate swap or cap agreement
which the Borrower may enter into with respect to interest payable on any Debt
or any portion thereof) and all premiums and other amounts that are amortized
(other than interest charges and principal), in each case with respect to any
Debt of the Borrower or any of its Subsidiaries during such period; provided
that if any Permitted Acquisition occurs during such accounting period, the
calculation of Total Interest Expense for such accounting period shall give
effect, on a Pro Forma Basis, to the items set forth above for periods during
such accounting period but prior to the closing date for such Permitted
Acquisition, to the extent such items are properly attributable to the acquired
assets or properties, related costs or expenses or the financing therefor.

 

“Tower Affiliate” means (i) the Quad Cities Joint Venture, (ii) CTSI and (iii)
any other Person (A) of which the Borrower or any Guarantor shall acquire an
ownership interest as a result of a Permitted Acquisition and (B) of which the
sole activity is the ownership and operation of a transmission tower or towers.

 

22

--------------------------------------------------------------------------------


 

“Trade Debt” means, for any accounting period, accounts payable accrued during
such period for the deferred purchase price of property or services (but
excluding Film Expense) to the extent such payables and obligations are not
overdue by more than 6 months.

 

“2001 Senior Note Documents” means the 2001 Senior Notes and the Indenture dated
as of December 7, 2001, as supplemented, among the Borrower, as issuer, each of
the Subsidiaries of the Borrower named therein as the Initial Guarantors, as
guarantors thereunder, and First Union National Bank, as trustee.

 

“2001 Senior Notes” means the Borrower’s 8½% Senior Notes due 2008.

 

“2001 Subordinated Note Documents” means the 2001 Subordinated Notes and the
Indenture dated as of March 1, 2001, as supplemented, among the Borrower, as
issuer, each of the Subsidiaries of the Borrower named therein as the Initial
Guarantors, as guarantors thereunder, and First Union National Bank, as trustee.

 

“2001 Subordinated Notes” means the Borrower’s 10% Senior Subordinated Notes due
2011.

 

“Type” has the meaning specified in the definition of the term “Advance”
contained in this Article 1.

 

“Voting Stock” of any Person means stock of any class or classes (or equivalent
interests), if the holders of the stock of such class or classes (or equivalent
interests) are ordinarily, in the absence of contingencies, entitled to vote for
the election of a majority of the directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“WATE Partnership” means WATE, G.P., a Delaware general partnership of which YB
of Knoxville and YBK are the sole general partners and which is governed by the
WATE Partnership Agreement.

 

“WATE Partnership Agreement” means the Agreement of Partnership of WATE, G.P.
dated as of November 10, 1994 between YB of Knoxville and YBK, as the same may
be amended from time to time.

 

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

“WKRN Partnership” means WKRN, G.P., a Delaware general partnership of which YB
of Nashville and YBT are the sole general partners and which is governed by the
WKRN Partnership Agreement.

 

“WKRN Partnership Agreement” means the Agreement of Partnership of WKRN, G.P.
dated as of December 29, 1989 by and among YB of Nashville and YBT, as the same
may be amended from time to time.

 

“YB of Davenport” means Young Broadcasting of Davenport, Inc., a Delaware
corporation.

 

23

--------------------------------------------------------------------------------


 

“YB of Knoxville” means Young Broadcasting of Knoxville, Inc., a Delaware
corporation.

 

“YB of Los Angeles” means Young Broadcasting of Los Angeles, Inc., a Delaware
corporation.

 

“YB of Louisiana” means Young Broadcasting of Louisiana, Inc., a Delaware
corporation.

 

“YB of Nashville” means Young Broadcasting of Nashville, Inc., a Delaware
corporation.

 

“YB of Rapid City” means Young Broadcasting of Rapid City, Inc., a Delaware
corporation.

 

“YB of San Francisco” means Young Broadcasting of San Francisco, Inc., a
Delaware corporation.

 

“YB of Sioux Falls” means Young Broadcasting of Sioux Falls, Inc., a Delaware
corporation.

 

“YBK” means YBK, Inc., a Delaware corporation and wholly owned subsidiary of the
Borrower.

 

“YBT” means YBT, Inc., a Delaware corporation and wholly owned subsidiary of the
Borrower.

 


SECTION 1.02.      COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH
MEAN “TO BUT EXCLUDING”.

 


SECTION 1.03.      ACCOUNTING TERMS.  UNLESS OTHERWISE SPECIFIED HEREIN, ALL
ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL ACCOUNTING DETERMINATIONS
HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED
HEREUNDER SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AS IN EFFECT FROM TIME TO TIME, APPLIED ON A BASIS CONSISTENT (EXCEPT
FOR CHANGES CONCURRED IN BY THE INDEPENDENT PUBLIC ACCOUNTANTS) WITH THE MOST
RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES DELIVERED TO THE LENDERS; PROVIDED THAT, IF THERE IS A
CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AT ANY TIME AND THE BORROWER
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER WISHES TO AMEND ANY COVENANT
IN ARTICLE 5 (OR THE DEFINITION OF ANY TERM USED THEREIN) TO ELIMINATE THE
EFFECT OF SUCH CHANGE ON THE OPERATION OF SUCH COVENANT (OR IF THE
ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE MAJORITY LENDERS WISH TO
AMEND ARTICLE 1 OR 5 FOR SUCH PURPOSE), THEN THE BORROWER’S COMPLIANCE WITH SUCH
COVENANT SHALL BE DETERMINED ON THE BASIS OF GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS
WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO THE BORROWER
AND THE MAJORITY LENDERS.

 


SECTION 1.04.      EFFECT ON ORIGINAL EXISTING CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS.  UPON THE EXECUTION AND DELIVERY BY THE PARTIES HERETO OF THIS
AGREEMENT, (I) THIS AGREEMENT SHALL AMEND, RESTATE AND SUPERSEDE THE ORIGINAL
EXISTING CREDIT AGREEMENT, EXCEPT THAT THE GRANTS OF SECURITY INTERESTS,
MORTGAGES AND LIENS UNDER AND PURSUANT TO THE LOAN DOCUMENTS SHALL CONTINUE
UNALTERED AND EACH OTHER LOAN DOCUMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH ITS TERMS AND THE PARTIES

 

24

--------------------------------------------------------------------------------


 


HERETO HEREBY RATIFY AND CONFIRM THE TERMS THEREOF AS BEING IN FULL FORCE AND
EFFECT AND UNALTERED BY THIS AGREEMENT, (II) ALL OBLIGATIONS UNDER THE ORIGINAL
EXISTING CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL CONTINUE TO BE
OUTSTANDING EXCEPT AS EXPRESSLY MODIFIED BY THIS AGREEMENT AND SHALL BE GOVERNED
IN ALL RESPECTS BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IT BEING AGREED
AND UNDERSTOOD THAT THIS AGREEMENT DOES NOT CONSTITUTE A NOVATION, SATISFACTION,
PAYMENT OR REBORROWING OF ANY OBLIGATION UNDER THE ORIGINAL EXISTING CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT AS EXPRESSLY MODIFIED BY THE
AGREEMENT, NOR DOES IT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY
LENDER UNDER ANY LOAN DOCUMENT (OTHER THAN THE ORIGINAL EXISTING CREDIT
AGREEMENT), AND (III) ALL REFERENCES TO THE ORIGINAL EXISTING CREDIT AGREEMENT
IN ANY LOAN DOCUMENT OR OTHER DOCUMENT OR INSTRUMENT DELIVERED IN CONNECTION
THEREWITH SHALL BE DEEMED TO REFER TO THIS AGREEMENT AND THE PROVISIONS HEREOF.

 


ARTICLE 2


 


AMOUNTS AND TERMS OF THE ADVANCES


 


SECTION 2.01.      THE ADVANCES.

 

(a)           Optional Incremental Term Loan Advances.

 

(1)           INCREMENTAL TERM LOANS.  THE BORROWER MAY, FROM TIME TO TIME AND
AT ANY TIME PRIOR TO THREE YEARS AFTER THE DATE OF THIS AGREEMENT, REQUEST ONE
OR MORE ADVANCES OF INCREMENTAL LOANS (EACH SUCH ADVANCE, AN “INCREMENTAL TERM
LOAN ADVANCE”) OF NO MORE THAN $100,000,000 IN THE AGGREGATE FOR ALL INCREMENTAL
TERM LOAN ADVANCES ON TERMS AND CONDITIONS AS AGREED AT SUCH TIME AMONG THE
BORROWER, THE LEAD ARRANGERS AND THE PARTIES AGREEING TO PROVIDE THE CREDIT. 
EACH EXISTING OR ADDITIONAL INCREMENTAL TERM LOAN LENDER THAT ELECTS TO DO SO
SEVERALLY AGREES TO MAKE A LOAN, IN DOLLARS.

 

(2)           CONDITIONS TO INCREMENTAL TERM LOAN ADVANCES.    ANY INCREMENTAL
TERM LOAN ADVANCE WILL ONLY BECOME EFFECTIVE IF (I) THE LEAD ARRANGERS CONSENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), (II) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM, (III) AT THE
TIME OF AND AFTER GIVING EFFECT TO SUCH INCREASE, THE BORROWER IS IN PRO FORMA
COMPLIANCE WITH SECTIONS 5.01(L)-(O) AND (IV) EXISTING LENDERS OR OTHER
FINANCIAL INSTITUTIONS REASONABLY ACCEPTABLE TO THE LEAD ARRANGERS COMMIT (IN
THEIR ABSOLUTE AND SOLE DISCRETION) IN WRITING TO BE LENDERS AND FUND THE
INCREMENTAL LOAN ADVANCE (THE “EXISTING OR ADDITIONAL INCREMENTAL TERM LOAN
LENDERS”), IT BEING EXPRESSLY AGREED AND UNDERSTOOD THAT NO LENDER NEED AGREE TO
ANY SUCH COMMITMENT OR EXTEND ANY ADDITIONAL CREDIT.

 

(B)           The existing Lenders shall have the first right, but no
obligation, to commit all or a portion of any Incremental Term Loan Advance.  If
the existing Lenders do not commit to provide the full amount of the Incremental
Term Loan Advance, the Borrower may offer the uncommitted amount of the
Incremental Term Loan Advance to other financial institutions reasonably
acceptable to the Lead Arrangers; provided that the minimum commitment of each
such new financial institution equals or exceeds $1.0 million.

 

(C)           The Additional Incremental Term Loan Advance shall be “Designated
Senior Debt” as defined in the Subordinated Note Documents and the New
Subordinated Note Documents and entitled to identical rights thereunder as are
the Obligations immediately prior to the date of incurrence of such Incremental
Term Loan Advance.  The terms and conditions of any Incremental Term Loan
Advance shall be identical to the Revolving Facility, except that pricing,
amortization and prepayments shall be as agreed at the time among the Lead
Arrangers, the Borrower and the Existing or Additional Incremental Term Loan
Lenders, provided that the final maturity for the Incremental Term Loan Advance
is no earlier than Incremental Term Loan Maturity Date.

 

25

--------------------------------------------------------------------------------


 

(b)           The Revolving Advances.  Each Lender severally agrees, on the
terms and conditions set forth herein, to make one or more advances (each such
advance, a “Revolving Advance”) to the Borrower from time to time during the
Revolving Facility Period pursuant to this Section 2.01(b); provided that
immediately after each Revolving Advance, the sum of the aggregate outstanding
principal amount of all Revolving Advances for such Lender and all Letter of
Credit Obligations for such Lender does not exceed at any time such Lender’s
Revolving Facility Commitment. Each Revolving Facility Borrowing shall be in an
aggregate amount not less than $1,000,000 or an integral multiple of $100,000 in
excess thereof and shall consist of Revolving Advances of the same Type made or
Converted on the same day by the Lenders ratably according to their respective
Revolving Facility Commitments. Within the foregoing limits, the Borrower may
borrow under this Section 2.01(b), and repay or, to the extent permitted by
Section 2.09, prepay Revolving Advances and reborrow under this Section 2.01(b)
at any time until the end of the Revolving Facility Period.

 


SECTION 2.02.      METHOD OF BORROWING.    THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE (A “NOTICE OF BORROWING”) OF (I) EACH BORROWING TO
BE MADE ON THE AVAILABILITY DATE NO LATER THAN THE DOMESTIC BUSINESS DAY PRIOR
TO THE AVAILABILITY DATE AND (II) EACH BORROWING THEREAFTER NOT LATER THAN 10:00
A.M. (NEW YORK CITY TIME) ON THE THIRD EURODOLLAR BUSINESS DAY BEFORE EACH
EURODOLLAR RATE ADVANCE, THE THIRD DOMESTIC BUSINESS DAY BEFORE EACH ADJUSTED CD
RATE ADVANCE AND THE DOMESTIC BUSINESS DAY BEFORE EACH BASE RATE ADVANCE,
SPECIFYING:

 

(i)            the date of such Borrowing, which shall be a Domestic Business
Day in the case of an Adjusted CD Rate Advance or a Base Rate Advance or a
Eurodollar Business Day in the case of a Eurodollar Rate Advance,

 

(ii)           the aggregate amount of such Borrowing,

 

(iii)          [Intentionally Omitted]; and

 

(iv)          in the case of a Fixed Rate Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

 

(b)           Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Lender of the contents thereof and of such Lender’s
share of such Borrowing, if any, and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

 

(c)           Not later than Noon (New York City time) on the date of each
Borrowing, each Lender with a Revolving Facility Commitment shall make available
its share of such Borrowing, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its address specified in or
pursuant to Section 8.02. Unless the Administrative Agent determines that any
applicable condition specified in Article 3 has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

(d)           [Intentionally Omitted.]

 

(e)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (c) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally

 

26

--------------------------------------------------------------------------------


 

agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.05 and (ii) in the case of such Lender,
the Federal Funds Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Advance included in such Borrowing for purposes of this Agreement. Nothing
herein shall affect any rights that the Borrower may have against such
defaulting Lender.

 

(f)            The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 


SECTION 2.03.      NOTES. (A) THE REVOLVING ADVANCES OF EACH LENDER SHALL BE
EVIDENCED BY A REVOLVING NOTE PAYABLE TO THE ORDER OF SUCH LENDER FOR THE
ACCOUNT OF ITS APPLICABLE LENDING OFFICE IN AN AMOUNT EQUAL TO THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF SUCH LENDER’S REVOLVING ADVANCES.

 

(b)           Upon receipt of each Lender’s Notes from the Borrower pursuant to
Section 3.02, the Administrative Agent shall mail such Notes to such Lender.
Each Lender shall record the date, amount and maturity of each Advance made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and prior to any transfer of its Note shall endorse on the
schedule forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Advance then outstanding; provided that
the failure of any Lender to make any such recordation or endorsement, or any
error in such recordation or endorsement, shall not affect the obligations of
the Borrower hereunder or under the Notes. Each Lender is hereby irrevocably
authorized by the Borrower so to endorse its Note and to attach to and make a
part of its Note a continuation of any such schedule as and when required.

 


SECTION 2.04.      [INTENTIONALLY OMITTED.]


 


SECTION 2.05.      INTEREST RATES.    EACH BASE RATE ADVANCE SHALL BEAR INTEREST
ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH
ADVANCE IS MADE UNTIL IT BECOMES DUE, AT A RATE PER ANNUM EQUAL TO THE SUM OF
(I) THE APPLICABLE BASE RATE MARGIN PLUS (II) THE BASE RATE FOR SUCH DAY.  
EXCEPT AS PROVIDED IN SECTION 2.05(F), SUCH INTEREST SHALL BE PAYABLE IN ARREARS
ON EACH PAYMENT DATE AND, WITH RESPECT TO THE PRINCIPAL AMOUNT OF ANY BASE RATE
ADVANCE CONVERTED TO A FIXED RATE ADVANCE, ON THE DATE WHEN SUCH BASE RATE
ADVANCE IS SO CONVERTED.

 

(b)           Each Adjusted CD Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and after the
Availability Date during the Interest Period applicable thereto, at a rate per
annum equal to the sum of (i) the applicable CD Rate Margin plus (ii) the
applicable Adjusted CD Rate; provided that if any Adjusted CD Rate Advance or
any portion thereof shall, as a result of clause (ii)(b)(i) of the definition of
“Interest Period,” have an Interest Period of less than 30 days, such portion
shall bear interest during such Interest Period at the rate applicable to Base
Rate Advances during such period.  Except as otherwise provided in Section
2.05(f), such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than 90 days, at intervals of 90
days after the first day thereof.

 

The “Adjusted CD Rate” applicable to any Interest Period means a rate per annum
determined pursuant to the following formula:

 

27

--------------------------------------------------------------------------------


 

ACDR

=

[

CDBR

]*

 

 

 

[

 

]

+ AR

 

 

[

1.00 - DRP

]

 

 

 

 

 

 

 

 

 

 

ACDR

=

Adjusted CD Rate

CDBR

=

CD Base Rate

DRP

=

Domestic Reserve Percentage

AR

=

Assessment Rate

 

--------------------------------------------------------------------------------

*              The amount in brackets being rounded upwards, if necessary, to
the next higher 1/100 of 1%.

 

The “CD Base Rate” applicable to any Interest Period is the rate of interest
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the prevailing rates per annum bid
at 10:00 A.M. (New York City time) (or as soon thereafter as practicable) on the
first day of such Interest Period by two or more New York certificate of deposit
dealers of recognized standing for the purchase at face value from each CD
Reference Bank of its certificates of deposit in an amount comparable to the
unpaid principal amount of the Adjusted CD Rate Advance of such CD Reference
Bank to which such Interest Period applies and having a maturity comparable to
such Interest Period.

 

“Domestic Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including without limitation any basic, supplemental or
emergency reserves) for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion dollars in respect of new non-personal
time deposits in dollars in New York City having a maturity comparable to the
related Interest Period and in an amount of $100,000 or more.  The Adjusted CD
Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic Reserve Percentage.

 

“Assessment Rate” means for any day the annual assessment rate in effect on such
day which is payable by a member of the Bank Insurance Fund classified as
adequately capitalized and within supervisory subgroup “A” (or a comparable
successor assessment risk classification) within the meaning of 12 C.F.R. §
327.3(e) (or any successor provision) to the Federal Deposit Insurance
Corporation (or any successor) for such Corporation’s (or such successor’s)
insuring time deposits at offices of such institution in the United States. The
Adjusted CD Rate shall be adjusted automatically on and as of the effective date
of any change in the Assessment Rate.

 

(c)           Each Eurodollar Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and after the
Availability Date during the Interest Period applicable thereto, at a rate per
annum equal to the sum of (i) the applicable Eurodollar Margin plus (ii) the
applicable Adjusted London Interbank Offered Rate.  Except as otherwise provided
in Section 2.05(f), such interest shall be payable for each Interest Period on
the last day thereof and, if such Interest Period is longer than three months,
at intervals of three months after the first day thereof.

 

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Eurodollar Reserve Percentage.

 

28

--------------------------------------------------------------------------------


 

The “London Interbank Offered Rate” applicable to any Interest Period means the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which deposits in dollars are offered to each of
the Eurodollar Reference Banks in the London interbank market at approximately
11:00 A.M. (London time) two Eurodollar Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Eurodollar Rate Advance of such Eurodollar Reference Bank to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period.

 

“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Advances hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

 

(e)           Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated hereby. If any Reference
Bank does not furnish a timely quotation, the Administrative Agent shall
determine the relevant interest rate on the basis of the quotation or quotations
furnished by the remaining Reference Bank or Banks or, if none of such
quotations is available on a timely basis, the provisions of Section 2.16 shall
apply.

 

(f)            Any overdue interest on any Advance shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the rate of
interest borne by such Advance for such day.

 


SECTION 2.06.      FEES.

 

(a)           [Intentionally Omitted].

 

(b)           Financing Fees.  On the earlier of (i) the date of closing of the
issuance and sale of the New Notes or (ii) December 30, 2003, the Borrower shall
pay as previously agreed among them, (x) to the Administrative Agent, for the
account of the Lead Arrangers, financing fees in the amounts previously agreed
among the Borrower and the Lead Arrangers, (y) to the Administrative Agent, for
the account of the Lead Arrangers, all other accrued fees and expenses of the
Administrative Agent, the Syndication Agent, the Lead Arrangers and the Lenders,
and (z) to Cahill Gordon & Reindel LLP, for its own account all fees and
expenses of Cahill Gordon & Reindel LLP in connection with the preparation,
execution and delivery of this Agreement, the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby, in each case
for which the Borrower has received a statement on or before the Effective Date.

 

(c)           Administrative and Syndication Fees.  On the earlier of (i) the
date of closing of the issuance and sale of the New Notes or (ii) December 30,
2003 and on each anniversary of such applicable date, the Borrower shall pay to
the Administrative Agent for its own account and that of the Syndication Agent
annual administrative and syndication agent fees in the amounts previously
agreed between

 

29

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent and Syndication Agent, provided that
if the Maturity Date is not an anniversary of such applicable date, the
administrative and syndication agent fees payable on the Maturity Date shall be
a proportionate amount of the annual administrative and syndication agent fees,
based on the number of days elapsed since the immediately preceding anniversary
of such applicable date.

 

(d)           Commitment Fees.  The Borrower shall pay to the Administrative
Agent, for the account of the Lenders ratably in proportion to their respective
Primary Revolving Facility Commitments on each day, a commitment fee for each
day on the amount by which the aggregate amount of the Primary Revolving
Facility Commitments exceeds the sum of the aggregate outstanding principal
amount of the Revolving Advances and the aggregate amount of Letter of Credit
Obligations on such day, at the rate of if the Debt to Operating Cash Flow Ratio
as specified in the most recent Notice of Debt to Operating Cash Flow Ratio
received by the Administrative Agent on or before such day is (i) greater than
or equal to 7.0x, at the rate of 1% per annum, (ii) less than 7.0x but greater
than or equal to 5.0x, at the rate of 0.75% per annum, or (iii) less than 5.0x,
at the rate of 0.50% per annum.  Such commitment fee shall accrue from the
Effective Date to but not including the Revolving Facility Termination Date and
shall be payable quarterly in arrears on each Payment Date.

 

(e)           Letter of Credit Fees;   The Borrower shall pay (i) to the
Administrative Agent, for the account of the Lenders with Revolving Facility
Commitments, a per annum Letter of Credit fee equal to the Eurodollar Margin, in
effect from time to time (the “Letter of Credit Fee”) and (ii) to the Issuing
Bank, for such bank’s own account a fee of 0.25% per annum (the “Fronting
Fee”).  The Letter of Credit Fee and the Fronting Fee shall be calculated on the
amount available for drawing under any Letter of Credit from time to time and
shall be payable in arrears on each Payment Date and on the Revolving Facility
Termination Date for so long as any Letter of Credit is outstanding.  The
Borrower shall also pay to the Issuing Bank issuance, payment, amendment and
extension charges in the amounts and at the times as agreed between the Borrower
and the Issuing Bank.

 


SECTION 2.07.      OPTIONAL TERMINATION OR REDUCTION OF COMMITMENTS.  THE
BORROWER MAY, UPON AT LEAST THREE DOMESTIC BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, (I) TERMINATE THE REVOLVING FACILITY COMMITMENTS IF NO
REVOLVING ADVANCES OR LETTER OF CREDIT OBLIGATIONS ARE OUTSTANDING AT SUCH TIME,
OR (II) RATABLY REDUCE FROM TIME TO TIME, BY AN AGGREGATE AMOUNT OF $500,000 OR
ANY LARGER MULTIPLE OF $100,000, THE AGGREGATE AMOUNT OF THE REVOLVING FACILITY
COMMITMENTS IN EXCESS OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
REVOLVING ADVANCES AND LETTER OF CREDIT OBLIGATIONS.

 


SECTION 2.08.      MANDATORY TERMINATION OF REVOLVING FACILITY COMMITMENTS AND
REPAYMENT OF REVOLVING ADVANCES. (A)  THE REVOLVING FACILITY COMMITMENTS SHALL
TERMINATE ON THE REVOLVING FACILITY TERMINATION DATE, AND ANY REVOLVING FACILITY
ADVANCES THEN OUTSTANDING (TOGETHER WITH ACCRUED INTEREST THEREON) SHALL BE DUE
AND PAYABLE ON SUCH DATE.

 

(b)           On the Interim Revolving Facility Termination Date, all Revolving
Facility Commitments shall be automatically reduced from the amount set forth
opposite such Lender’s name under the caption “Interim Revolving Facility
Termination Date” to that set forth opposite such Lender’s name under the
caption “Revolving Facility Commitment.”

 

(c)           [Intentionally Omitted.]

 

(d)           In the event that the aggregate amount of the Revolving Facility
Commitments is reduced to an amount less than the aggregate amount of Letter of
Credit Obligations at such time in respect of all Letters of Credit, the
Borrower hereby agrees that it shall forthwith, without any demand or taking of
any other action by the Majority Lenders or the Administrative Agent, pay to the
Administrative Agent an amount in immediately available funds equal to the
difference to be held as security for the Letter

 

30

--------------------------------------------------------------------------------


 

of Credit Obligations for the benefit of all Lenders pursuant to arrangements
satisfactory to the Agent and the Lenders.

 


SECTION 2.09.      OPTIONAL PREPAYMENTS.

 

(a)           Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent in accordance with Section 2.09(c), prepay any Advance in
whole at any time, or from time to time in part, in amounts aggregating $100,000
or any larger multiple thereof, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment and all amounts
then owing under Section 2.12 in respect of such prepayment. Each such optional
prepayment in respect of Revolving Advances shall be applied to prepay ratably
the Revolving Advances of the several Lenders.

 

(b)           [Intentionally Omitted].

 

(c)           Notice of Prepayment.  In the case of any optional prepayment or
mandatory repayment pursuant to this Section 2.09, the Borrower shall give the
Administrative Agent prior notice, of one Domestic Business Day in the case of
the prepayment of Base Rate Advances and of three Domestic Business Days in the
case of the prepayment of Eurodollar Rate Advances or Adjusted CD Rate Advances,
stating the proposed date and aggregate principal amount of such prepayment.
Upon receipt of a notice of prepayment pursuant to this Section 2.09, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

 


SECTION 2.10.      LETTERS OF CREDIT. (A) SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE ISSUING BANK AGREES TO ISSUE TRADE OR STANDBY LETTERS OF CREDIT
HEREUNDER FROM TIME TO TIME BEFORE THE 30TH DAY BEFORE THE REVOLVING FACILITY
TERMINATION DATE UPON THE REQUEST OF THE BORROWER (THE “LETTERS OF CREDIT”);
PROVIDED THAT, IMMEDIATELY AFTER EACH LETTER OF CREDIT IS ISSUED, (I) THE
AGGREGATE AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS SHALL NOT EXCEED THE LESSER
OF $5,000,000 AND THE AGGREGATE AMOUNT OF ALL REVOLVING FACILITY COMMITMENTS AND
(II) THE AGGREGATE AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS PLUS THE AGGREGATE
OUTSTANDING AMOUNT OF ALL REVOLVING ADVANCES SHALL NOT EXCEED THE AGGREGATE
AMOUNT OF THE REVOLVING FACILITY COMMITMENTS OF ALL LENDERS.  PROMPTLY AFTER
ISSUING OR AMENDING A STANDBY LETTER OF CREDIT, THE ISSUING BANK SHALL NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT, IN WRITING, OF SUCH ISSUANCE OR
AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH ISSUANCE OR
AMENDMENT.  UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER, IN WRITING, OF SUCH ISSUANCE OR AMENDMENT AND IF REQUESTED
BY ANY LENDER THE ADMINISTRATIVE AGENT SHALL PROVIDE SUCH LENDER WITH COPIES OF
SUCH ISSUANCE OR AMENDMENT.  WITH RESPECT TO TRADE LETTERS OF CREDIT, THE
ISSUING BANK SHALL ON THE FIRST BUSINESS DAY OF EACH CALENDAR WEEK PROVIDE THE
ADMINISTRATIVE AGENT, BY FACSIMILE, WITH A REPORT DETAILING THE DAILY AGGREGATE
OUTSTANDINGS FOR THE PREVIOUS WEEK.  ALL LETTERS OF CREDIT WILL BE DENOMINATED
IN U.S. DOLLARS AND WILL BE ISSUED ON A SIGHT BASIS ONLY.

 

(b)           The Borrower shall give the Issuing Bank and the Administrative
Agent written notice, in the form of Exhibit K, at least two Domestic Business
Days, or such shorter period as may be agreed to by the Issuing Bank in any
particular instance, prior to the requested issuance of a Letter of Credit
specifying the date such Letter of Credit is to be issued, and describing the
terms of such Letter of Credit and the nature of the transactions to be
supported thereby (such notice, a “Request for Issuance”); provided that the
Request for Issuance may be made by facsimile, and the Issuing Bank may act on
it without having received the original signed Request for Issuance. Promptly
after issuing or amending a Letter of Credit, the Issuing Bank shall notify the
Borrower and the Administrative Agent, in writing, of such issuance or amendment
and such notice shall be accompanied by a copy of such issuance or amendment.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Lender, in writing of such issuance or amendment and if requested by any Lender
the Administrative Agent shall provide

 

31

--------------------------------------------------------------------------------


 

copies of such issuance or amendment. The issuance by the Issuing Bank of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Article 3, be subject to the conditions precedent that such Letter of Credit
shall be in such form and contain such terms as shall be satisfactory to the
Issuing Bank and that the Borrower shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as the Issuing Bank
shall have reasonably requested. The extension or renewal of any Letter of
Credit shall be deemed to be an issuance of such Letter of Credit for all
purposes of this Agreement. If any Letter of Credit contains a provision
pursuant to which it is deemed to be extended unless notice of termination is
given by the Issuing Bank, the Issuing Bank (i) shall not be required to give
such notice of termination unless the Borrower has timely requested such
termination and (ii) may timely give such notice of termination unless it has
theretofore timely received a request from the Borrower and all other conditions
to the issuance of a Letter of Credit have also theretofore been met with
respect to such extension. No standby Letter of Credit shall have an expiry date
of more than one year from date of issuance; provided, however, that such
Letters of Credit may contain a provision pursuant to which the expiry date is
deemed automatically extended for successive periods of up to one year unless
notice of termination is given by the Issuing Bank; and further provided that no
standby letter of credit will have an expiry date which is later than the 10th
Domestic Business Day prior to the Revolving Facility Termination Date. No trade
Letter of Credit shall have an expiry date which is later than the earlier of
(i) the date which is 180 days from date of issuance and (ii) the date which is
the 30th day prior to the Revolving Facility Termination Date.

 

(c)           Upon receipt from the beneficiary of any Letter of Credit of any
demand, drawing or other presentation for payment under such Letter of Credit,
the Issuing Bank shall notify the Administrative Agent and the Borrower of the
amount drawn and the payment date. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Bank on such
payment date for any amounts paid by the Issuing Bank upon any drawing under any
Letter of Credit issued by it, without presentment, demand, protest or other
formalities of any kind. All such amounts paid by the Issuing Bank and remaining
unpaid by the Borrower shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the rate that would
be applicable to a Revolving Advance bearing interest at the Base Rate for such
day. If for any reason the Borrower shall fail to reimburse the Issuing Bank in
an amount equal to the amount of any drawing, the Issuing Bank shall notify the
Administrative Agent of such failure and the Administrative Agent shall
immediately notify the Lenders of such failure. Upon receipt of such notice,
each Lender with a Revolving Facility Commitment will immediately pay the
Administrative Agent, for the account of the Issuing Lender, such Lender’s pro
rata share of such unreimbursed drawing together with interest on such pro rata
share for each day from and including the payment date of any drawing to but not
including the date on which Lender makes payment computed at a rate of interest
per annum equal to rate that would be applicable to a Revolving Advance bearing
interest at the Base Rate for such period. The Issuing Bank will pay to the
Administrative Agent for the account of each Lender with a Revolving Facility
Commitment ratably all amounts received from the Borrower for application in
payment of its reimbursement obligations in respect of any Letter of Credit, but
only to the extent such Lender has made payment to the Issuing Bank in respect
of such Letter of Credit pursuant hereto and the Administrative Agent will
promptly distribute such amounts to such Lender in accordance with Section 2.11.

 

(d)           The obligations of the Borrower and each Lender with a Revolving
Facility Commitment under Section 2.10(c) above shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:

 

(i)      any lack of validity or enforceability of this Agreement or any Letter
of Credit or any document related hereto or thereto;

 

32

--------------------------------------------------------------------------------


 

(ii)     any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto;

 

(iii)    the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(iv)    the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
any Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

 

(v)     any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

 

(vi)    payment under a Letter of Credit against presentation to the Issuing
Bank of documents that does not substantially comply with the terms of such
Letter of Credit; provided that the Issuing Bank’s determination that documents
presented under such Letter of Credit comply with the terms thereof shall not
have constituted gross negligence or willful misconduct (as determined by a
court of competent jurisdiction) of the Issuing Bank; or

 

(vii)   any other act or omission to act or delay of any kind by any Lender
(including the Issuing Bank), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (vii), constitute a legal or equitable discharge of the
Borrower’s or the Lender’s obligations hereunder.

 

(e)           The Borrower hereby indemnifies and holds harmless each Lender
(including the Issuing Bank) and the Administrative Agent from and against any
and all claims, damages, losses, liabilities, costs or expenses which such
Lender or the Administrative Agent may incur, and none of the Lenders (including
the Issuing Bank) nor the Administrative Agent nor any of their Affiliates or
their respective officers or directors or employees or agents shall be liable or
responsible therefor, by reason of or in connection with the execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
including without limitation any of the circumstances enumerated in subsection
(d) above, as well as (i) any error, omission, interruption or delay in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (ii) any error in interpretation of technical terms, (iii) any loss
or delay in the transmission of any document required in order to make a drawing
under a Letter of Credit or (iv) any consequences arising from causes beyond the
control of the Issuing Bank, including without limitation any government acts,
or any other circumstances whatsoever in making or failing to make payment under
such Letter of Credit; provided that the Borrower shall not be required to
indemnify the Issuing Bank for any claims, damages, losses, liabilities, costs
or expenses, and the Borrower shall have a claim for direct (but not
consequential) damage suffered by it, to the extent found by a court of
competent jurisdiction to have been caused by (x) the willful misconduct or
gross negligence (as determined by a court of competent jurisdiction) of the
Issuing Bank in determining whether documents presented under any Letter of
Credit issued by it substantially complied with the terms of such Letter of
Credit or (y) the Issuing Bank’s willful failure to pay under any Letter of
Credit issued by it after the presentation to it of documents strictly complying
with the terms and conditions of such Letter of Credit. Nothing in this
subsection (e) is intended to limit the obligations of the Borrower under any
other provision of this Agreement

 


SECTION 2.11.      GENERAL PROVISIONS AS TO PAYMENTS.  (A)  THE BORROWER SHALL
MAKE EACH PAYMENT OF PRINCIPAL OF, AND INTEREST ON, THE ADVANCES, OF EACH LETTER
OF CREDIT OBLIGATION, AND OF ALL

 

33

--------------------------------------------------------------------------------


 


FEES, EXPENSES AND OTHER AMOUNTS PAYABLE HEREUNDER WITHOUT SETOFF OR
COUNTERCLAIM, NOT LATER THAN NOON (NEW YORK CITY TIME) ON THE DATE WHEN DUE, IN
FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 8.02. PAYMENTS
RECEIVED BY THE ADMINISTRATIVE AGENT ON SUCH DATE BUT AFTER SUCH TIME SHALL BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT DOMESTIC BUSINESS DAY. THE
ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS RATABLE SHARE
OF EACH SUCH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LENDERS. WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE BASE RATE
ADVANCES OR ADJUSTED CD RATE ADVANCES OR OF ANY LETTER OF CREDIT OBLIGATION OR
OTHER FEES SHALL BE DUE ON A DAY WHICH IS NOT A DOMESTIC BUSINESS DAY, THE DATE
FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING DOMESTIC BUSINESS
DAY. WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE EURODOLLAR RATE
ADVANCES SHALL BE DUE ON A DAY WHICH IS NOT A EURODOLLAR BUSINESS DAY, THE DATE
FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING EURODOLLAR BUSINESS
DAY UNLESS SUCH EURODOLLAR BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN
WHICH CASE THE DATE FOR PAYMENT THEREOF SHALL BE THE NEXT PRECEDING EURODOLLAR
BUSINESS DAY. IF THE DATE FOR ANY PAYMENT OF PRINCIPAL IS EXTENDED BY OPERATION
OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE FOR SUCH EXTENDED TIME.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 


SECTION 2.12.      FUNDING LOSSES.  IF THE BORROWER MAKES ANY PAYMENT (INCLUDING
ANY PREPAYMENT) OF PRINCIPAL WITH RESPECT TO ANY FIXED RATE ADVANCES (PURSUANT
TO THIS ARTICLE 2, ARTICLE 6 OR OTHERWISE) ON ANY DAY OTHER THAN THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO, OR IF THE BORROWER FAILS TO BORROW OR
CONVERT ANY FIXED RATE ADVANCES AFTER NOTICE HAS BEEN GIVEN TO ANY LENDER IN
ACCORDANCE WITH SECTION 2.02(B) OR SECTION 2.15, AS THE CASE MAY BE, THE
BORROWER SHALL REIMBURSE EACH LENDER WITHIN 15 DAYS AFTER DEMAND FOR ANY
RESULTING LOSS OR EXPENSE INCURRED BY IT (OR BY AN EXISTING OR PROSPECTIVE
PARTICIPANT IN THE RELATED ADVANCE), INCLUDING (WITHOUT LIMITATION) ANY LOSS
INCURRED IN OBTAINING, LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, BUT
EXCLUDING LOSS OF MARGIN FOR THE PERIOD AFTER ANY SUCH PAYMENT OR FAILURE TO
BORROW; PROVIDED THAT SUCH LENDER SHALL HAVE DELIVERED TO THE BORROWER A
CERTIFICATE AS TO THE AMOUNT OF SUCH LOSS OR EXPENSE, WHICH CERTIFICATE SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 


SECTION 2.13.      COMPUTATION OF INTEREST AND FEES.  INTEREST BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR) AND PAID FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY). ALL OTHER INTEREST AND COMMITMENT AND LETTER OF
CREDIT FEES HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
PAID FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).

 


SECTION 2.14.      TAXES. (A) FOR PURPOSES OF THIS SECTION 2.14, THE FOLLOWING
TERMS HAVE THE FOLLOWING MEANINGS:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its net income, and franchise or similar taxes imposed

 

34

--------------------------------------------------------------------------------


 

on its net income, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located and (ii) in the case of each Lender, any
United States withholding tax imposed on such payments but only to the extent
that such Lender is subject to United States withholding tax at the time such
Lender first becomes a party to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

(b)           Any and all payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes or Other Taxes; provided that, if the Borrower
shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i)  the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 8.02, the original or a certified copy of a receipt evidencing
payment thereof.

 

(c)           The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Borrower with such properly completed and executed documentation prescribed
by the Internal Revenue Service, certifying that (i) if such Lender is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, such Lender is entitled
to benefits under an income tax treaty to which the United States is a party
which exempts the Lender from United States withholding tax or reduces the rate
of withholding tax on payments of interest for the account of such Lender or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States or (ii)
if such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8, or any subsequent versions thereof or successors thereto
(and, if such Lender delivers a Form W-8, a certificate representing that such
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Lender claiming complete exemption from, or
a reduced rate of, U.S. Federal withholding tax on payments of interest by the
Borrower under this Agreement and the other Loan Documents.

 

35

--------------------------------------------------------------------------------


 

(e)           For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form pursuant to Section 2.14(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which such form originally was required to be
provided), such Lender shall not be entitled to indemnification under Section
2.14(b) or (c) with respect to Taxes imposed by the United States; provided that
if a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

 

(f)            If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 2.14, then such Lender will
change the jurisdiction of its Applicable Lending Office if, in the judgment of
such Lender, such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) is not otherwise disadvantageous to
such Lender.

 


SECTION 2.15.      METHOD OF ELECTING INTEREST RATES. (A) THE ADVANCES INCLUDED
IN EACH BORROWING SHALL BEAR INTEREST INITIALLY AT THE TYPE OF RATE SPECIFIED BY
THE BORROWER IN THE APPLICABLE NOTICE OF BORROWING. THEREAFTER, THE BORROWER MAY
FROM TIME TO TIME ELECT TO CHANGE OR CONTINUE THE TYPE OF INTEREST RATE BORNE BY
EACH GROUP OF ADVANCES (SUBJECT IN EACH CASE TO THE PROVISIONS OF SECTIONS 2.16
AND 2.17), AS FOLLOWS:

 

(i)           if such Advances are Base Rate Advances, the Borrower may elect to
convert such Advances to Fixed Rate Advances as of any Euro-Dollar Business Day,
and

 

(ii)          if such Advances are Fixed Rate Advances, the Borrower may elect
to convert such Advances to Base Rate Advances or elect to continue such
Advances as Fixed Rate Advances for an additional Interest Period, subject to
Section 2.12 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Advances.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time) on the third Eurodollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant group of Advances; provided that (i) such
portion is allocated ratably among the Loans comprising such group and (ii) the
portion to which such Notice applies, and the remaining portion to which it does
not apply, are each $10,000,000, or, any larger multiple of $500,000.

 

(b)           Each Notice of Interest Rate Election shall specify:

 

(i)            the group of Advances (or portion thereof) to which such notice
applies;

 

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

 

(iii)          if the Advances comprising such group are to be converted, the
new Type of Advances and, if the Advances being converted are to be Fixed Rate
Advances, the duration of the next succeeding Interest Period applicable
thereto; and

 

(iv)          if such Advances are to be continued as the same Type of Fixed
Rate Advances for an additional Interest Period, the duration of such additional
Interest Period.

 

36

--------------------------------------------------------------------------------


 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.

 

(d)           If the Borrower shall fail to select the duration of any Interest
Period for any Fixed Rate Advances in accordance with the provisions of Section
2.15(a) or if at the end of any such Interest Period an Event of Default exists
and the Administrative Agent has been directed to do so by the Majority Lenders,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and such Advances will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances.

 

(e)           [Intentionally Omitted].

 

(f)            If the aggregate unpaid principal amount of Revolving Advances
comprising any Borrowing or Borrowings shall be reduced, by payment or
prepayment or otherwise, to less than $500,000, such Revolving Advances shall,
if they are Fixed Rate Advances, automatically Convert into Base Rate Advances
on the last day of the Interest Period for such Fixed Rate Advances, and on and
after such date the right of the Borrower to Convert such Advances into
Revolving Advances of a Type other than Base Rate Advances shall terminate;
provided that if and so long as each such Revolving Advance shall be of the same
Type and have the same Interest Period as any other Revolving Advances
comprising another Borrowing and other Borrowings, and the aggregate unpaid
principal amount of all such Revolving Advances shall equal or exceed $500,000,
the Borrower shall have the right to continue all such Revolving Advances as,
and to Convert all such Revolving Advances into, Revolving Advances of such Type
having such Interest Period.

 


SECTION 2.16.      BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.  IF
ON OR PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD FOR ANY FIXED RATE
BORROWING:

 

(a)           the Administrative Agent is advised by the Reference Banks that
deposits in dollars (in the applicable amounts) are not being offered to the
Reference Banks in the relevant market for such Interest Period, or

 

(b)           any Lender advises the Administrative Agent that the Adjusted CD
Rate or the Adjusted London Interbank Offered Rate, as the case may be, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lender of funding its Adjusted CD Rate Advance or Eurodollar
Rate Advance, as the case may be, for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Adjusted CD Rate Advances or Eurodollar Rate
Advances, as the case may be, shall be suspended. Unless the Borrower notifies
the Administrative Agent at least two Domestic Business Days before the date of
any Fixed Rate Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, such Borrowing shall instead be
a Base Rate Advance Borrowing.

 


SECTION 2.17.      ILLEGALITY.  IF, ON OR AFTER THE DATE OF THIS AGREEMENT, THE
ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE THEREIN, OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE

 

37

--------------------------------------------------------------------------------


 


INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ITS
EURODOLLAR LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY
(INCLUDING THE NAIC) SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY LENDER (OR ITS
EURODOLLAR LENDING OFFICE) TO MAKE, MAINTAIN OR FUND ITS EURODOLLAR ADVANCES AND
SUCH LENDER SHALL SO NOTIFY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
SHALL FORTHWITH GIVE NOTICE THEREOF TO THE OTHER LENDERS AND THE BORROWER,
WHEREUPON UNTIL SUCH LENDER NOTIFIES THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE
OBLIGATION OF SUCH LENDER TO MAKE EURODOLLAR ADVANCES SHALL BE SUSPENDED. BEFORE
GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION, SUCH
LENDER SHALL DESIGNATE A DIFFERENT EURODOLLAR LENDING OFFICE IF SUCH DESIGNATION
WILL AVOID THE NEED FOR GIVING SUCH NOTICE AND WILL NOT, IN THE JUDGMENT OF SUCH
LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER. IF SUCH LENDER SHALL
DETERMINE THAT IT MAY NOT LAWFULLY CONTINUE TO MAINTAIN AND FUND ANY OF ITS
OUTSTANDING EURODOLLAR ADVANCES TO MATURITY AND SHALL SO SPECIFY IN SUCH NOTICE,
(I) THE OBLIGATION OF SUCH LENDER TO MAKE EURODOLLAR RATE ADVANCES AND TO
CONVERT ADVANCES INTO EURODOLLAR RATE ADVANCES SHALL TERMINATE AND (II) THE
BORROWER SHALL FORTHWITH PREPAY IN FULL ALL EURODOLLAR RATE ADVANCES OF SUCH
LENDER THEN OUTSTANDING, TOGETHER WITH ACCRUED INTEREST THEREON, UNLESS THE
BORROWER, WITHIN FIVE DOMESTIC BUSINESS DAYS OF SUCH NOTICE AND DEMAND, CONVERTS
ALL EURODOLLAR RATE ADVANCES OF ALL LENDERS THEN OUTSTANDING INTO BASE RATE
ADVANCES IN ACCORDANCE WITH SECTION 2.15(A), EXCEPT THAT SUCH CONVERSION MAY
OCCUR, NOTWITHSTANDING SECTION 2.15(A), OTHER THAN ON THE LAST DAY OF THE
RESPECTIVE INTEREST PERIODS FOR SUCH EURODOLLAR RATE ADVANCES, IF THE BORROWER
HAS PAID ANY AMOUNTS PAYABLE UNDER SECTION 2.12.

 


SECTION 2.18.      INCREASED COST AND REDUCED RETURN. (A) IF ON OR AFTER THE
DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY
CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (INCLUDING THE
NAIC) CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY (INCLUDING THE NAIC) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING, WITHOUT LIMITATION, ANY SUCH REQUIREMENT IMPOSED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, BUT EXCLUDING I() WITH RESPECT
TO ANY ADJUSTED CD RATE ADVANCE ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE
DOMESTIC RESERVE PERCENTAGE AND (II) WITH RESPECT TO ANY EURODOLLAR RATE ADVANCE
ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE EURODOLLAR RESERVE PERCENTAGE),
SPECIAL DEPOSIT, INSURANCE ASSESSMENT (EXCLUDING, WITH RESPECT TO ANY ADJUSTED
CD RATE ADVANCE, ANY SUCH REQUIREMENT REFLECTED IN AN APPLICABLE ASSESSMENT
RATE) OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT
OF, OR CREDIT EXTENDED BY, ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OR
SHALL IMPOSE ON ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ON THE UNITED
STATES MARKET FOR CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING ITS FIXED RATE ADVANCES, ITS NOTE OR ITS OBLIGATION TO
MAKE FIXED RATE ADVANCES AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE
THE COST TO SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OF MAKING OR
MAINTAINING ANY FIXED RATE ADVANCE, OR OF ISSUING OR MAINTAINING ANY LETTER OF
CREDIT OR ITS OBLIGATIONS WITH RESPECT THERETO AS THE ISSUING BANK OR AS A
LENDER PARTICIPATING THEREIN, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) UNDER THIS
AGREEMENT OR UNDER ITS NOTE WITH RESPECT THERETO, BY AN AMOUNT DEEMED BY SUCH
LENDER TO BE MATERIAL, THEN, WITHIN 15 DAYS AFTER DEMAND BY SUCH LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER ON AN AFTER-TAX
BASIS FOR SUCH INCREASED COST OR REDUCTION.

 

(b)           If any Lender shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency (including the NAIC) charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of

 

38

--------------------------------------------------------------------------------


 

any such authority, central bank or comparable agency (including the NAIC), has
or would have the effect of reducing the rate of return on capital of such
Lender (or its Parent) as a consequence of such Lender’s obligations hereunder
to a level below that which such Lender (or its Parent) could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender (or its Parent)
on an after-tax basis for such reduction.

 

(c)           Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 


SECTION 2.19.      BASE RATE ADVANCES SUBSTITUTED FOR AFFECTED FIXED RATE
ADVANCES.  IF (I) THE OBLIGATION OF ANY LENDER TO MAKE EURODOLLAR RATE ADVANCES
HAD BEEN SUSPENDED PURSUANT TO SECTION 2.17 OR (II) ANY LENDER HAS DEMANDED
COMPENSATION UNDER SECTION 2.14 OR 2.18(A) AND THE BORROWER SHALL, BY AT LEAST
FIVE EURODOLLAR BUSINESS DAYS’ PRIOR NOTICE TO SUCH LENDER THROUGH THE
ADMINISTRATIVE AGENT, HAVE ELECTED THAT THE PROVISIONS OF THIS SECTION SHALL
APPLY TO SUCH LENDER, THEN, UNLESS AND UNTIL SUCH LENDER NOTIFIES THE BORROWER
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION OR DEMAND FOR COMPENSATION
NO LONGER APPLY:

 

(a)           all Advances which would otherwise be made by such Lender as
Adjusted CD Rate Advances or Eurodollar Rate Advances, as the case may be, shall
be made instead as Base Rate Advances (on which interest and principal shall be
payable contemporaneously with the payment of interest and principal on the
related Fixed Rate Advances of the other Lenders), and

 

(b)           after each of its Adjusted CD Rate Advances or Eurodollar Rate
Advances, as the case may be, has been repaid, all payments of principal which
would otherwise be applied to repay such Fixed Rate Advances shall be applied to
repay its Base Rate Advances instead.

 


SECTION 2.20.      USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF
REVOLVING FACILITY ADVANCES FOR WORKING CAPITAL NEEDS, CAPITAL EXPENDITURES AND
GENERAL CORPORATE PURPOSES OF THE BORROWER AND THE GUARANTORS; PROVIDED THAT FOR
THIS PURPOSE, “GENERAL CORPORATE PURPOSES” INCLUDES RESTRICTED PAYMENTS TO THE
EXTENT PERMITTED BY CLAUSE (III), (IV) OR (V) OF SECTION 5.02(G) AND PERMITTED
ACQUISITIONS.  NONE OF THE PROCEEDS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR
THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING
ANY “MARGIN STOCK” WITHIN THE MEANING OF REGULATION T OR REGULATION U, OTHER
THAN PROCEEDS OF ADVANCES USED TO PURCHASE SHARES OF COMMON STOCK OF THE
BORROWER TO THE EXTENT PERMITTED BY SECTION 5.02(G).

 


ARTICLE 3


 


CONDITIONS PRECEDENT


 


SECTION 3.01.      CONDITIONS PRECEDENT TO EXECUTION AND DELIVERY OF THIS
AGREEMENT.  THE OBLIGATIONS OF THE LENDERS TO EXECUTE AND DELIVER THIS AGREEMENT
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:

 

39

--------------------------------------------------------------------------------


 

(a)           (i) Since December 31, 2002 there shall have occurred no material
adverse change in the business, operations, properties, assets, liabilities,
condition (financial or otherwise) or prospects of the Loan Parties taken as a
whole; (ii) trading in securities generally on the New York Stock Exchange or
American Stock Exchange shall have not been suspended; minimum or maximum prices
shall not have been established on any such exchange; (iii) a banking moratorium
shall not have been declared by New York or United States authorities; and (iv)
there shall not have been any event or series of events that causes, or there
shall not exist, a material disruption of, or a material adverse change in,
financial, banking or capital market conditions generally, or in the market for
loan syndication or high yield debt in particular, which in the reasonable
judgment of DB or Wachovia has materially impaired, or could reasonably impair,
the successful syndication of the Advances;

 

(b)           Except for the Disclosed Litigation, there shall exist no pending
or threatened action, suit, investigation, litigation or proceeding in any court
or before any arbitrator or governmental instrumentality which, in the
reasonable opinion of the Lenders, could have a material adverse effect on the
business, condition (financial or otherwise), operations, properties or
prospects of the Borrower and its Subsidiaries, considered as a whole (but on a
pro forma basis assuming consummation of the New Notes Financings), or which, in
the reasonable opinion of the Majority Lenders, may adversely affect the
legality, validity or enforce ability of this Agreement, any other Loan Document
or any Related Document, the ability of any Loan Party to perform its
obligations hereunder or thereunder, or the rights of any Lender hereunder or
thereunder or the ability of any Lender to exercise such rights;

 

(c)           All material governmental and third party consents and approvals
necessary or, in the reasonable opinion of the Majority Lenders, desirable or
appropriate in connection with the Loan Documents shall have been obtained
(without the imposition of any conditions other than conditions that have been
satisfied or waived on or before the Effective Date) and shall be in effect and
final and non-appealable (it being understood that all Federal governmental
consents and approvals are material); and

 

(d)           DB shall have received, in its capacity as Administrative Agent or
Collateral Agent, as appropriate, the following, each effective on the Effective
Date (unless otherwise indicated below), in form and substance reasonably
satisfactory to it in such capacity and in sufficient copies for each Lender
(except for the Notes):

 

(1)           Duly executed counterparts of the Effective Date Assignment and
Assumption Agreement signed by each of the parties thereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of telegraphic,
telex or other written confirmation from such party of execution of a
counterpart thereof by such party), and receipt by the Administrative Agent from
the Borrower of all amounts payable (if any) by the Borrower pursuant to Section
3 of the Assignment and Assumption Agreement; and

 

(2)           A certificate of the chief financial officer of the Borrower to
the effect that both before and immediately after the making of the New Notes
Financings, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower and its Subsidiaries made in this
Agreement and the other Loan Documents are true.

 


SECTION 3.02.      CONDITIONS PRECEDENT TO EFFECTIVE TIME.  NOTWITHSTANDING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY ALL PARTIES HERETO, THE ORIGINAL
EXISTING CREDIT AGREEMENT SHALL

 

40

--------------------------------------------------------------------------------


 


REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AMENDED HEREBY UNLESS AND UNTIL
THE EFFECTIVE TIME OCCURS. THE EFFECTIVENESS OF THE AMENDMENT AND RESTATEMENT OF
THE ORIGINAL EXISTING CREDIT AGREEMENT TO BE EFFECTED BY THIS AGREEMENT ON THE
EFFECTIVE DATE SHALL OCCUR AT THE EFFECTIVE TIME ON THE EFFECTIVE DATE AND SHALL
BE SUBJECT TO THE CONDITIONS PRECEDENT THAT:

 

(a)           The Administrative Agent shall have received certified copies of
the respective certificates of incorporation and bylaws of the Borrower and its
corporate Subsidiaries and the respective certificates of limited partnership
and agreements of limited partnership for the partnership Subsidiaries;

 

(b)           The Borrower shall have paid or caused to be paid, or the
Administrative Agent shall have received evidence satisfactory to it in its sole
good faith discretion that on the Effective Date the Borrower shall pay, or
cause to be paid, (i) all interest and commitment fees that are accrued but
unpaid to the Effective Date under the Original Existing Credit Agreement
(whether or not then payable under the terms thereof) and (ii) all fees and
expenses (if any) payable under Section 8.04 of the Original Existing Credit
Agreement;

 

(c)           DB shall have received, in its capacity as Administrative Agent or
Collateral Agent, as appropriate, the following, each effective on the Effective
Date (unless otherwise indicated below), in form and substance reasonably
satisfactory to it in such capacity and in sufficient copies for each Lender
(except for the Notes):

 

(1)           The Revolving Notes to the order of the respective Lenders;

 

(2)           Duly executed counterparts of this Agreement, signed by each of
the parties hereto (or, in the case of any Lender as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such Lender of execution of a counterpart hereof by such Lender);

 

(3)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving each Loan Document to which it is or is to be a party and
of the resolutions of the Board of Directors of each Guarantor approving each
Loan Document to which it is or is to be a party;

 

(4)           A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor certifying the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered by it hereunder;

 

(5)           Copies of all authorizations, consents and approvals of, evidence
of other actions by, notices to and filings with all governmental authorities
and regulatory bodies required for the due execution, delivery and performance
by each of the Borrower and the Guarantors of the Loan Documents (other than the
Collateral Documents);

 

(6)           Certificates of the chief financial officer of the Borrower and of
each Guarantor, in substantially the form of Exhibit L or Exhibit M, as the case
may be (each being a “Solvency Certificate”);

 

(7)           Duly executed counterparts of the Guaranty Agreement, signed by
each of the parties thereto; and

 

41

--------------------------------------------------------------------------------


 

(8)           A favorable opinion of Sonnenschein Nath & Rosenthal, counsel for
the Borrower and each Guarantor, in substantially the form of Exhibit F.

 


SECTION 3.03.      CONDITIONS PRECEDENT TO INITIAL BORROWING  OF INTERIM
REVOLVING FACILITY COMMITMENT.  NOTWITHSTANDING THE EFFECTIVENESS OF THE
AMENDMENT AND RESTATEMENT OF THIS AGREEMENT PURSUANT TO SECTION 3.02, NO LENDER
SHALL HAVE ANY OBLIGATION TO MAKE ANY ADVANCE BASED ON THE INTERIM REVOLVING
FACILITY COMMITMENT, UNLESS AND UNTIL THE FOLLOWING CONDITIONS HAVE BEEN MET:

 

(a)           The Borrower shall have issued the New Notes pursuant to the terms
of the New Notes Purchase Agreement; and

 

(b)           The Borrower shall have issued to the holders thereof an
irrevocable notice of redemption, with respect to all of the outstanding 1996
Subordinated Notes and the 1997 Subordinated Notes, providing for redemption
thereof within 30 days of issuance of the New Notes.

 


SECTION 3.04.      CONDITIONS PRECEDENT TO AVAILABILITY DATE.  NOTWITHSTANDING
THE EFFECTIVENESS OF THE AMENDMENT AND RESTATEMENT OF THIS AGREEMENT PURSUANT TO
SECTION 3.02, NO LENDER SHALL HAVE ANY OBLIGATION TO MAKE ANY REVOLVING ADVANCE
UNLESS AND UNTIL THE AVAILABILITY DATE OCCURS.  THE OBLIGATION OF EACH LENDER TO
MAKE ANY REVOLVING ADVANCE ON AND AFTER THE AVAILABILITY DATE SHALL BE SUBJECT
TO THE CONDITIONS PRECEDENT THAT DB SHALL HAVE RECEIVED, IN ITS CAPACITY AS
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPROPRIATE, THE FOLLOWING, EACH
EFFECTIVE ON OR PRIOR TO THE AVAILABILITY DATE (UNLESS OTHERWISE INDICATED
BELOW), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO IT IN SUCH CAPACITY AND
IN SUFFICIENT COPIES FOR EACH LENDER (EXCEPT FOR THE NOTES AND CERTIFICATES AND
STOCK POWERS RELATING TO PLEDGED STOCK):

 


(A)           A NOTICE OF BORROWING AS REQUIRED BY SECTION 2.02(A) IN RESPECT OF
ANY REVOLVING ADVANCE TO BE BORROWED ON THE AVAILABILITY DATE;


 


(B)           EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT THAT
FINANCING STATEMENTS (THE “EXISTING FINANCING STATEMENTS”) HAVE PREVIOUSLY BEEN
DULY FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS AS MAY BE
NECESSARY OR, IN THE OPINION OF THE COLLATERAL AGENT, DESIRABLE OR APPROPRIATE
TO PERFECT THE SECURITY INTERESTS AND LIENS CREATED BY THE SECURITY AGREEMENTS,
THE PLEDGE AGREEMENTS AND THE MORTGAGES, AS SUCH AGREEMENTS RELATE TO THE
BORROWER OR ANY EXISTING GUARANTORS;


 


(C)           DULY EXECUTED AND FILED MORTGAGE AMENDMENTS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(D)           EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR, IN THE REASONABLE
OPINION OF THE COLLATERAL AGENT, DESIRABLE OR APPROPRIATE TO ENSURE THE
VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY INTERESTS AND LIENS, CREATED
BY, OR INTENDED TO BE CREATED BY, AND TO REFLECT THE FACT THAT THE COLLATERAL
AGENT IS THE SECURED PARTY, MORTGAGEE, BENEFICIARY OR GRANTEE, UNDER THE PLEDGE
AGREEMENTS, THE SECURITY AGREEMENTS AND MORTGAGES HAVE BEEN TAKEN;


 


(E)           IF THE NEW NOTES SHALL HAVE BEEN ISSUED AND SOLD, COPIES OF DULY
EXECUTED COPIES OF EACH NEW NOTES DOCUMENT AND EACH OTHER AGREEMENT, DOCUMENT
AND CERTIFICATE PREPARED OR DELIVERED IN CONNECTION WITH ANY NEW NOTES DOCUMENT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY
REQUEST;


 


(F)            EVIDENCE OF INSURANCE FOR THE BUSINESS AND PROPERTIES OF THE
BORROWER AND ITS SUBSIDIARIES, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND (I) IN THE CASE OF

 

42

--------------------------------------------------------------------------------


 


PROPERTY AND CASUALTY INSURANCE, NAMING THE COLLATERAL AGENT AS CO-INSURED AND
LOSS PAYEE, AND (II) IN THE CASE OF LIABILITY INSURANCE, NAMING THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT AND THE LENDERS AS ADDITIONAL INSUREDS, IN EACH
CASE WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS
SATISFACTORY TO THE MAJORITY LENDERS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS
ARE SATISFACTORY TO THE MAJORITY LENDERS;


 


(G)           A FAVORABLE OPINION OF SPECIAL FCC COUNSEL FOR THE BORROWER, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND SUCH
OTHER OPINIONS AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST;


 


(H)           FAVORABLE OPINIONS OF LOCAL COUNSEL (I) IN EACH JURISDICTION WHERE
A REAL PROPERTY COVERED BY A MORTGAGE IS LOCATED OR IF THE LAW OF SUCH
JURISDICTION GOVERNS EFFECTION OF SECURITY INTERESTS AND LIENS GRANTED TO THE
COLLATERAL AGENT UNDER THE SECURITY DOCUMENTS, (II) COVERING THE VALIDITY,
PERFECTION AND PRIORITY OF THE SECURITY INTERESTS OR LIENS GRANTED OR INTENDED
TO BE GRANTED TO THE COLLATERAL AGENT IN THE COLLATERAL GRANTED OR INTENDED TO
BE GRANTED TO IT UNDER THE SECURITY DOCUMENTS, AND (III) SUCH OTHER OPINIONS AS
ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;


 


(I)            A LETTER, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, FROM THE BORROWER TO THE INDEPENDENT
PUBLIC ACCOUNTANTS, ADVISING SUCH ACCOUNTANTS THAT THE AGENTS AND THE LENDERS
HAVE BEEN AUTHORIZED TO EXERCISE ALL RIGHTS OF THE BORROWER TO REQUIRE SUCH
ACCOUNTANTS TO DISCLOSE ANY AND ALL FINANCIAL STATEMENTS AND ANY OTHER
INFORMATION OF ANY KIND THAT THEY MAY HAVE WITH RESPECT TO THE BORROWER AND EACH
OF ITS SUBSIDIARIES, DIRECTING SUCH ACCOUNTANTS TO COMPLY WITH ANY REQUEST OF
ANY AGENT OR ANY LENDER FOR SUCH INFORMATION AND ADVISING SUCH ACCOUNTANTS THAT
THE LENDERS WILL RELY ON SUCH INFORMATION IN MAKING CREDIT DECISIONS WITH
RESPECT TO THE BORROWER;


 


(J)            A COPY OF (I) A WRITTEN NOTICE DELIVERED BY THE BORROWER TO THE
TRUSTEE UNDER EACH OF THE INDENTURES GOVERNING THE EXISTING SUBORDINATED DEBT
AND, IF SUCH DEBT EXISTS, THE NEW SUBORDINATED DEBT THAT ALL OF THE OBLIGATIONS
OF THE BORROWER AND THE GUARANTORS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE “DESIGNATED SENIOR DEBT” UNDER EACH SUCH INDENTURE AND (II)
WRITTEN CONFIRMATION BY EACH SUCH TRUSTEE OF RECEIPT OF SUCH NOTICE; AND


 


(K)           SUCH OTHER FINANCIAL AND NON-FINANCIAL INFORMATION REGARDING THE
BORROWER OR ANY OF ITS SUBSIDIARIES AND SUCH OTHER APPROVALS, OPINIONS OR
DOCUMENTS AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


SECTION 3.05.      CONDITIONS PRECEDENT TO EACH BORROWING.  THE OBLIGATION OF
EACH LENDER TO MAKE AN ADVANCE ON THE OCCASION OF EACH BORROWING (INCLUDING ON
THE AVAILABILITY DATE) AND OF THE ISSUING BANK TO ISSUE A LETTER OF CREDIT SHALL
BE SUBJECT TO THE FURTHER CONDITIONS PRECEDENT THAT ON THE DATE OF SUCH
BORROWING OR LETTER OF CREDIT ISSUANCE, THE FOLLOWING STATEMENTS SHALL BE TRUE
(AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF BORROWING OR REQUEST FOR
ISSUANCE AND THE ACCEPTANCE BY THE BORROWER OF THE PROCEEDS OF SUCH BORROWING OR
THE ISSUANCE OF THE LETTER OF CREDIT ON BEHALF OF THE BORROWER SHALL CONSTITUTE
A REPRESENTATION AND WARRANTY BY THE BORROWER THAT ON THE DATE OF SUCH BORROWING
OR OF SUCH LETTER OF CREDIT ISSUANCE, SUCH STATEMENTS ARE TRUE):

 

(a)           the Administrative Agent shall have received a Notice of Borrowing
with respect to such Borrowing as required by Section 2.02(a) or the Issuing
Bank shall have received a Request for Issuance with respect to such Letter of
Credit issuance as required by Section 2.10.

 

43

--------------------------------------------------------------------------------


 

(b)           immediately after such Borrowing or Letter of Credit issuance, the
aggregate outstanding principal amount of all Revolving Advances and Letter of
Credit Obligations will not exceed the aggregate amount of all Revolving
Facility Commitments;

 

(c)           the representations and warranties contained in this Agreement,
the Guaranty Agreement, each Security Agreement, each Pledge Agreement and each
Mortgage are correct on and as of the date of such Borrowing or Letter of Credit
issuance, before and after giving effect to such Borrowing or Letter of Credit
issuance, and to the application of the proceeds therefrom, as though made on
and as of such date;

 

(d)           no event shall have occurred and be continuing, or would result
from such Borrowing or Letter of Credit issuance, or from the application of the
proceeds therefrom, which constitutes a Default;

 

(e)           if such Borrowing or Letter of Credit issuance is to be secured,
directly or indirectly, by any “margin stock” (within the meaning of Regulation
U), the Administrative Agent shall have received (i) a duly executed Federal
Reserve Form FR U-1 for each Lender that is a bank, for the Issuing Bank and
(ii) a duly executed Federal Reserve Form FR G-3 for each Lender that is not a
bank, in each case signed and accepted by a duly authorized representative of
the applicable Lender or the Issuing Bank; and

 

(f)            the Administrative Agent, or the Issuing Bank in the case of a
Letter of Credit issuance, shall have received such other approvals, opinions or
documents as any Lender through the Administrative Agent may reasonably request.

 


SECTION 3.06.      CONDITIONS PRECEDENT TO PERMITTED ACQUISITIONS, INCLUDING
BORROWINGS IN CONNECTION THEREWITH.  THE RIGHT OF THE BORROWER TO MAKE ANY
PERMITTED ACQUISITION AND THE OBLIGATION OF ANY LENDER TO MAKE AN ADVANCE ON OR
AFTER THE DATE OF SUCH PERMITTED ACQUISITION SHALL BE SUBJECT TO THE CONDITIONS
PRECEDENT THAT:

 

(a)           The Borrower shall have demonstrated to the reasonable
satisfaction of the Agents that the acquisition constitutes a Permitted
Acquisition;

 

(b)           In the case of a Borrowing on the date of such Permitted
Acquisition, the Borrower shall have demonstrated to the satisfaction of the
Administrative Agent in its sole good faith discretion that the closing of such
Permitted Acquisition shall occur on such date;

 

(c)           Except for the Disclosed Litigation, there shall exist no pending
or threatened action, suit, investigation, litigation or proceeding in any court
or before any arbitrator or governmental instrumentality which, in the
reasonable opinion of the Agents, could have a material adverse effect on the
condition (financial or otherwise), operations, properties or prospects of the
Borrower or any of its Subsidiaries, whether before or after giving effect to
such Permitted Acquisition, or which, in the reasonable opinion of the Agents,
may adversely affect the legality, validity or enforceability of this Agreement
or any other Loan Document, the ability of any Loan Party to perform its
obligations hereunder or thereunder, or the rights of any Lender hereunder or
thereunder or the ability of any Lender to exercise such rights;

 

(d)           All material governmental and third party consents and approvals
necessary or, in the opinion of the Agents, desirable or appropriate in
connection with the consummation of such Permitted Acquisition shall have been
obtained (without the imposition of any material adverse conditions) and shall
be in effect (it being understood that all Federal governmental consents and

 

44

--------------------------------------------------------------------------------


 

approvals are material), and the Administrative Agent shall have received
evidence satisfactory to it that the station licenses issued by the FCC relating
to the television broadcasting operations of any television stations to be
acquired pursuant to such Permitted Acquisition shall have been validly assigned
to one or more Subsidiaries of the Borrower, and shall be in full force and
effect;

 

(e)           The Collateral Agent shall have received the following, each dated
the closing date for such Permitted Acquisition (unless otherwise indicated
below), in form and substance satisfactory to the Collateral Agent and in
sufficient copies for each Lender (except for the certificates representing any
Pledged Stock to be pledged to the Collateral Agent, the stock powers delivered
in connection with such Pledged Stock, and any instruments representing Pledged
Instruments to be pledged to the Collateral Agent):

 

(1)           A Notice of Borrowing as required by Section 2.02(a) in respect of
any Borrowing to be borrowed on the closing date for such Permitted Acquisition,
dated the date of its delivery;

 

(2)           Duly executed counterparts of an agreement pursuant to which each
Subsidiary created or acquired in connection with such Permitted Acquisition
shall become obligated as a Guarantor under the Guaranty Agreement;

 

(3)           Certificates and instruments representing any Pledged Stock or
Pledged Instruments required to be delivered by the Borrower or any Subsidiary
on or before the closing date for such Permitted Acquisition, including
certificates representing all shares of capital stock of each Subsidiary created
or acquired in connection with such Permitted Acquisition, accompanied by duly
executed instruments of transfer or assignment in blank, in form and substance
satisfactory to the Administrative Agent;

 

(4)           Duly executed counterparts of a Guarantor Security Agreement, and,
if applicable, of a Guarantor Pledge Agreement with respect to each Subsidiary
created or acquired in connection with such Permitted Acquisition, together
with:

 

(A)          FINANCING STATEMENTS SIGNED BY EACH SUBSIDIARY CREATED OR ACQUIRED
IN CONNECTION WITH SUCH PERMITTED ACQUISITION, WITH EVIDENCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT THAT SUCH FINANCING STATEMENTS WILL BE DULY
FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS AS MAY BE NECESSARY
OR, IN THE OPINION OF THE COLLATERAL AGENT, DESIRABLE OR APPROPRIATE TO PERFECT
THE SECURITY INTERESTS CREATED BY THE SECURITY AGREEMENTS AND THE MORTGAGES, AND

 

(B)           EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR, IN THE OPINION OF
THE COLLATERAL AGENT, DESIRABLE OR APPROPRIATE TO PERFECT AND PROTECT THE
SECURITY INTERESTS AND LIENS CREATED BY, AND TO REFLECT THE FACT THAT THE
COLLATERAL AGENT IS THE SECURED PARTY UNDER, THE BORROWER PLEDGE AGREEMENT, ANY
APPLICABLE GUARANTOR PLEDGE AGREEMENT AND THE SECURITY AGREEMENTS SHALL HAVE
BEEN TAKEN;

 

(5)           Duly executed counterparts of Mortgages (each, a “Permitted
Acquisition Mortgage”) with respect to any Real Property to be acquired by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition and, with respect to each Permitted Acquisition Mortgage:

 

(A)          A POLICY OF TITLE INSURANCE DATED THE CLOSING DATE FOR SUCH
PERMITTED ACQUISITION (OR AN IRREVOCABLE COMMITMENT TO ISSUE SUCH POLICY, WITH
ALL CONDITIONS

 

45

--------------------------------------------------------------------------------


 

MARKED SATISFIED, DATED AND RECERTIFIED THE CLOSING DATE FOR SUCH PERMITTED
ACQUISITION) INSURING THE PERFECTION, ENFORCE ABILITY AND FIRST PRIORITY OF THE
LIEN CREATED UNDER SUCH PERMITTED ACQUISITION MORTGAGE AS A VALID FIRST MORTGAGE
LIEN ON THE REAL PROPERTY DESCRIBED THEREIN IN FORM AND SUBSTANCE AND IN AN
AMOUNT SATISFACTORY TO THE COLLATERAL AGENT (WITH ALL PREMIUMS, EXPENSES AND
FEES PAID OR CAUSED TO BE PAID BY THE BORROWER), WHICH POLICY SHALL (W) BE
ISSUED BY A TITLE COMPANY REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, (X)
INCLUDE SUCH REINSURANCE ARRANGEMENTS (WITH PROVISIONS FOR DIRECT ACCESS) AS
SHALL BE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, (Y) HAVE BEEN
SUPPLEMENTED BY SUCH ENDORSEMENTS AS SHALL BE REQUESTED BY COLLATERAL AGENT
(INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS OR OPINION LETTERS ON MATTERS
RELATING TO USURY, CONTIGUITY, VARIABLE RATE, REVOLVING CREDIT, DOING BUSINESS,
AND SO-CALLED COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS), OR, WHERE
SUCH ENDORSEMENTS ARE NOT AVAILABLE AT COMMERCIALLY REASONABLE PREMIUM COSTS,
OPINION LETTERS OF SPECIAL COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS, WHICH
COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS SHALL BE REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT AND (Z) CONTAIN ONLY SUCH EXCEPTIONS TO TITLE AS SHALL BE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

 

(B)           WITH RESPECT TO THE REAL PROPERTY ENCUMBERED BY EACH PERMITTED
ACQUISITION MORTGAGE, AN ALTA SURVEY WITH RESPECT TO SUCH REAL PROPERTY, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT; AND

 

(C)           EVIDENCE SATISFACTORY TO THE COLLATERAL AGENT THAT ARRANGEMENTS
SHALL HAVE BEEN MADE FOR THE RECORDING OF EACH PERMITTED ACQUISITION MORTGAGE
AND THE PAYMENT BY THE BORROWER OF ANY MORTGAGE, RECORDING, DOCUMENTARY STAMP,
PRIVILEGE OR OTHER TAXES AND RECORDING CHARGES PAYABLE WITH RESPECT TO EACH
PERMITTED ACQUISITION MORTGAGE;

 

(6)           Certified copies of the resolutions of the Board of Directors of
the Borrower and each Subsidiary party hereto and thereto approving each
agreement to which it is or is to be a party in connection with such Permitted
Acquisition;

 

(7)           A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Subsidiary certifying the names and true signatures of the
officers of the Borrower or such Subsidiary who shall be authorized to sign each
agreement to which it is or is to be a party in connection with such Permitted
Acquisition and the other documents to be delivered by it hereunder or
thereunder;

 

(8)           Copies of all authorizations, consents and approvals of, evidence
of other actions by, notices to and filings with, all governmental authorities
and regulatory bodies required for the due execution, delivery and performance
by the Borrower or any Subsidiary of each agreement to which it is or is to be a
party in connection with such Permitted Acquisition and the other documents to
be delivered by it thereunder;

 

(9)           Certificates of the chief financial officer of the Borrower and of
each Subsidiary created or acquired in connection with such Permitted
Acquisition in substantially the form of Exhibit L or M, as the case may be;

 

(10)         Evidence of insurance for the business and properties of each
Subsidiary created or acquired in connection with such Permitted Acquisition, in
form and substance

 

46

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent (and if requested by the Administrative
Agent, naming the Administrative Agent as additional insured and loss payee)
with responsible and reputable insurance companies or associations satisfactory
to the Lead Arrangers in such amounts and covering such risks as are
satisfactory to the Agents;

 

(11)         A favorable opinion of Sonnenschein Nath & Rosenthal, LLP, counsel
for the Borrower and each Guarantor, in substantially the form of Exhibit F (but
expressing opinions with respect to such Permitted Acquisition) and as to such
other matters as any Lender through the Administrative Agent may reasonably
request.

 

(12)         Favorable opinions of local counsel for the Borrower with respect
to each jurisdiction where any Real Property to be acquired in connection with
such Permitted Acquisition shall be located, in each case in form and substance
reasonably satisfactory to the Administrative Agent (but expressing opinions
with respect to such Permitted Acquisition), and a favorable opinion of special
FCC counsel for the Borrower, in form and substance reasonably satisfactory to
the Administrative Agent (but expressing opinions with respect to such Permitted
Acquisition), and such other opinions as any Lender through the Administrative
Agent may reasonably request;

 

(13)         An environmental report, in each case in form and substance
satisfactory to the Agents, with respect to properties to be acquired, leased or
operated by the Borrower or any of its Subsidiaries in connection with such
Permitted Acquisition;

 

(14)         The written consent of each party (other than the Borrower or any
of its Subsidiaries) to any agreement to which it is or is to be a party in
connection with such Permitted Acquisition to the assignment by the Borrower or
any Guarantor of its rights and claims under such agreement to the
Administrative Agent under the Borrower Security Agreement or a Guarantor
Security Agreement;

 

(15)         A certificate of the chief financial officer of the Borrower, in
substantially the form of Exhibit J, certifying the Borrower’s compliance as of
the most recent date for compliance prior to the date of such certificate, after
giving effect on a Pro Forma Basis to such Permitted Acquisition, with the
provisions of this Agreement set forth therein; and

 

(16)         Such other financial and non-financial information regarding the
Borrower or any of its Subsidiaries and such other approvals, opinions or
documents as any Lender through the Administrative Agent may reasonably request.

 


ARTICLE 4


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01.      REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  THE BORROWER
REPRESENTS AND WARRANTS AS FOLLOWS:

 

(a)           Due Incorporation, Etc.  Each of the Borrower and its Subsidiaries
that is a corporation is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated next to such
corporation’s name on Schedule 4.01(a) and has all requisite corporate powers
and all FCC and all other material governmental licenses, authorizations,
consents and approvals required to own or lease and operate its properties and
to carry on its

 

47

--------------------------------------------------------------------------------


 

business as now conducted and as proposed to be conducted and to execute and
deliver, and to perform all of its obligations under, the Loan Documents and New
Notes Documents to which it is or will be a party. Each of the Borrower and each
of its Subsidiaries that is a corporation is duly qualified or licensed to do
business as a foreign corporation in good standing in all jurisdictions in which
it owns or leases assets and property or in which the conduct of its business
requires it to so qualify or be licensed, except for such jurisdictions in which
the failure to so qualify or be licensed would not have a material adverse
effect on the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower or such Subsidiary, as the case may be.
Each of the Borrower’s Subsidiaries that is a partnership is a partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction under which it is organized and has all requisite power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted and to execute and
deliver, and to perform all of its obligations under, the Loan Documents and New
Notes Documents to which it is or will be a party. Each of the Borrower’s
Subsidiaries that is a partnership is duly qualified or licensed to do business
and has complied with all fictitious name statutes and other similar laws in all
jurisdictions in which it owns or leases assets and property or in which the
conduct of its business requires it to so qualify or be licensed or comply,
except for such jurisdictions in which the failure to so qualify or be licensed
or comply would not have a material adverse effect on the business, condition
(financial or otherwise), operations, properties or prospects of such
Subsidiary.

 

(b)           Due Authorization and Execution, Etc.  The execution, delivery and
performance by the Borrower and each of its Subsidiaries of each Loan Document
and each New Notes Document to which it is or will be a party and the
transactions contemplated by the Loan Documents and New Notes Documents are
within the Borrower’s and such Subsidiary’s corporate powers (or its partnership
powers, in the case of each Subsidiary that is a partnership), have been duly
authorized by all necessary corporate action (or all necessary action of the
partners, in the case of each Subsidiary that is a partnership) and do not and
will not (i) require any consent or approval of the stockholders or partners of
the Borrower or such Subsidiary except such consents and approvals as shall have
been duly obtained and shall be in full force and effect, (ii) contravene the
Borrower’s or such Subsidiary’s certificate of incorporation or by-laws, in the
case of each Subsidiary that is a corporation, or the partnership agreement
governing such Subsidiary, in the case of each Subsidiary that is a partnership,
(iii) violate any law, rule, regulation (including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
order, writ, judgment, injunction, decree, determination or award or any
contractual restriction binding on or affecting the Borrower or such Subsidiary,
or any of their respective properties, or (iv) result in or require the creation
or imposition of any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature (other than pursuant to the Loan
Documents hereunder and pursuant to Collateral Documents upon or with respect to
any of the properties now owned or hereafter acquired by the Borrower or any of
its Subsidiaries). Neither the Borrower nor any of its Subsidiaries is in
default under any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or restriction.

 

(c)           Government Consents.  No authorization, consent, approval or other
action by, and no notice to or filing with, any governmental, administrative or
judicial authority or regulatory body is currently, or is reasonably expected to
be, required for the due execution, delivery or performance by the Borrower or
any of its Subsidiaries of any Loan Document (other than the Collateral
Documents) to which it is or will be a party and the operation of the television
broadcasting business of the Borrower and its Subsidiaries, all of which have
been made and are in full force and effect, and except for the filing of certain
of the Loan Documents with the FCC within 30 days of their execution pursuant
to 47 C.F.R. Section 73.3613.

 

48

--------------------------------------------------------------------------------


 

(d)           Legal, Valid and Binding Nature.  This Agreement is, and each
other Loan Document and each Related Document to which the Borrower or any of
its Subsidiaries is or will be a party will, when delivered, be, a legal, valid
and binding obligation of the Borrower and such Subsidiaries as are or will be
parties thereto, enforceable against the Borrower and such Subsidiaries in
accordance with its respective terms, except (other than in the case of Article
X of the indentures governing the Existing Subordinated Debt and the New
Subordinated Notes and any similar provisions of any indentures governing any
other Permitted Subordinated Debt) as such enforcement may be limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and general principles of
equity.

 

(e)           Capitalization and Subsidiaries.  On the Effective Date, the
authorized capital stock of the Borrower will consist of:  40,000,000 shares of
Class A Common Stock, par value $.001 per share; 20,000,000 shares of Class B
Common Stock, par value $.001 per share; and 20,000,000 shares of Class C Common
Stock, par value $.001 per share.  Set forth on Schedule 4.01(a) is a complete
and accurate list of all of the Borrower’s Subsidiaries as of the Effective
Date, showing as of such date (as to each such Subsidiary) the jurisdiction of
its incorporation, the number of shares of each class of capital stock
authorized, the number of shares of each class of capital stock outstanding on
the date hereof, the direct owner of the outstanding shares of each such class
owned and the jurisdictions in which such Subsidiary is qualified to do business
as a foreign corporation. All of the general and limited partnership interests
of each Subsidiary that is a partnership are owned, legally and beneficially, by
the Borrower or a wholly owned Subsidiary of the Borrower, in each case free and
clear of all liens, security interests and other charges or encumbrances other
than the liens and security interests under the Security Agreements. Except as
set forth in Schedule 4.01(e), there are no outstanding options, warrants,
rights of conversion or purchase, or similar rights to acquire capital stock or
partnership interests of the Borrower or any of its Subsidiaries or other
agreements of any character whatsoever relating to any shares of capital stock
or partnership interests of the Borrower or any such Subsidiaries; all of the
issued and outstanding capital stock of the Borrower and each of its
Subsidiaries that is a corporation has been duly authorized, validly issued and
is fully paid and non-assessable; all of the partnership interests of each
Subsidiary that is a partnership have been validly issued pursuant to the terms
of the applicable partnership agreement; all of the issued and outstanding
capital stock of each Subsidiary of the Borrower that is a corporation is
directly owned, legally and beneficially, by the Borrower, in each case free and
clear of all liens, security interests and other charges or encumbrances other
than the Liens created by the Pledge Agreements and Security Agreements.

 

(f)            Financial Statements; No Material Adverse Change.  The
consolidated balance sheet of the Borrower and its Subsidiaries as at December
31, 2002 and as at September 30, 2003, and the related consolidated statements
of income and shareholders’ equity and statement of changes in cash flows of the
Borrower and its Subsidiaries for the fiscal year or quarter then ended, as
applicable, fairly present, respectively, the consolidated financial condition
of the Borrower and its Subsidiaries as at such date and the consolidated
results of operations of the Borrower and its Subsidiaries for the period ended
on such date, all in accordance with generally accepted accounting principles. 
Since December 31, 2002 there has been no material adverse change in the
business, condition (financial or otherwise), operations, properties or
prospects of the Borrower or of any of its Subsidiaries or of the Borrower and
its Subsidiaries taken as a whole.  The effectiveness of the Availability Date
Transactions shall not be deemed to be such a change.

 

(g)           Solvency.  Each of the Borrower and the Borrower and its
Subsidiaries taken as a whole and each Guarantor individually and taken as a
whole with its Subsidiaries is and, after

 

49

--------------------------------------------------------------------------------


 

receipt and application of the Advances in accordance with the terms of this
Agreement and the New Notes Documents, will be Solvent.

 

(h)           Absence of Litigation; Litigation Description. (i) No actions,
suits, investigations, litigation or proceedings are pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries or the properties of the Borrower or any such Subsidiary
before any court, arbitrator or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, (A) which may materially
adversely affect the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower or any such Subsidiary, except as
disclosed in Schedule 4.01(h) (the “Disclosed Litigation”), or (B) which
purports to affect the legality, validity or enforceability of this Agreement or
any other Loan Document or any Related Document, the ability of any Loan Party
to perform its obligations hereunder or thereunder, or the rights of any Lender
hereunder or thereunder or the ability of any Lender to exercise such rights.

 

(ii)           Except for the Disclosed Litigation, no action, suit,
investigation, litigation or proceeding is pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or governmental
entity specified above in connection with the Availability Date Transactions or
in connection with the use of the proceeds hereof or thereof.

 

(iii)          On the Effective Date and at all times thereafter, there shall
have been no change since the date of this Agreement in the status of any of the
actions, suits, investigations, litigation or proceedings referred to in
Schedule 4.01(h) that is materially adverse to the Borrower or any of its
Subsidiaries or the Availability Date Transactions or the Loan Documents.

 

(i)            Ownership of Properties; Absence of Liens and Encumbrances.  The
Borrower and its Subsidiaries have good and marketable title to and are in
lawful possession of, or have valid leasehold interests in, or have the right to
use pursuant to valid and enforceable agreements or arrangements, all of their
respective properties and other assets (real or personal, tangible, intangible
or mixed), except where the failure to have or possess the same with respect to
such properties or other assets would not, in the aggregate, have a material
adverse effect on the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower or any of its Subsidiaries. Except as
disclosed on Schedule 4.01(i) of this Agreement, there are no material Liens on
any property or asset of the Borrower or any of its Subsidiaries except for the
security interests created under the Pledge Agreements, the Security Agreements
and the Mortgages, it being understood that, for purposes only of this Section
4.01(i), any Lien securing an obligation of $300,000 or more on property or
assets is material.

 

(j)            No Burdensome Agreements.  Neither the Borrower nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction or partnership agreement or other partnership restriction that would
have a material adverse effect (i) on the business, condition (financial or
otherwise), operations, properties or prospects of the Borrower or any of its
Subsidiaries, or (ii) on the ability of the Borrower or any of its Subsidiaries
to carry out its obligations under any of the Loan Documents or Related
Documents to which it is or will be a party; provided that it is agreed that the
indentures governing the Existing Subordinated Debt and the New Notes and any
other indentures in substantially the same form as such indentures, do not have
any such effect.

 

(k)           Payment of Taxes.  The Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and franchise tax returns and
information and other similar filings, and all material other tax returns and
information and other similar filings, required to be filed,

 

50

--------------------------------------------------------------------------------


 

and paid all amounts of taxes, including interest and penalties, which have
become due pursuant to such returns or pursuant to any assessments received by
the Borrower or any of its Subsidiaries, except to the extent of any taxes being
contested by or on behalf of the Borrower or such Subsidiary in good faith and
by proper proceedings and for which adequate provision for payment has been made
and adequate reserves are being maintained in accordance with generally accepted
accounting principles consistently applied by the Borrower or such Subsidiary,
as the case may be, and so long as the proceedings referred to above could not
subject any Agent or any Lender to any civil or criminal penalty or liability or
involve any risk of loss, sale or forfeiture of any material item of Collateral.
The Borrower has no knowledge of any actual or proposed additional tax
assessments against it or any of its Subsidiaries which, singly or in the
aggregate, could have a material adverse effect on the Borrower or any of its
Subsidiaries.

 

(l)            Accuracy of Information Given to Lenders.  No information,
exhibit, report, document, certificate or written statement, including without
limitation this Agreement, furnished in writing to any Lender by or on behalf of
the Borrower in connection herewith contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such information,
exhibit, report or other written information was or is to be used, not
misleading, nor do such information, exhibits, reports, documents, certificates
and statements, taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading. There is no fact known to the Borrower or any
officer of the Borrower which the Borrower has not disclosed to the Lenders in
writing which in the reasonable judgment of the Borrower and its officers would
materially adversely affect the business, condition (financial or otherwise),
operations, properties or prospects of the Borrower or any of its Subsidiaries
or the ability of the Borrower or any of its Subsidiaries to perform its
respective obligations under any Loan Document or any document contemplated
hereby or thereby. The financial projections and forecasts of the Borrower
delivered by the Borrower to any of the Agents, the Lead Arrangers and the
Lenders were prepared on the basis of the assumptions stated therein and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance and such assumptions were fair in the light of business
conditions existing at the time of such delivery of such projections and
forecasts; and any such financial projections and forecasts, if prepared as of
the date hereof, would contain estimates of the Borrower’s future financial
performance which would not materially adversely differ from the respective
estimates contained in the financial projections and forecasts delivered by the
Borrower to any of the Agents, the Lead Arrangers and the Lenders.

 

(m)          ERISA.  Except as described in Schedule 4.01(m), no Plan or
Multiemployer Plan exists as of the date of this Agreement.  With respect to
each Plan described in Schedule 4.01(m) and any other Plan which shall exist:
(i) no Termination Event has occurred or is reasonably expected to occur with
respect to any Plan and (ii) no event requiring notice to the PBGC under Section
302(f)(4)(A) of ERISA has occurred or is reasonably expected to occur with
respect to any Plan.  With respect to each Multiemployer Plan described in
Schedule 4.01(m) and any other Multiemployer Plan which shall exist: (i) neither
the Borrower nor any ERISA Affiliate of the Borrower has incurred, or is
reasonably expected to incur, any Withdrawal Liability to any Multiemployer Plan
and (ii) neither the Borrower nor any ERISA Affiliate of the Borrower has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated, within the meaning of Title IV of ERISA, and no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated within the meaning of Title IV of ERISA.

 

(n)           List of Debt.  Set forth on Schedule 4.01(n) is a complete and
accurate list of all Debt of the Borrower and its Subsidiaries that will be
outstanding as of the Effective Date

 

51

--------------------------------------------------------------------------------


 

following the Borrowings hereunder and the application of the proceeds thereof
as contemplated hereby, other than (i) Debt arising under the Loan Documents,
the Existing Subordinated Debt and the New Notes, and (ii) Debt having a
principal amount of less than $500,000.

 

(o)           Not a Purpose Credit.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying “margin stock”
(within the meaning of Regulation T or Regulation U), and no proceeds of any
Advance, other than proceeds of Advances used to purchase shares of common stock
of the Borrower to the extent permitted by clauses (iv) or (v) of Section
5.02(g) hereof, will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock;
none of the Pledged Stock constitutes margin stock.

 

(p)           Prohibited Securities Transactions.  No proceeds of any Advance
will be used by the Borrower or any of its Subsidiaries to acquire any security
in any transaction that is subject to Section 12 of the Securities Exchange Act
of 1934, as amended, other than proceeds of Advances used to purchase shares of
common stock of the Borrower to the extent permitted by clauses (iv) or (v) of
Section 5.02(g) hereof.

 

(q)           Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

(r)            Casualties.  Neither the business nor the properties of the
Borrower or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty,
materially adversely affecting the business, condition (financial or otherwise),
operations, properties or prospects of the Borrower or any such Subsidiary.

 

(s)           Executive Compensation Agreements.  Set forth in Schedule 4.01(s)
is a complete and accurate list of all compensation arrangements in effect as of
the date of this Agreement between the Borrower or any of its Subsidiaries and
the five most highly compensated executive officers of the Borrower and its
Subsidiaries.

 

(t)            Collateral, Etc.    Schedule 4.01(t) contains a complete and
accurate description and list as of the Effective Date of the location, by
state, county and street address and operating division, of all of the Real
Property of the Borrower and its Subsidiaries, together with the lessors
thereof, the status of any consent from the lessor with respect to any such
Leasehold obtained or proposed to be obtained in connection with any Loan
Document or any Related Document.

 

(ii)           The Borrower or a Guarantor is the record and beneficial owner of
all of the presently existing Collateral covered by (A) the Security Agreements,
(B) the Pledge Agreements and (C) the Mortgages, in each case free and clear of
all mortgages, deeds of trust, pledges, liens, security interests, options and
other charges or encumbrances, except for those created or permitted by this
Agreement and the Collateral Documents.

 

(iii)          The Borrower or a Guarantor has good, marketable and insurable
fee simple title to all Real Property and a valid and indefeasible leasehold
interest in all Leaseholds, free and clear of all liens, charges and
encumbrances of every kind and character, except for those created or permitted
by this Agreement and the Collateral Documents.

 

52

--------------------------------------------------------------------------------


 

(iv)          Each Ground Lease (as defined in the Mortgages) is a valid and
subsisting lease in full force and effect in accordance with the terms thereof;
the Borrower or a Guarantor, as the case may be, is in possession of all Real
Property and the Leaseholds constituting part of the Collateral and no material
default by the Borrower or such Guarantor, as the case may be, exists and
neither the Borrower nor any Guarantor has knowledge of any other default under
such Ground Lease or other agreement relating to any Real Property or Leaseholds
constituting part of the Collateral; and no lien, charge or encumbrance of any
kind or character exists on or with respect to the Borrower’s or the
Guarantor’s, as the case may be, interest in any such Real Property or
Leasehold, other than Permitted Liens.

 

(u)           Consents. Set forth in Schedule 4.01(u) is a complete and accurate
list of all consents required in connection with the Financing Transactions and
the Loan Documents (other than the Collateral Documents) (including, but not
limited to, consents relating to all network affiliation contracts, power site
leases and FCC matters), all of which will have been duly obtained and shall be
in full force and effect on the Effective Date and at all times thereafter,
except where the failure to obtain such consents will not have a material
adverse effect, alone or in the aggregate, on the business, condition (financial
or otherwise), operations, properties or prospects of the Borrower or any of its
Subsidiaries.

 

(v)           Security Agreements.  As of the Availability Date and at all times
thereafter, each Security Agreement will create valid and perfected first
priority security interests in and liens on the Collateral covered thereby
(except as provided therein), such security interests and liens being in each
case enforceable against all third parties and securing the payment of all
obligations purported to be secured thereby, and all filings and other actions
necessary or advisable to perfect and protect such security interests shall have
been duly made or taken.

 

(w)          Mortgages.  From and after the Availability Date, each Mortgage
will create a valid and enforceable first priority mortgage lien on and security
interest in the Real Property covered thereby, enforceable against the Borrower
or the Guarantor granting such Mortgage, as the case may be, and all third
parties, and securing the payment of all obligations purported to be secured
thereby, and all filings and other actions necessary or desirable to perfect and
protect such mortgage lien and security interest will have been duly taken.

 

(x)            Status Under Communications Act.  Each material license, permit
and other authority issued, granted, approved or otherwise authorized by the FCC
for the benefit of the Borrower or any of its Subsidiaries is in good standing,
unimpaired by any act or omission of the Borrower or any of its Subsidiaries or
any of their respective officers, directors, employees or agents. Neither the
Borrower nor any of its Subsidiaries is the subject of any outstanding citation,
order or, to the knowledge of the Borrower, investigation by the FCC which would
have a material adverse effect on the business, condition (financial or
otherwise), operations, properties or prospects of the Borrower or any of its
Subsidiaries, and no such citation, order or investigation to the knowledge of
the Borrower or any of its Subsidiaries is contemplated by the FCC. The Borrower
and each of its Subsidiaries has filed all material reports and applications
required to be filed by the FCC or the Communications Act and has paid all fees
required to be paid by the FCC or the Communications Act.

 

(y)           Compliance with Environmental Requirements; No Hazardous
Materials. Except as described on Schedule 4.01(y) and except to the extent the
matters referred to below would result in liabilities for the Borrower and its
Subsidiaries of less than $300,000 in the aggregate, after giving effect to the
Acquisition:

 

53

--------------------------------------------------------------------------------


 

(i)            Other than in compliance with all applicable Environmental Laws,
no Hazardous Materials are located on any properties now or previously owned,
leased or operated by the Borrower or any of its Subsidiaries or have been
released into the environment, or deposited, discharged, placed or disposed of
at, on or under any of such properties. No portion of any such property is being
used, or has been used at any previous time, for the disposal, storage,
treatment, processing or other handling of Hazardous Materials (other than
processing or handling incidental to the generation of Hazardous Materials in
compliance with all applicable Environmental Laws).

 

(ii)           No asbestos or asbestos-containing materials in airborne or
friable form are present on any of the properties now or previously owned,
leased or operated by the Borrower or any of its Subsidiaries.

 

(iii)          No polychlorinated biphenyls are located on or in any properties
now or previously owned, leased or operated by the Borrower or any of its
Subsidiaries, in the form of electrical transformers, fluorescent light fixtures
with ballasts, cooling oils or any other device or form.

 

(iv)          No underground storage tanks are located on any properties now or
previously owned, leased or operated by the Borrower or any of its Subsidiaries,
or were located on any such property and subsequently removed or filled.

 

(v)           No notice, notification, demand, request for information,
complaint, citation, summons, investigation, administrative order, consent order
and agreement, litigation or settlement with respect to Hazardous Materials has
been received by the Borrower or any of its Subsidiaries or, to the Borrower’s
knowledge, is proposed, threatened or anticipated with respect to or in
connection with the operation of any properties now or previously owned, leased
or operated by the Borrower or any of its Subsidiaries.  All such properties and
their existing and prior uses comply and at all times have complied with any
applicable governmental requirements relating to environmental matters or
Hazardous Materials.  There is no condition on any of such properties which is
in violation of any applicable governmental requirements relating to Hazardous
Materials, and neither the Borrower nor any of its Subsidiaries has received any
communication from or on behalf of any governmental authority that any such
condition exists.  None of such properties nor any property to which the
Borrower has, directly or indirectly, transported or arranged for the
transportation of any material is listed or, to the Borrower’s knowledge,
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA, on CERCLIS (as defined in CERCLA) or on any similar federal, state or
foreign list of sites requiring investigation or cleanup, nor, to the knowledge
of the Borrower, is any such property anticipated or threatened to be placed on
any such list.

 

(vi)          There has been no environmental investigation, study, audit, test,
review or other analysis conducted of which the Borrower has knowledge in
relation to the current or prior business of the Borrower or any property or
facility now or previously owned, leased or operated by the Borrower or any of
its Subsidiaries which has not been delivered to the Lenders or will not have
been delivered to the Lenders at least five days prior to the Effective Date.

 

For purposes of this Section 4.01(y), (x) the terms “Borrower” and “Subsidiary”
shall include any business or business entity (including a corporation) which
is, in whole or in part, a predecessor of the Borrower or any Subsidiary if the
Borrower or such Subsidiary, as a successor

 

54

--------------------------------------------------------------------------------


 

to such business or business entity, is or could be subject to successor
liability under applicable law and (y) any representation made with respect to
properties not presently owned, leased or operated by the Borrower or any of its
Subsidiaries shall be limited to conditions, activities or requirements at or in
connection with such properties for which the Borrower or any of its
Subsidiaries is or could be subject to liability.

 

(z)            Compliance with Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable laws, rules and
regulations, other than such laws, rules or regulations (i) the validity or
applicability of which the Borrower or such Subsidiary is contesting in good
faith or (ii) the failure to comply with which would not have a material adverse
effect on the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower or any of its Subsidiaries.

 

(aa)         Obligations Are Senior Debt and Designated Senior Debt.  All
obligations of the Borrower and the Guarantors under this Agreement, the Notes,
the Guaranty Agreement, the other Loan Documents and any Interest Rate
Protection Agreements are “Senior Debt” and “Designated Senior Debt” within the
meaning of, and are entitled to the benefits of, Article X of the indentures
governing the Existing Subordinated Debt, the New Subordinated Notes and of any
indentures governing any other Permitted Subordinated Debt.

 

(bb)         [Intentionally Omitted].

 

(cc)         Representations in New Notes Documents Are True and Correct.  Upon
the issuance and sale of the New Notes, each of the representations and
warranties of the Borrower and its Subsidiaries contained in the New Notes
Documents will be true and correct in all material respects.

 


ARTICLE 5


 


COVENANTS OF THE BORROWER


 


SECTION 5.01.      AFFIRMATIVE COVENANTS.  SO LONG AS ANY OBLIGATION HEREUNDER
OR UNDER ANY LOAN DOCUMENT SHALL REMAIN UNPAID, OR ANY LETTER OF CREDIT SHALL BE
OUTSTANDING, OR ANY ADVANCE SHALL BE OUTSTANDING, OR ANY LENDER SHALL HAVE ANY
REVOLVING FACILITY COMMITMENT HEREUNDER, THE BORROWER WILL, UNLESS THE MAJORITY
LENDERS OTHERWISE CONSENT IN WRITING:

 

(a)           Compliance with Laws, Etc.  Perform and promptly comply, and cause
each of its Subsidiaries to perform and promptly comply, in all material
respects, and cause all property of the Borrower and each such Subsidiary to be
maintained, used and operated in all material respects in accordance with all
(i) present and future laws, ordinances, rules, regulations, orders and
requirements (including, without limitation, the Communications Act,
Environmental Laws and ERISA) of every duly constituted governmental or
quasi-governmental authority or agency applicable to the Borrower, any of its
Subsidiaries or any of their properties, (ii) similarly applicable orders, rules
and regulations of any regulatory, licensing, accrediting, insurance
underwriting or rating organization or other body exercising similar functions,
and (iii) similarly applicable duties or obligations of any kind imposed under
any certificate of occupancy, Leasehold or otherwise by law, covenant,
conditions, agreement or easement, public or private, in each case except where
the failure to perform and promptly comply would not result in a material
adverse affect on the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower, of any of its Subsidiaries or of the
Borrower and its Subsidiaries taken as a whole.

 

55

--------------------------------------------------------------------------------


 

(b)           Conduct of Business; Preservation of Corporate Existence. 
Continue, and cause each of its Subsidiaries to continue, to engage only in
business of the same general type as conducted by the Borrower and its
Subsidiaries as of the Effective Date, and preserve and maintain, and cause each
of its Subsidiaries that is a corporation to preserve and maintain, its
corporate existence and corporate rights (charter and statutory), and those
corporate franchises material to the business or operations of the Borrower or
such Subsidiary and to cause each of its Subsidiaries that is a partnership to
preserve and maintain its existence as a partnership and its rights (both under
law and pursuant to its partnership agreement) as such, and those franchises
material to the business or operations of such partnership.

 

(c)           Visitation Rights.  At any reasonable time and from time to time,
upon reasonable notice permit any Agent or any of the Lenders or any agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the business and financial affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with its independent certified public
accountants and advise such accountants that the Agents and the Lenders have
been authorized to exercise all rights of the Borrower to require such
accountants to disclose any and all financial statements and other information
of any kind that they may have with respect to the Borrower and any of its
Subsidiaries and direct such accountants to comply with any requirements of any
Agent or any Lender for such information.

 

(d)           Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each of its Subsidiaries in accordance with generally accepted
accounting principles.

 

(e)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts, with such deductibles and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates.  If the Borrower or any Subsidiary receives any Major
Casualty Proceeds, notwithstanding any requirements contained in the Collateral
Documents requiring that Major Casualty Proceeds must be paid directly to the
Collateral Agent, the Borrower shall deliver, and shall cause each of its
Subsidiaries to deliver, such Major Casualty Proceeds to the Collateral Agent,
to be held, applied and distributed in accordance with Section 5 of the Security
Agreement. Until so delivered, any such Major Casualty Proceeds shall be held in
trust for the benefit of the Collateral Agent and shall not be commingled with
any other funds or property of the Borrower or any of its Subsidiaries.

 

(f)            Payment of Taxes, Etc.  (i) File, and cause each of its
Subsidiaries to file, all tax returns and information and other similar filings
(Federal, state, local and foreign) required to be filed; (ii) pay and
discharge, and cause each of its Subsidiaries to pay and discharge, before the
same shall become delinquent, (A) all taxes, assessments and governmental
charges or levies imposed upon it or upon its property and (B) all lawful claims
that, if unpaid, might by law become a Lien upon its property, provided that
neither the Borrower nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and in respect of which adequate provision
for payment has been made and adequate reserves are being maintained in
accordance with generally accepted accounting principles and as long as the
proceedings referred to above could not subject any Agent or any Lender to any
civil or criminal penalty or liability or involve any risk of the sale, loss or
forfeiture of any item of Collateral and, where applicable, in accordance with
the Mortgages; and

 

56

--------------------------------------------------------------------------------


 

provided further that in the case of any item of the foregoing description
involving in excess of $250,000, the appropriateness of the proceedings shall be
supported by an opinion of the independent counsel responsible for such
proceedings and the adequacy of such reserves, if any, shall be supported by an
opinion of the independent accountants of the contesting Person (which opinions
shall be delivered to the Lenders); and (iii) maintain, and cause each of its
Subsidiaries to maintain, appropriate reserves in respect of all taxes,
assessments, governmental charges and levies imposed on it or upon its property.

 

(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, in good working order and
condition, ordinary wear and tear excepted, all of its properties with respect
to which failure to so maintain and preserve would have a material adverse
effect on the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower or any Subsidiary or on the value or
utility to the Borrower or such Subsidiary of any property material to its
business.

 

(h)           Maintenance of FCC Licenses, Affiliation Agreements, Etc. 
Maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, each license, franchise, permit and other authorization necessary or
desirable under the Communications Act or otherwise with respect to which the
failure to so maintain and preserve would have a material adverse effect on the
business, condition (financial or otherwise), operations, properties or
prospects of the Borrower or any such Subsidiary or on the value or utility to
the Borrower or such Subsidiary of any such authorization, including, but not
limited to, performing and observing (except as otherwise provided by law) each
term and provision of each network affiliation agreement to which it is a party
and maintaining each such agreement in full force and effect, it being
understood that failure to maintain any such network affiliation agreement in
full force and effect shall be deemed to result in such a material adverse
effect, such material adverse effect being deemed to occur at such time as
programming ceases to be provided pursuant to such network affiliation
agreement, provided that such material adverse effect shall not be deemed to
occur if, prior to the time that such programming ceases, the Borrower or such
Subsidiary shall have entered into a network affiliation agreement with another
network which agreement and network are reasonably satisfactory to the Majority
Lenders.

 

(i)            Arm’s-Length Transactions.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or any such Subsidiary, as the case may be, and, in each case in which
any Affiliate of the Borrower acts as sales representative, commission agent or
the like on behalf of the Borrower or any of its Subsidiaries, cause the
arrangements with respect thereto to provide that such Affiliate (i) shall not
receive, directly or indirectly, compensation (including percentage of the sales
price to be paid, time and terms of payment) or other benefits greater than that
which is then typical in the industry for similar transactions, and (ii) shall
deal at all times with the Borrower and its Subsidiaries at arm’s length,
provided that, so long as the Borrower owns (directly or indirectly) 100% of the
capital stock or partnership interests of each Guarantor, transactions between
the Borrower and any Guarantor or between any two Guarantors need not be on
terms no less favorable than any such party would obtain in a comparable
arm’s-length transaction.

 

(j)            Solvency.  Continue to be Solvent and cause each of its
Subsidiaries to continue to be Solvent.

 

57

--------------------------------------------------------------------------------


 

(k)           Plan Contribution.  Make, and cause each Subsidiary to make, when
due, all contributions required by law to be made to all Plans.

 

(l)            Liquidity.  Maintain, and cause each of its Subsidiaries to
maintain, cash and Temporary Cash Investments of at least $50,000,000 in the
aggregate for the Borrower and its Subsidiaries.

 

(m)          [Intentionally Omitted.]

 

(n)           [Intentionally Omitted.]

 

(o)           Senior Secured Debt to Operating Cash Flow Ratio.  Cause the
Senior Secured Debt to Operating Cash Flow Ratio (i) as of the Effective Date to
be equal to or less than 1.75x after giving effect, on a Pro Forma Basis, to the
New Notes Financing and (ii) as of the last day of each Fiscal Quarter, to be
not greater than 1.75x.

 

(p)           Accuracy of Information Given to Lenders.  Use its best efforts to
ensure that all written information, exhibits or reports furnished by the
Borrower or any of its Subsidiaries to any Agent or any Lender will contain no
untrue statement of a material fact and will not omit to state any material fact
or any fact necessary to make the statements contained therein not misleading.

 

(q)           Management.  Retain as its chief executive officer its present
Chairman. Notwithstanding anything to the contrary in this Agreement, all policy
and operational decisions relating to the operations of any television
broadcasting stations now or hereafter owned or operated by the Borrower or any
of its Subsidiaries will remain within the exclusive control of the Borrower or
its Subsidiaries.

 

(r)            Further Assurances.  Promptly, upon request by any Agent or any
Lender through the Administrative Agent, correct, and cause each party to a Loan
Document to promptly correct, any defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment or recordation thereof.
Promptly, upon request by any Agent or any Lender through the Administrative
Agent, the Borrower will also, and will cause each Guarantor to, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, pledge
agreements, security agreements, mortgages, deeds of trust, trust deeds,
assignments, estoppel certificates, financing statements and continuations
thereof, notices of assignment, transfers, certificates, assurances and other
instruments (including but not limited to subleases or other grants of rights
with respect to the Leasehold interests) as any Agent or any Lender through the
Administrative Agent may require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Loan Document, (ii)
to subject to the Liens created by any of the Loan Documents any of the
Borrower’s and its Subsidiaries’ properties, rights or interests covered or now
or hereafter intended to be covered by any of the Loan Documents, (iii) to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Agents and the Lenders the rights granted or now or hereafter intended to be
granted to the Agents and/or the Lenders under any Loan Document or under any
other instrument executed in connection with any Loan Document to which the
Borrower or any of its Subsidiaries is or may become a party.

 

(s)           Management of Partnerships.  Cause the KLFY Partnership, the WKRN
Partnership and the WATE Partnership to be managed and operated, and cause their
respective affairs to

 

58

--------------------------------------------------------------------------------


 

be conducted, in accordance with the terms and conditions of the KLFY
Partnership Agreement, the WKRN Partnership Agreement and the WATE Partnership
Agreement, respectively, unless otherwise agreed to by the Administrative Agent.

 

(t)            Hazardous Materials; Remediation.  (i) Promptly give notice to
the Lenders in writing of any complaint, order, citation, notice or other
written communication from any Person with respect to, or if the Borrower
becomes aware of, (x) the existence or alleged existence of a violation of any
applicable Environmental Law or the incurrence of any material liability,
obligation, loss, damage, cost, expense, fine, penalty or sanction or the
requirement to commence any material remedial action resulting from or in
connection with any air emission, water discharge, noise emission, Hazardous
Material or any other environmental, health or safety matter at, upon, under or
within any of the properties now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries, or due to the operations or activities of
the Borrower, any Subsidiary or any other Person on or in connection with any
such property or any part thereof, in each case if the Borrower or any of its
Subsidiaries is or could be subject to liability therefor or (y) any release on
any of such properties of Hazardous Materials in a quantity that is reportable
under any applicable Environmental Law; and (ii) promptly comply with any
governmental requirements requiring the removal, treatment or disposal of such
Hazardous Materials or correction of any violation of any material Environmental
Law and provide evidence satisfactory to the Majority Lenders of such
compliance.

 

(u)           FCC Filings.  Within 30 days of the execution hereof and thereof,
file with the FCC a copy of this Agreement and of each other Loan Document
required to be filed with the FCC pursuant to 47 C.F.R. Section 73.3613, and
confirm in writing to the Administrative Agent that such copies have been duly
and timely filed.

 


SECTION 5.02.      NEGATIVE COVENANTS.  SO LONG AS ANY OBLIGATION HEREUNDER OR
UNDER ANY LOAN DOCUMENT SHALL REMAIN UNPAID, OR ANY LETTER OF CREDIT SHALL BE
OUTSTANDING, OR ANY ADVANCE SHALL BE OUTSTANDING, OR ANY LENDER SHALL HAVE ANY
REVOLVING COMMITMENT HEREUNDER, THE BORROWER WILL NOT, WITHOUT THE WRITTEN
CONSENT OF THE MAJORITY LENDERS OR, IN THE CASE OF SECTION 5.02(C), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER:

 

(a)           Liens, Etc.  Other than Permitted Liens, create, incur, assume or
suffer to exist, or permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Lien upon or with respect to any of its assets or
properties of any character (including, without limitation, accounts and shares
of capital stock and partnership interests of the Borrower’s Subsidiaries),
whether now owned or hereafter acquired, or assign any right to receive income,
or sign or file, or permit any of its Subsidiaries to sign or file, under the
Uniform Commercial Code or any comparable statute of any jurisdiction a
financing statement that names the Borrower or any of its Subsidiaries as
debtor, or sign, or permit any of its Subsidiaries to sign, any security
agreement authorizing any secured party thereunder to file such a financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts.

 

(b)           Debt.  Create, incur, assume, guarantee or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume, guarantee or suffer to
exist, any Debt, other than (i) Debt under the Loan Documents, (ii) Debt under
the New Notes Documents and 2001 Senior Notes Documents, (iii) Debt existing on
the Effective Date and listed on Schedule 4.01(n) of this Agreement, (iv) Debt
existing on the date of this Agreement and not listed on Schedule 4.01(n) in an
aggregate principal amount not to exceed $250,000, (v) Existing Subordinated
Debt, and (vi) Debt incurred after the Effective Date when no Default is then
continuing or would result therefrom as follows:

 

59

--------------------------------------------------------------------------------


 

(A)          Debt incurred by the Borrower or any Subsidiary of the Borrower in
the ordinary course of business, consistent with past practice, for the deferred
purchase price of goods or services;

 

(B)           Permitted Subordinated Debt;

 

(C)           Debt of the Borrower or any Subsidiary of the Borrower secured by
a Lien described in clause (vii) of the definition of Permitted Liens, in an
aggregate principal amount outstanding at any time not to exceed $25,000,000;

 

(D)          Capital Lease Obligations of the Borrower or any Subsidiary with an
aggregate amount outstanding at any time not to exceed $40,000,000;

 

(E)           Guaranteed Debt in an aggregate principal amount outstanding at
any time not to exceed $3,000,000;

 

(F)           Obligations of the Borrower under any Interest Rate Protection
Agreements and other Derivatives Obligations to the extent permitted by Section
5.02(s); and

 

(G)           Permitted Senior Unsecured Debt; provided, however, prior to the
incurrence of any Permitted Senior Unsecured Debt, the Borrower shall cause one
or more commercial banks, mutual funds, financial institutions or other
“accredited investors” (as defined in Regulation D of the Securities Act of
1933, as amended) to offer to take assignment of all of the rights and
obligations of each Lender under this Agreement pursuant to Section 8.07(c),
which offer of assignment each Lender may accept or reject in its sole
discretion (and, upon execution of a definitive Assignment and Assumption
Agreement by or rejection thereof by each Lender, such Permitted Senior
Unsecured Debt may be incurred); provided, further, however, that if any Lender
accepts such offer of assignment and such offer of assignment is withdrawn,
Permitted Senior Debt cannot be incurred until another such potential assignee
offers to take assignment of such Lender’s obligation; provided, further,
however, failure of any Lender to execute a definitive Assignment and Assumption
Agreement shall be deemed a rejection of such offer;

 

provided, further, however, the Borrower shall not incur any Permitted Senior
Unsecured Debt (other than Refinancing Permitted Senior Unsecured Debt) or any
Permitted Subordinated Debt (other than Refinancing Permitted Subordinated Debt)
unless the Debt to Operating Cash Flow Ratio, after giving effect on a Pro Forma
Basis to the incurrence of such Debt, would be 7.0x or less.

 

(c)           Mergers.  Merge or consolidate with or into any Person, or permit
any of its Subsidiaries to do so or agree to any such transaction, provided that
if no Default shall have occurred and be continuing, and the Borrower or such
Subsidiary is the surviving entity, the prior written consent of each Lender (as
defined above) shall not be required but the prior written consent of the
Majority Lenders shall be required.

 

(d)           Sales, Etc., of Assets.  Unless the Borrower obtains the prior
written consent of Majority Lenders, sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, except (i) sales, leases, transfers and other
dispositions of inventory and used, surplus or worn-out equipment (including
abandonment of assets having no further useful life to the Borrower or such
Subsidiary, as the case may be) made in the ordinary course of business of the
Borrower or such Subsidiary, as the case may be, (ii) transfers

 

60

--------------------------------------------------------------------------------


 

by the Borrower or a Guarantor to another Guarantor or the Borrower so long as
the Borrower owns directly 100% of the capital stock of each Guarantor that is a
corporation and directly or through one or more wholly owned Subsidiaries 100%
of the partnership interests of each Guarantor that is a partnership, and (iii)
Permitted Asset Sales.

 

(e)           Maintenance of Ownership of Subsidiaries; Issuance of Stock and
Partnership Interests, Etc.  Sell or otherwise dispose of, or commit to sell or
otherwise dispose of, any shares of capital stock of or any partnership
interests in any of its Subsidiaries unless such disposition constitutes a
Permitted Asset Sale, or permit any of its Subsidiaries to issue, sell or
otherwise dispose of, or commit to issue, sell or otherwise dispose of, any
shares of its capital stock or any partnership interests or capital stock of or
partnership interests in any other Subsidiary of the Borrower. Notwithstanding
anything to the contrary contained in this Agreement, the Lenders expressly
consent to the following transactions and acknowledge that the following
transactions and the result thereof shall not constitute a breach of or an Event
of Default under this Agreement: (x) an intercompany restructuring resulting in
the assets currently held by YB Nashville to be held by a single member limited
liability company to be formed and wholly owned, directly or indirectly, by YB
Knoxville, which restructuring may be accomplished by merger, transfer of
assets, transfer of stock, conversion or otherwise; and (y) in connection with
the transaction referred to in clause (x) above, the conversion of certain
intercompany indebtedness of YB Nashville and/or WKRN Partnership into equity,
provided, however, that each of YB Knoxville and such newly formed limited
liability company are, or shall become, Loan Parties and YB Nashville shall
remain a Loan Party so long as it is in existence.

 

(f)            Investments in Other Persons and Asset Purchases.  Make, or
permit any of its Subsidiaries to make, any loan or advance to, or investment
in, any other Person, or purchase or otherwise acquire, or permit any of its
Subsidiaries to purchase or otherwise acquire, any shares of capital stock,
obligations or other securities of, make any capital contribution to, or
otherwise invest in, any other Person (an “Investment”), or make any Asset
Purchase except for (i) Temporary Cash Investments, (ii) trade receivables
created in the ordinary course of the business of the Borrower or its
Subsidiaries, (iii) Investments in the Borrower by any Guarantor, Investments in
any Guarantor by the Borrower or by any other Guarantor and purchases of shares
of common stock of the Borrower to the extent permitted by clause (iv) or (v) of
Section 5.02(g) hereof, (iv) Asset Purchases and Investments made after the date
hereof in any one or more Persons, other than the Borrower or any Guarantor, in
an aggregate amount of all Asset Purchases made since the Effective Date,
together with Investments outstanding at any time, not exceeding $15,000,000,
(v) Permitted Acquisitions, (vi) Permitted Acquisition Deposits, (vii)
Investments in Tower Affiliates, to the extent incidental to the ownership and
operation of the transmission towers owned by such Tower Affiliates and (viii)
Investments in customers of the Borrower or its Subsidiaries in exchange for
advertising time provided to such customers, such advertising time having a
value in an aggregate amount not exceeding $15,000,000 through and including the
Maturity Date, provided that no Investments shall be made by any Subsidiary
unless and until such Subsidiary is a Guarantor pursuant to the terms of this
Agreement, and such Subsidiary has delivered, to the Collateral Agent, financing
statements signed by such Subsidiary, with evidence reasonably satisfactory to
the Collateral Agent that such financing statements will be duly filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Collateral Agent, desirable or appropriate to perfect the
security interests in Investment Property (as defined in the Security
Agreements) created by the Security Agreements.  The Borrower will not, and will
not permit any Subsidiary to, allow any party other than the Collateral Agent to
obtain “control” (as defined in the Uniform Commercial Code of the applicable
jurisdiction) of any investment property obtained pursuant to Investments
permitted by clause (viii). Without limiting the generality of the foregoing,
the Borrower will not, and will not permit any Subsidiary to,

 

61

--------------------------------------------------------------------------------


 

acquire or create any Subsidiary, unless (x) arrangements satisfactory to the
Agents shall have been made for (A) the pledge of the stock of such Subsidiary
to the Collateral Agent for its benefit and the benefit of the Secured Parties,
(B) such Subsidiary to become a Guarantor hereunder and (C) the granting of
liens and security interests in substantially all of the assets of such
Subsidiary to the Collateral Agent for its benefit and the benefit of the
Secured Parties or (y) such Subsidiary is created in anticipation of a Permitted
Acquisition and, prior to the time of such Permitted Acquisition, neither the
book value nor the fair market value of the assets of such Subsidiary
(disregarding its rights, if any, under the related acquisition agreement)
exceeds $50,000, provided that the provisions of clause (c) of the definition of
“Permitted Acquisition” must be satisfied at the time of such Permitted
Acquisition.

 

(g)           Restricted Payments.  Declare or make any Restricted Payment, or
return any capital to its stockholders as such, or make any distribution of
assets, stock, warrants, rights, obligations or securities to its stockholders
as such, or permit any of its Subsidiaries to declare or make any Restricted
Payment, or return any capital to any of their stockholders or to any of the
Borrower’s stockholders, or make any distribution of assets to any of their
stockholders or any of the Borrower’s stockholders as such, except that (i) the
Borrower’s Subsidiaries may pay cash dividends to the Borrower, (ii) any
wholly-owned Subsidiary of the Borrower that is a partnership may make
distributions to its partners in accordance with the provisions of the
partnership agreement governing such partnership, (iii) the Borrower may
purchase shares of (or options to purchase shares of) its common stock from
employees of the Borrower or any Subsidiary of the Borrower so long as (x)
before and after giving effect to any such purchase, no Default shall have
occurred and be continuing and (y) the aggregate number of shares (including the
equivalent number of shares in the case of options) purchased by the Borrower
from all employees since the Effective Date shall not exceed 2% of the aggregate
number of shares of the Borrower’s Class A Common Stock, Class B Common Stock
and Class C Common Stock outstanding on the Effective Date, (iv) [Reserved], and
(v) at any time when, as of the last day of the immediately preceding month, the
Debt to Operating Cash Flow Ratio was less than or equal to 6.85x, the Borrower
may purchase, or make distributions of cash dividends on, shares of its common
stock so long as before and after giving effect to any such purchase or
distribution, the aggregate amount paid by the Borrower for all such purchases
and distributions pursuant to this clause (v) from and after the Effective Date
shall not exceed an amount, when taken together with all prepayments,
redemptions, defeasances and purchases of Debt pursuant to Section 5.02(h)(v),
equaling $25,000,000; provided that in the case of any purchase or distribution
pursuant to clause (iv) or (v) it shall also be a condition that (I) in each
case the Administrative Agent shall have received a Compliance Certificate for
such period and (II) before and after giving effect to any such purchase or
distribution, no Default shall have occurred and be continuing and the Borrower
shall be in compliance with Section 4.05(a) of the indenture governing any
Existing Subordinated Debt as in effect on the Effective Date, and with any
equivalent provisions of any indentures governing the New Subordinated Notes and
any Permitted Subordinated Debt.

 

(h)           Prepayment of Debt.  Prepay, redeem, defease (whether actually or
in substance) or purchase, in any manner (or deposit or set aside funds for the
purpose of any of the foregoing), make any payment in respect of principal of or
premium on, or make any payment in respect of interest on any Debt (including,
without limitation, any Existing Subordinated Debt, New Notes and any Permitted
Subordinated Debt), or permit any of its Subsidiaries to prepay, redeem, defease
(whether actually or in substance) or purchase in any manner, make any payment
in respect of principal of or premium on, or make any payment in respect of
interest on any Debt (including, without limitation, any Existing Subordinated
Debt, New Notes and any Permitted Subordinated Debt), in each case other than:

 

62

--------------------------------------------------------------------------------


 

(i)      regularly scheduled repayments of principal or payments of interest
required in accordance with the terms of the instruments governing the
respective Debt;

 

(ii)     any repayments or prepayments of principal and any payments of interest
in respect of the Notes;

 

(iii)    regularly scheduled rental payments in respect of Capital Leases;

 

(iv)    any prepayment, redemption, defeasance or purchase of any (x) Existing
Subordinated Debt, 2001 Senior Notes or New Notes from the Net Proceeds of
Refinancing Permitted Subordinated Debt or (y) 2001 Senior Notes or New Senior
Notes from the Net Proceeds of Refinancing Permitted Senior Unsecured Debt at
the time of issuance thereof so long as before and after giving effect thereto,
no Default shall have occurred and be continuing and the Borrower shall be in
compliance with all Subordinated Debt Documents, 2001 Senior Note Documents and
New Notes Documents;

 

(v)     any prepayment, redemption, defeasance or purchase of any Existing
Subordinated Debt, 2001 Senior Notes, New Notes or Permitted Subordinated Debt
in an amount, when taken together with all Restricted Payments made pursuant to
Section 5.02(g)(v), equaling $25,000,000, so long as before and after giving
effect thereto, (A) no Default shall have occurred and be continuing and (B) the
Borrower shall be in compliance with all Subordinated Debt Documents, 2001
Senior Note Documents and New Notes Documents; and

 

(vi)    the Borrower may redeem the 1996 Subordinated Notes and the 1997
Subordinated Notes, provided that the New Notes shall have been issued.

 

(i)            Change in Business; Cease Broadcasting.  Engage, or permit any of
its Subsidiaries to engage, in any business other than over-the-air television
broadcasting and activities incidental or reasonably related thereto; or permit
any broadcast station operated by the Borrower or any of its Subsidiaries to
cease broadcasting for a period in excess of 10 consecutive days.

 

(j)            Change of Accountants.  Replace its then current Independent
Public Accountants unless the successor independent public accountants qualify
as an Independent Public Accountant as defined in this Agreement and the
Borrower shall have delivered to the successor independent public accountants a
letter complying with the provisions of Section 3.04(c)(9).

 

(k)           Amendment of Charter or By-Laws.  Amend, modify or change in any
manner, or permit any of its Subsidiaries to amend, modify or change in any
manner, the provisions of its certificate of incorporation or by-laws or any
agreement entered into by it or any of its Subsidiaries with respect to its
capital stock or partnership interests, including the KLFY Partnership
Agreement, the WKRN Partnership Agreement and the WATE Partnership Agreement,
unless in each case such amendment, modification or change would not be
disadvantageous to the Lenders and the Borrower shall have delivered prior
written notice to the Lenders of such amendment, modification or change, with a
copy thereof.

 

(l)            Termination of Licenses.  Terminate, lose, fail to hold or fail
to renew, or permit any of its Subsidiaries to terminate, lose, fail to hold or
fail to renew, any license, permit or authorization granted by the FCC if such
termination, loss or failure to hold or failure to renew would have a materially
adverse effect upon the business, condition (financial or otherwise),
operations, properties or prospects of the Borrower or any such Subsidiary.

 

63

--------------------------------------------------------------------------------


 

(m)          Amendment, Etc. of Related Documents.  Without the express prior
written consent of the Majority Lenders, (i) cancel or terminate any Related
Document or consent to or accept any cancellation or termination thereof (other
than in connection with the repayment in full of the related Subordinated Notes
or New Notes Financing in compliance with the provisions hereof (including
Section 5.02(h) hereof), (ii) amend or otherwise modify any material term or
provision of any Related Document or give any consent, waiver or approval with
respect thereto (provided that the provisions of Article X of the indentures
governing the Existing Subordinated Debt, the New Subordinated Notes, any
similar provisions of any indentures governing any other Permitted Subordinated
Debt and the definitions of any defined terms used therein shall be deemed to be
material), or (iii) take or fail to take any other action in connection with the
Related Documents that would impair the interests or rights of any Agent or any
Lender.

 

(n)           Trade Debt.  Create, incur, assume, guarantee, or suffer to exist
Trade Debt other than in the ordinary course of business.

 

(o)           Employee Benefit Costs and Liabilities.  Create, incur, assume,
guarantee or suffer to exist, or permit any ERISA Affiliate to create, incur,
assume, guarantee or suffer to exist, (i) any Insufficiency with respect to a
Plan or any obligation with respect to a Multiemployer Plan or (ii) any
liability with respect to welfare plans (as defined in Section 3(1) of ERISA,
but excluding medical plans established for the benefit of employees of the
Borrower or any Subsidiaries) if, immediately after giving effect to such
liability, the aggregate annualized cost (including, without limitation, the
cost of insurance premiums) with respect to such plans for which the Borrower is
or may become liable in any fiscal year of the Borrower would exceed $250,000.

 

(p)           Plan Amendments.  Adopt an amendment with respect to which
security is required under Section 307 of ERISA to any Plan.

 

(q)           Limited and General Partners.  Permit LAT, YBT or YBK (i) to
conduct any business other than to acquire and hold, respectively, a limited
partnership interest in the KLFY Partnership, a general partnership interest in
the WKRN Partnership and a general partnership interest in the WATE Partnership
and to exercise their rights and perform their obligations under the KLFY
Partnership Agreement, the WKRN Partnership Agreement and the WATE Partnership
Agreement, respectively, (ii) other than Liens created by the Collateral
Documents, to cause or permit, or agree to cause or permit in the future (upon
the happening of a contingency or otherwise), any consensual security interest,
lien or other encumbrance upon any of its assets or (iii) to hold any interest
whatsoever in any asset other than (A) a limited partnership interest in the
KLFY Partnership, and a general partnership interest in the WKRN Partnership or
the WATE Partnership and (B) cash; provided that any cash in excess of $10,000
is distributed to the Borrower or paid to the KLFY Partnership, the WKRN
Partnership or the WATE Partnership within 30 days of receipt thereof by LAT,
YBT or YBK.

 

(r)            Limitation on Payment Restrictions Affecting Subsidiaries. 
Permit to exist, directly or indirectly, or create or otherwise cause or suffer
to exist or become effective any encumbrance or restriction on the ability of
any Subsidiary to: (i) pay any dividends or make any other distributions on its
capital stock or partnership or other equity interests owned by the Borrower or
any Subsidiary of the Borrower; (ii) pay any obligations owed to the Borrower or
any other Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its properties or assets to the Borrower or
any other Subsidiary, except for encumbrances or restrictions existing under
applicable law or pursuant to any Subordinated Debt Document, Permitted Senior
Unsecured Debt Document or New Notes Document.

 

64

--------------------------------------------------------------------------------


 

(s)           Interest Rate Protection.  Enter into, or permit any of its
Subsidiaries to enter into, interest rate cap agreements or other interest rate
protection, except (i) Interest Rate Protection Agreements or (ii) other
interest rate cap agreements or other interest rate protection that do not
require or provide for the imposition of any Lien on any asset of the Borrower
or any of its Subsidiaries, and which contain conditions and are with financial
institutions acceptable to the Agents (such acceptance of the Agents not to be
unreasonably denied).

 

(t)            Fiscal Year.  The Borrower will not change its fiscal year from a
fiscal year ending December 31.

 


SECTION 5.03.      REPORTING REQUIREMENTS.  SO LONG AS ANY OBLIGATION HEREUNDER
OR UNDER ANY LOAN DOCUMENT SHALL REMAIN UNPAID, OR ANY LETTER OF CREDIT SHALL BE
OUTSTANDING, OR ANY LENDER SHALL HAVE ANY REVOLVING FACILITY COMMITMENT
HEREUNDER, THE BORROWER WILL FURNISH TO EACH LENDER (AND, IN THE CASE OF THE
NOTICE OF DEBT TO OPERATING CASH FLOW RATIO, ALSO TO THE ADMINISTRATIVE AGENT)
THE FOLLOWING:

 

(a)           In a form reasonably acceptable to the Majority Lenders (i) on or
before the 25th  day after the end of each month that is not the last month of a
Fiscal Quarter, Consolidated balance sheets of the Borrower and its Subsidiaries
as of the last day of such month and Consolidated statements of income and
retained earnings (including the sales and Operating Cash Flow components
thereof) and Consolidated statements of changes in cash flow (including, without
limitation, cash payments in respect of Capital Expenditures and Film Expense)
of the Borrower and its Subsidiaries for such month and for the period
commencing on the first day of such Fiscal Year and ending on the last day of
such month (and, in the case of such statements of income, comparing the actual
amounts thereof with the amounts budgeted therefor and with the actual amounts
thereof in the equivalent periods of the immediately preceding Fiscal Year), in
each case certified by the chief financial officer of the Borrower, together
with a certificate of the chief financial officer of the Borrower stating that
no Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken or proposes to take with respect thereto and (ii) on or
before the 25th day after the end of each Fiscal Quarter, a schedule (each, a
“Notice of Debt to Operating Cash Flow Ratio”) prepared by the chief financial
officer of the Borrower, in form satisfactory to the Lenders, of the
computations used by the Borrower to determine the Debt to Operating Cash Flow
Ratio, Senior Debt to Operating Cash Flow Ratio and Senior Secured Debt to
Operating Cash Flow Ratio as of the last day of such Fiscal Quarter.

 

(b)           As soon as available and in any event within 45 days after the end
of each of the first three quarters of each Fiscal Year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, and the related Consolidated statements of income and retained
earnings and Consolidated statements of changes in cash flow of the Borrower and
its Subsidiaries for each of such quarters and the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, in each
case in form and substance satisfactory to the Lenders, certified by the chief
financial officer of the Borrower as having been prepared in accordance with
generally accepted accounting principles, together with (i) a Compliance
Certificate and (ii) a schedule prepared by the chief financial officer of the
Borrower, in form satisfactory to the Lenders, of the computations used by the
Borrower in determining, as of the end of such fiscal quarter, compliance with
the limitations contained in Sections 5.01(l), 5.01(o), 5.02(a), 5.02(b),
5.02(d), 5.02(f), 5.02(g), 5.02(h), 6.01(d), 6.01(g), 6.01(k), 6.01(m), 6.01(n)
and 6.01(o).

 

65

--------------------------------------------------------------------------------


 

(c)           As soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual report for such year
for the Borrower and its Subsidiaries, including therein a Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
a Consolidated statement of income and retained earnings and a Consolidated
statement of changes in cash flow, of the Borrower and its Subsidiaries for such
Fiscal Year, certified in a manner acceptable to the Independent Public
Accountants, together with (i) a certificate of such accounting firm to the
Lenders stating that, in the course of the regular audit of the business of the
Borrower and its Subsidiaries, which audit was conducted by such accounting firm
in accordance with generally accepted auditing standards, such accounting firm
has obtained no knowledge that a Default has occurred and is continuing, or if,
in the opinion of such accounting firm, a Default has occurred and is
continuing, a statement as to the nature thereof, (ii) a Compliance Certificate,
(iii) a schedule prepared by the chief financial officer of the Borrower, in
form satisfactory to the Lenders, of the computations used by the Borrower in
determining, as of the end of such Fiscal Year, compliance with limitations
contained in Sections 5.01(l), 5.01(o), 5.02(a), 5.02(b), 5.02(d), 5.02(f),
5.02(g), 5.02(h), 6.01(d), 6.01(g), 6.01(k), 6.01(m), 6.01(n) and 6.01(o) and
the calculation of the Debt to Operating Cash Flow Ratio as of the last day of
such Fiscal Year, and (iv) unaudited consolidating balance sheets as of the end
of such Fiscal Year and statements of income and retained earnings and
statements of the sources and uses of funds for such Fiscal Year for the
Borrower and each of its Subsidiaries, certified by the chief financial officer
of the Borrower;

 

(d)           As soon as available and in any event by the end of each Fiscal
Year, a copy of the annual business and financial plan of the Borrower and its
Consolidated Subsidiaries for the next ending Fiscal Year on a monthly basis
(for each fiscal month) and for the subsequent Fiscal Year on an annual basis,
in form and substance satisfactory to the Administrative Agent, which plan will
include (i) projected Consolidated balance sheets of the Borrower for the next
ending Fiscal Year, on an annual basis; (ii) projected Consolidated cash flow
analyses of the Borrower and each of its Subsidiaries for each of the twelve
months following the end of such Fiscal Year, on a monthly basis, and for the
next ending Fiscal Year on an annual basis; and (iii) projected Consolidated
income statements of the Borrower and each of its Subsidiaries for each of the
twelve months following the end of such Fiscal Year, on a monthly basis, and for
the next ending Fiscal Year on an annual basis;

 

(e)           Promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Borrower or any of its
Subsidiaries sends to their respective shareholders and copies of all
registration statements and reports on Forms 10-K, 10-Q and 8-K (or their
equivalent) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;

 

(f)            Promptly after the commencement thereof, notice of all actions,
suits, hearings and proceedings before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Borrower or any of its Subsidiaries of the type described in
Section 4.01(h) or in Section 6.01(g);

 

(g)           As soon as possible and in any event within five days after the
occurrence of any Default, a statement by the chief financial officer of the
Borrower setting forth details of such Default and the action which the Borrower
has taken or proposes to take with respect thereto;

 

(h)           Promptly upon becoming aware that any Termination Event with
respect to any Plan has occurred, a statement by the chief financial officer of
the Borrower describing such

 

66

--------------------------------------------------------------------------------


 

Termination Event and each action, if any, which the Borrower and each such
ERISA Affiliate proposes to take with respect thereto;

 

(i)            Promptly and in any event within two Domestic Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from the PBGC, copies of
each notice received by the Borrower or any ERISA Affiliate from the PBGC
stating the PBGC’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan;

 

(j)            Promptly and in any event within 30 days after the filing thereof
with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Plan

 

(k)           At the time notice is given or required to be given to the PBGC
under Section 302(f)(4)(A) of ERISA of the failure to make timely payments to a
Plan, a copy of any such notice filed and a statement of the chief financial
officer of the Borrower setting forth (i) sufficient information necessary to
determine the amount of the lien under Section 302(f)(3), (ii) the reason for
the failure to make the required payments and () the action, if any, which the
Borrower or its ERISA Affiliates proposes to take with respect thereto;

 

(l)            Promptly and in any event within five Domestic Business Days
after receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of
a Multiemployer Plan, a copy of each notice received by the Borrower or any
ERISA Affiliate concerning (A) the imposition of Withdrawal Liability by a
Multiemployer Plan, (B) the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title IV of ERISA, (C)
the termination of a Multiemployer Plan within the meaning of Title IV of ERISA
or (D) the amount of liability incurred, or expected to be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(A), (B) or (C) above;

 

(m)          Promptly notify, and cause each of its Subsidiaries to promptly
notify, the Administrative Agent (i) of any lapse, termination or relinquishment
of any station license, permit or other authorization from the FCC held by the
Borrower or any of its Subsidiaries or any failure by the FCC to renew or extend
any such license, permit or other authorization for other than the usual period
thereof, which lapse, termination, relinquishment, failure to renew or extend
would have a material adverse effect on the business, condition (financial or
otherwise), operations, properties or prospects of the Borrower or any of its
Subsidiaries; and (ii) of any complaint or other matter filed with or
communicated to the FCC, of which the Borrower or any of its Subsidiaries has
knowledge and which might have a materially adverse effect upon the renewal or
extension of any station license, permit or other authorization held by the
Borrower or any of its Subsidiaries, including, without limitation, (A) any
complaint to which the FCC has requested an answer, (B) any petition to deny, or
informal objection filed with regard to, an application filed by the Borrower or
any of its Subsidiaries with the FCC or any mutually exclusive competing
application filed for authority to broadcast on the frequencies or channels
licensed to the Borrower or any of its Subsidiaries and (C) any citation or
notice of violation or order to show cause or order to become a party to a
proceeding issued by the FCC against the Borrower or any of its Subsidiaries;

 

(n)           Promptly after any significant change in accounting policies or
reporting practices, notice and a description in reasonable detail of such
change;

 

(o)           Copies of any statement or report to be furnished to any other
holder of the securities of the Borrower or any of its Subsidiaries pursuant to
the terms of any indenture, loan or

 

67

--------------------------------------------------------------------------------


 

credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.03, at such time as such
statement or report is to be furnished to such other holder pursuant to such
terms;

 

(p)           As soon as possible after the end of each Fiscal Year, a statement
certified by the chief financial officer of the Borrower setting forth in
reasonable detail any changes since the date of this Agreement, not previously
reported pursuant to this paragraph (p), in the information set forth in
Schedules 4.01(h), 4.01(m), 4.01(t) and 4.01(y), or stating that no such changes
have occurred;

 

(q)           Such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request;

 

(r)            Promptly after (i) the Borrower shall fail to make any payment
when due under the Related Documents, (ii) there shall have been an acceleration
of the maturity of any Existing Subordinated Debt, any Permitted Subordinated
Debt, the 2001 Senior Notes or any New Notes, (iii) the trustee under the
indenture for any Existing Subordinated Debt, any Permitted Subordinated Debt,
the 2001 Senior Notes or any New Notes or any holder thereof shall have asserted
in writing that an “Event of Default” as defined therein shall have occurred or
(iv) the commencement of any enforcement proceeding with respect to any Existing
Subordinated Debt, any Permitted Subordinated Debt, the 2001 Senior Notes or any
New Notes, notice thereof, including a description in reasonable detail of the
circumstances, and a statement of the chief financial officer of the Borrower
setting forth the action the Borrower has taken or proposes to take with respect
thereto; and

 

(s)           Promptly after the expiration or any termination of any network
affiliation agreements of the Borrower or any Subsidiary, notice thereof,
including a description in reasonable detail of the circumstances, and a
statement of the chief financial officer of the Borrower setting forth the
action the Borrower has taken or proposes to take with respect thereto.

 


ARTICLE 6


 


EVENTS OF DEFAULT


 


SECTION 6.01.      EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (“EVENTS
OF DEFAULT”) SHALL OCCUR AND BE CONTINUING:

 

(a)           The Borrower shall fail to pay within two days of the due date any
interest on any Note, shall fail to reimburse any drawing under any Letter of
Credit or shall fail to pay when due any principal on any Note, any fees or
other amounts payable under any Loan Document; or

 

(b)           Any representation or warranty made by any Loan Party in or in
connection with any Loan Document or any amendment thereto or New Notes Document
to which it is a party or any certificate or financial information delivered
pursuant to any Loan Document or any amendment thereto or New Notes Document
shall prove to have been incorrect in any material respect when made; or

 

(c)           Any Loan Party (i) shall fail to perform or observe any term,
covenant or agreement contained in Section 2.20, 5.01, 5.02 or 5.03(g) of this
Agreement, in any Mortgage, in Sections 4, 6, 7, 8, 9 or 10 of any Security
Agreement or in any other provision of any Collateral

 

68

--------------------------------------------------------------------------------


 

Document that is comparable to any such Section of any Security Agreement or
(ii) shall fail to perform or observe any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or

 

(d)           The Borrower or any Subsidiary shall fail to make when due or
within any applicable grace period any payment in respect of any Material
Financial Obligations (other than the Notes issued under this Agreement); any
event or condition shall occur which results in the acceleration of the maturity
of any Debt (excluding Debt evidenced by the Notes issued under this Agreement)
of the Borrower or any of its Subsidiaries (as the case may be) having an
aggregate unpaid principal amount in excess of $3,000,000 or enables (or, with
the giving of notice or lapse of time or both, would enable) the holder of such
Debt or any Person acting on such holder’s behalf to accelerate the maturity
thereof; the Borrower or any of its Subsidiaries shall fail to pay when the same
becomes due any rental payments in respect of any leases (other than payments
with respect to Capital Lease Obligations) requiring in the aggregate, annual
lease payments in excess of $1,000,000, and such failure shall continue after
the applicable grace period, if any, specified in the lease or leases relating
to such rental payment; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

 

(e)           Any “Event of Default” as defined in any Subordinated Debt
Document, 2001 Senior Note Document, Permitted Senior Unsecured Debt Document or
New Notes Document; or

 

(f)            The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or the Borrower or any of its Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

 

(g)           One or more judgments or orders for the payment of money
aggregating more than $1,000,000 shall be rendered against the Borrower or any
of its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment(s) or order(s) or (ii) there shall
be any period of 10 consecutive days (or, if such proceedings are in a state
court, such longer period (not to exceed 30 days) following the entry of such
judgement or order during which the Borrower shall be entitled under applicable
state law to file an appeal as of right) during which a stay of enforcement of
such judgment(s) or order(s), by reason of a pending appeal or otherwise, shall
not be in effect; or

 

(h)           Any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that is materially adverse to the Borrower
and its Subsidiaries taken as a whole, and either (i) enforcement proceedings
shall have been commenced by any Person upon

 

69

--------------------------------------------------------------------------------


 

such judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(i)            Any provision of any Loan Document after delivery thereof shall
for any reason cease to be valid and binding on any Loan Party, or any Loan
Party shall so state in writing; or

 

(j)            At any time after the Availability Date, any Collateral Document
after delivery thereof shall for any reason cease to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby; or

 

(k)           Any Termination Event with respect to a Plan shall have occurred
and, 30 days after notice thereof was required by the terms hereof to have been
given to the Administrative Agent by the Borrower, (i) such Termination Event
shall still exist and (ii) the sum (determined as of the date of occurrence of
such Termination Event) of the Insufficiency of such Plan and the Insufficiency
of any and all other Plans with respect to which a Termination Event shall have
occurred and then exist (or, in the case of a Plan with respect to which a
Termination Event described in clause (ii) of the definition of Termination
Event shall have occurred and then exist, the liability related thereto) is
equal to or greater than $250,000; or

 

(l)            The Borrower shall cease to own directly 100% of the issued and
outstanding Voting Stock of each Subsidiary that is a corporation (other than
Fidelity and License Co. Sub, which may be so owned indirectly) or shall cease
to own, directly or through one or more wholly owned Subsidiaries, 100% of the
partnership interests of each Subsidiary that is a partnership, except in the
case of any Subsidiary of which the Borrower shall have disposed of all Voting
Stock and all partnership interests pursuant to a Permitted Asset Sale; or

 

(m)          The Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds $250,000;
or

 

(n)           The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the average annual amounts contributed to such Multiemployer
Plans for the three most recent plan years which include the date hereof by an
amount exceeding $250,000; or

 

(o)           The Borrower or any ERISA Affiliate shall have committed a failure
described in Section 302(f)(1) of ERISA and the amount determined under Section
302(f)(3) of ERISA is equal to or greater than $500,000; or

 

(p)           The FCC shall designate for hearing any station license or permit
held by the Borrower or any of its Subsidiaries (i) to determine whether the
station license or permit should be revoked or modified in a materially adverse
manner, (ii) to determine whether the station license should be renewed or (iii)
to determine whether an application for renewal of a license for a station
operated by the Borrower or any of its Subsidiaries should be granted or whether
the application of another party for said frequency or channel should be granted
and in each such case

 

70

--------------------------------------------------------------------------------


 

there is a reasonable possibility of an adverse decision which could adversely
affect the condition (financial or otherwise), operations or properties of the
Borrower or such Subsidiary; or

 

(q)           There shall occur a material adverse change in the condition
(financial or otherwise), operations or properties of (i) the Borrower or (ii)
any of its Subsidiaries or (iii) the Borrower and its Subsidiaries taken as a
whole; or

 

(r)            Vincent Young, Adam Young, members of their respective immediate
families, Persons controlled (as defined in the definition of “Affiliate”) by
Vincent Young, Adam Young or members of their respective immediate families and
members of management of the Borrower shall fail to hold, in the aggregate for
all such individuals and other Persons, record and beneficial title to at least
40% (by number of votes) of the Voting Stock of the Borrower; or

 

(s)           Either (i) any “person” or “group” (as such terms are used in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
other than Permitted Holders, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 and 13d-5 promulgated by the Securities and Exchange Commission
under said Act, except that a Person shall be deemed to have beneficial
ownership of all shares that such Person has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% (by number of votes) of the total outstanding
Voting Stock of the Borrower; provided that the Permitted Holders “beneficially
own” (as so defined) a lesser percentage of such Voting Stock than such other
Person and do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the board of
directors of the Borrower; or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the board of
directors of the Borrower (together with any new directors whose election to
such board of directors, or whose nomination for election by the stockholders of
the Borrower, was approved by a vote of 662/3% of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease for
any reason to constitute a majority of the board of directors of the Borrower
then in office;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances and the obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the Notes,
all interest thereon, all Letter of Credit Obligations, all Letter of Credit
Fees and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Notes, all interest thereon, all Letter of Credit
Obligations, all Letter of Credit Fees and all such other amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, provided that in the event of the acceleration of the maturity of any
Permitted Subordinated Debt or the commencement of any voluntary proceeding or
the taking of any corporate action referred to in subsection (f) above, or the
actual or deemed entry of an order for relief with respect to the Borrower or
any of its Subsidiaries under the Bankruptcy Reform Act of 1978, as amended, (A)
the obligation of each Lender to make Advances and the obligation of the Issuing
Bank to issue Letters of Credit shall automatically be terminated and (B) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

 


SECTION 6.02.      CASH COVER.  THE BORROWER AGREES, IN ADDITION TO THE
PROVISIONS OF SECTION 6.01 HEREOF, THAT UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, IT SHALL,

 

71

--------------------------------------------------------------------------------


 


IF REQUESTED BY THE ADMINISTRATIVE AGENT UPON THE INSTRUCTION OF LENDERS HAVING
MORE THAN 50% IN AGGREGATE AMOUNT OF THE REVOLVING FACILITY COMMITMENTS (OR, IF
THE REVOLVING FACILITY COMMITMENTS SHALL HAVE BEEN TERMINATED, HOLDING AT LEAST
50% OF THE LETTER OF CREDIT OBLIGATIONS), PAY TO THE ADMINISTRATIVE AGENT AN
AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AGGREGATE AMOUNT AVAILABLE
FOR DRAWING UNDER ALL LETTERS OF CREDIT THEN OUTSTANDING AT SUCH TIME, AND SUCH
FUNDS SHALL BE HELD AS COLLATERAL PURSUANT TO ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT; PROVIDED THAT, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
SPECIFIED IN CLAUSE (F) OF SECTION 6.01 WITH RESPECT TO THE BORROWER, THE
BORROWER SHALL PAY SUCH AMOUNT FORTHWITH WITHOUT ANY NOTICE OR DEMAND OR ANY
OTHER ACT BY THE ADMINISTRATIVE AGENT OR ANY LENDER.

 


ARTICLE 7


 


THE AGENTS


 


SECTION 7.01.      APPOINTMENT AND AUTHORIZATION.  EACH LENDER APPOINTS AND
AUTHORIZES EACH AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS UNDER THIS AGREEMENT, THE NOTES AND THE COLLATERAL DOCUMENTS AS ARE
DELEGATED TO SUCH AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH ALL SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.

 


SECTION 7.02.      AGENTS AND AFFILIATES.  EACH AGENT SHALL HAVE THE SAME RIGHTS
AND POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE OR REFRAIN
FROM EXERCISING THE SAME AS THOUGH IT WERE NOT AN AGENT. EACH AGENT AND EACH OF
THEIR RESPECTIVE AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACQUIRE
EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE
BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF IT WERE NOT AN
AGENT HEREUNDER.

 


SECTION 7.03.      ACTIONS BY AGENTS.  THE OBLIGATIONS OF THE AGENTS HEREUNDER
ARE ONLY THOSE EXPRESSLY SET FORTH HEREIN AND NEITHER THE AGENTS NOR THE LEAD
ARRANGERS SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY
LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST
WITH RESPECT TO THE AGENTS OR THE LEAD ARRANGERS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO AGENT SHALL BE REQUIRED TO TAKE ANY ACTION WITH
RESPECT TO ANY DEFAULT, EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE 6 OR SECTION
7.10.

 


SECTION 7.04.      CONSULTATION WITH EXPERTS.  EACH OF THE AGENTS MAY CONSULT
WITH LEGAL COUNSEL (WHO MAY BE INTERNAL COUNSEL OR COUNSEL FOR THE BORROWER),
INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

 


SECTION 7.05.      LIABILITY OF AGENTS.  NO AGENT OR ANY OF SUCH AGENT’S
AFFILIATES NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, OR EMPLOYEES
SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN CONNECTION HEREWITH
(I) WITH THE CONSENT OR AT THE REQUEST OF THE MAJORITY LENDERS OR (II) IN THE
ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO AGENT NOR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE
FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO OR VERIFY (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN CONNECTION WITH THIS AGREEMENT OR ANY
BORROWING HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS
OR AGREEMENTS OF THE BORROWER; (III) THE SATISFACTION OF ANY CONDITION SPECIFIED
IN ARTICLE 3, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT; OR (IV) THE VALIDITY, EFFECTIVENESS OR GENUINENESS OF THIS
AGREEMENT, THE NOTES OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION
HEREWITH. NO AGENT SHALL INCUR ANY LIABILITY BY ACTING IN RELIANCE UPON ANY
NOTICE, CONSENT, CERTIFICATE, STATEMENT, OR OTHER WRITING (WHICH MAY BE A BANK
WIRE, TELEX OR SIMILAR WRITING) BELIEVED BY IT TO BE GENUINE OR TO BE SIGNED BY
THE PROPER PARTY OR PARTIES.

 

72

--------------------------------------------------------------------------------


 


SECTION 7.06.      INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN ACCORDANCE
WITH ITS LENDER SHARE, INDEMNIFY EACH OF THE AGENTS AND THE ISSUING BANK, THEIR
RESPECTIVE AFFILIATES AND THE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF EACH
OF THE AGENTS AND THE ISSUING BANK OR OF THEIR RESPECTIVE AFFILIATES (EACH AN
“INDEMNITEE”) (TO THE EXTENT NOT REIMBURSED BY THE BORROWER) AGAINST ANY COST,
EXPENSE (INCLUDING REASONABLE COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND,
ACTION, LOSS OR LIABILITY (EXCEPT SUCH AS RESULT FROM THE INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) THAT THE INDEMNITEE MAY SUFFER OR INCUR IN
CONNECTION WITH THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE INDEMNITEE
HEREUNDER. THE PROVISIONS OF THIS SECTION 7.06 SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT.

 


SECTION 7.07.      CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT, ANY LEAD ARRANGER, ANY
AGENT’S AFFILIATE, ANY LEAD ARRANGER’S AFFILIATE, ANY OTHER LENDER OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT. EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT,
ANY LEAD ARRANGER, ANY AGENT’S AFFILIATE, ANY LEAD ARRANGER’S AFFILIATE, ANY
OTHER LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ANY ACTION UNDER THIS AGREEMENT.

 


SECTION 7.08.      SUCCESSOR AGENT.  ANY AGENT MAY RESIGN AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE LENDERS AND THE BORROWER. UPON ANY SUCH
RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR TO
SUCH AGENT. IF NO SUCH SUCCESSOR FOR SUCH AGENT SHALL HAVE BEEN SO APPOINTED BY
THE MAJORITY LENDERS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING AGENT GIVES NOTICE OF RESIGNATION, THEN THE RETIRING AGENT
MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR AGENT, WHICH SHALL BE A
LENDER ORGANIZED OR LICENSED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
OF ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$50,000,000. UPON THE ACCEPTANCE OF ITS APPOINTMENT AS AN AGENT HEREUNDER BY A
SUCCESSOR AGENT IN THE SAME CAPACITY, SUCH SUCCESSOR AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS AND DUTIES OF THE RETIRING
AGENT, AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS HEREUNDER. AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER, THE
PROVISIONS OF THIS ARTICLE SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS AN AGENT.

 


SECTION 7.09.      [INTENTIONALLY OMITTED].

 


SECTION 7.10.      NOTICE OF DEFAULT; COLLATERAL DOCUMENTS.    (A)  THE
ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER UNLESS THE
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A LENDER OR THE BORROWER OR ANY
GUARANTOR REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF
DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”. IF THE
ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, IT SHALL GIVE PROMPT NOTICE THEREOF
TO EACH OF THE LENDERS.

 

(b)           Subject to Section 8.01, as to any matters not expressly provided
for in the Collateral Documents (including the timing and methods of realization
upon any Collateral), the Collateral Agent shall act or refrain from acting in
accordance with written instructions from the Majority Lenders or, in the
absence of such instructions, in accordance with its discretion, provided that
the Collateral Agent shall not be obligated to take any action if the Collateral
Agent believes that such action is or may be contrary to any applicable law or
might cause the Collateral Agent to incur any loss or liability for which it has
not been indemnified to its reasonable satisfaction.

 

(c)           The Collateral Agent shall not be responsible for the existence,
genuineness or value of any Collateral or for the validity, perfection, priority
or enforce ability of the security interests in

 

73

--------------------------------------------------------------------------------


 

any Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part under any Collateral Document. The Collateral
Agent shall have no duty to ascertain or inquire as to the performance or
observance of any terms of any Collateral Document by any Person.

 


ARTICLE 8


 


MISCELLANEOUS


 


SECTION 8.01.      AMENDMENTS, ETC.    NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR OF ANY NOTE, NOR CONSENT TO ANY DEPARTURE BY THE BORROWER
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE MAJORITY LENDERS (AND, IF THE RIGHTS OR DUTIES OF ANY AGENT OR
THE ISSUING BANK ARE AFFECTED THEREBY, BY SUCH AGENT OR THE ISSUING BANK AS THE
CASE MAY BE), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN, PROVIDED THAT NO
SUCH AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY ALL
LENDERS, DO ANY OF THE FOLLOWING:

 

(i)            waive any of the conditions specified in Article 3,

 

(ii)           change the percentage of the Lender Shares or the percentage of
any of the Revolving Facility Commitments or of the aggregate unpaid principal
amount of the Notes, or the number of Lenders, which shall be required for the
Lenders or any of them to take any action hereunder,

 

(iii)          amend this Section 8.01, or

 

(iv)          change the definition of Majority Lenders or the definitions
contained in Section 8.01(b);

 

and provided further that no such amendment, waiver or consent shall, unless in
writing and signed by all Lenders holding Revolving Facility Commitments, do any
of the following:

 

(v)           [Intentionally Omitted]

 

(w)          increase the Revolving Facility Commitments or subject such Lenders
to any additional obligations,

 

(x)            reduce the principal of or the interest rate or accrued interest
on the Revolving Advances or the amount of any Letter of Credit Obligations or
any fees to any such Lenders or modify the ratable sharing of payments under any
Loan Document,

 

(y)           postpone any date for the payment of interest or fees in respect
of any Revolving Advances, or

 

(z)            postpone the Revolving Facility Termination Date;

 

and provided further that no such amendment, waiver or consent shall

 

(y)           [Intentionally Omitted]

 

(z)            reduce the amount or extend the payment date of any mandatory
reduction in the Revolving Facility Commitments pursuant to Section 2.08(b) or
any related mandatory repayment

 

74

--------------------------------------------------------------------------------


 

or prepayment of any Revolving Advances pursuant to Section 2.08(c), unless it
is in writing and signed by the Majority RC Lenders (as defined in Section
8.01(b)); provided that no such date shall be postponed beyond the Revolving
Facility Termination Date (except as expressly contemplated by the third proviso
to this Section 8.01(a)) unless it is in writing and signed by all Lenders with
Revolving Facility Commitments;

 

and provided further that the consent of the Lead Arrangers and not the Majority
Lenders shall be required for any amendment providing for the inclusion of any
Incremental Term Loans in accordance with the requirements of Section 2.01(a)
and other terms customary for leveraged term loans.

 

(b)           As used in Section 8.01(a), “Majority RC Lenders” means Lenders
holding at least 51% of the aggregate outstanding amount of the Revolving
Facility Commitments or, if the Revolving Facility Commitments have been
terminated, Revolving Advances.

 

(c)           No amendment or waiver of any provision of any other Loan
Document, nor consent to any departure by the applicable Loan Party therefrom,
shall be effective except in accordance with the terms thereof.

 


SECTION 8.02.      NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE IN WRITING (INCLUDING
TELEGRAPHIC, TELECOPY, TELEX OR CABLE COMMUNICATION) AND MAILED (PREPAID
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED), TELEGRAPHED,
TELECOPIED, TELEXED, CABLED OR DELIVERED (BY HAND OR OTHER COURIER SERVICE): IF
TO THE BORROWER, AT ITS ADDRESS AT 599 LEXINGTON AVENUE, NEW YORK, NEW YORK
10022, ATTENTION: VINCENT J. YOUNG, CHAIRMAN, FACSIMILE: (212) 758-1229, WITH A
COPY TO SONNENSCHEIN NATH & ROSENTHAL, 1221 AVENUE OF THE AMERICAS, NEW YORK,
NEW YORK, 10020, ATTENTION: ROBERT L. WINIKOFF, ESQ., FACSIMILE: (212) 768-6800;
IF TO ANY GUARANTOR, AT ITS ADDRESS C/O THE BORROWER, 599 LEXINGTON AVENUE, NEW
YORK, NEW YORK 10022, ATTENTION: VINCENT J. YOUNG, CHAIRMAN, FACSIMILE: (212)
758-1229, WITH A COPY TO SONNENSCHEIN NATH & ROSENTHAL, 1221 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10020, ATTENTION: ROBERT L. WINIKOFF, ESQ.,
FACSIMILE: (212) 768-6800; IF TO ANY BANK, AT ITS DOMESTIC LENDING OFFICE
SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE; IF TO ANY OTHER LENDER, AT ITS
DOMESTIC LENDING OFFICE SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION AGREEMENT
PURSUANT TO WHICH IT BECAME A LENDER; IF TO THE SYNDICATION AGENT, AT ITS
ADDRESS AT WACHOVIA SECURITIES, 301 S. COLLEGE STREET TW-5, CHARLOTTE, NORTH
CAROLINA  28288-0760, ATTENTION:  BRUCE LOFTIN; FACSIMILE: (704) 383-1625, WITH
A COPY TO CAHILL GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NEW YORK,
ATTENTION: WILLIAM M. HARTNETT, FACSIMILE:  (212) 269-5420; AND IF TO THE
ADMINISTRATIVE AGENT, AT ITS ADDRESS AT 60 WALL STREET, NEW YORK, NEW YORK 
10005, ATTENTION:  GREGORY SHEFRIN AND PAUL O’LEARY, FACSIMILE:  (212) 797-5690,
WITH A COPY TO CAHILL GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NEW YORK,
ATTENTION: WILLIAM M. HARTNETT, FACSIMILE: (212) 797-5690, OR, AS TO EACH PARTY,
AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE
TO THE OTHER PARTIES. ALL SUCH NOTICES AND COMMUNICATIONS SHALL, WHEN MAILED, BE
EFFECTIVE THREE DAYS AFTER BEING MAILED AND, WHEN TELEGRAPHED, TELECOPIED,
TELEXED OR CABLED, BE EFFECTIVE WHEN DELIVERED TO THE TELEGRAPH COMPANY, SENT BY
TELECOPY, CONFIRMED BY TELEX ANSWER BACK OR DELIVERED TO THE CABLE COMPANY,
RESPECTIVELY, EXCEPT THAT NOTICES AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT
PURSUANT TO ARTICLE 2 SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE
ADMINISTRATIVE AGENT.

 


SECTION 8.03.      NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY LENDER OR
ANY AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT UNDER ANY LOAN
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT UNDER ANY LOAN DOCUMENT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT. THE REMEDIES PROVIDED IN
THE LOAN DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY
LAW.

 

75

--------------------------------------------------------------------------------


 


SECTION 8.04.      COSTS AND EXPENSES; INDEMNITIES.    (A)  THE BORROWER AGREES
TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY AGENT OR ANY
AFFILIATE OF AN AGENT OR BY A PERSON ACTING UPON THE REQUEST OR ON BEHALF OF ANY
AGENT OR ANY AFFILIATE OF AN AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, FILING, RECORDING, ADMINISTRATION, MODIFICATION AND
AMENDMENT OF THE LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED
THEREUNDER (SUCH ADMINISTRATION COSTS AND EXPENSES SHALL INCLUDE, WITHOUT
LIMITATION, REASONABLE COSTS INCURRED IN CONNECTION WITH ANY AUDITS OF THE
BORROWER AND ITS SUBSIDIARIES, ALL COSTS AND EXPENSES INCURRED IN CONNECTION
WITH APPRAISALS, AUDITS AND SEARCH REPORTS, ALL COSTS, EXPENSES, FEES AND
DISBURSEMENTS INCURRED IN CONNECTION WITH ANY DEFAULT AND ANY WORKOUT,
RESTRUCTURING, COLLECTION, BANKRUPTCY, INSOLVENCY AND OTHER ENFORCEMENT
PROCEEDINGS RESULTING THEREFROM, ALL FILING FEES, AND THE FEES AND EXPENSES OF
COUNSEL THAT ANY AGENT OR ANY AFFILIATE OF AN AGENT MAY CONSULT, FROM TIME TO
TIME, IN CONNECTION WITH THE LOAN DOCUMENTS), INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF CAHILL GORDON & REINDEL LLP, LOCAL
COUNSEL WHO MAY BE RETAINED BY ANY OF SAID COUNSEL OR BY ANY AGENT OR ANY
AFFILIATE OF AN AGENT WITH RESPECT THERETO AND WITH RESPECT TO ADVISING ANY
AGENT OR ANY AFFILIATE OF AN AGENT AS TO ITS RIGHTS AND RESPONSIBILITIES UNDER
THE LOAN DOCUMENTS, AND ALL REASONABLE COSTS AND EXPENSES, IF ANY (INCLUDING
REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO ANY AGENT OR AFFILIATE
OF AN AGENT, OR ANY LENDER OR AFFILIATE OF A LENDER (INCLUDING IN-HOUSE COUNSEL
OF ANY LENDER OR OF SUCH AFFILIATE OF A LENDER) AND ALL OTHER FCC FEES),
INCURRED BY ANY AGENT, ANY AFFILIATE OF AN AGENT, ANY LENDER OR ANY AFFILIATE OF
A LENDER OR ANY PERSON ACTING UPON THE REQUEST OR ON BEHALF OF ANY AGENT, ANY
AFFILIATE OF AN AGENT, ANY LENDER OR ANY AFFILIATE OF A LENDER IN CONNECTION
WITH THE ENFORCEMENT OF THE LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE
DELIVERED UNDER THE LOAN DOCUMENTS.

 

(b)           The Borrower agrees to indemnify, pay and hold harmless each
Agent, each Affiliate of an Agent, each Lender, each Affiliate of a Lender, each
trustee and investment advisor of a Lender that is a fund and their respective
officers, directors, employees and agents (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitee shall be designated a party thereto, and the expenses of
investigation by engineers, environmental consultants and similar technical
personnel and any commission, fee or compensation claimed by any broker (other
than any broker retained by or on behalf of any Agent or any Lender) asserting
any right to payment for the transactions contemplated hereby), which may be
imposed on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby or by the other Loan
Documents or by other Related Documents (including (i) (A) as a direct or
indirect result of the presence on or under, or escape, seepage, leakage,
spillage, discharge, emission or release from, any property now or previously
owned, leased or operated by the Borrower or any of its Subsidiaries of any
Hazardous Materials, (B) arising out of or relating to the offsite disposal of
any materials generated or present on any such property, (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of the Borrower or any of its Subsidiaries or (D)
arising out of or relating to any violation by, or liability of, the Borrower or
any of its Subsidiaries under any Environmental Law and (ii) proposed and actual
extensions of credit under this Agreement) and the use or intended use of the
proceeds of any Borrowing, except that the Borrower shall have no obligation
hereunder to an Indemnitee with respect to any liability resulting from the
gross negligence or willful misconduct of such Indemnitee.  To the extent that
the undertaking set forth in the immediately preceding sentence may be
unenforceable, the Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.  Without limiting the generality of any provision of this Section,
to the fullest extent permitted by law, the Borrower hereby waives all rights
for contribution or any other rights of recovery with respect to liabilities,
losses, damages, costs and expenses arising

 

76

--------------------------------------------------------------------------------


 

under or relating to Environmental Laws that it or its Subsidiaries might have
by statute or otherwise against any Indemnitee.

 


SECTION 8.05.      RIGHT TO SET-OFF.    (A)  UPON (I) THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT AND (II) THE MAKING OF THE REQUEST OR
THE GRANTING OF THE CONSENT SPECIFIED BY SECTION 6.01 TO AUTHORIZE THE
ADMINISTRATIVE AGENT TO DECLARE THE NOTES AND THE LETTER OF CREDIT OBLIGATIONS
DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SECTION 6.01, EACH LENDER (AND A
PARTICIPANT THEREOF) IS HEREBY AUTHORIZED, SUBJECT TO THE PROVISIONS OF SECTION
8.05(B), AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW (WITHOUT PENALTY, SANCTION OR LOSS OF COLLATERAL), TO SET OFF AND APPLY ANY
AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT
ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING TO SUCH LENDER TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS
OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER ANY LOAN DOCUMENT, IRRESPECTIVE
OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER SUCH LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. EACH LENDER AGREES
PROMPTLY TO NOTIFY THE BORROWER AFTER SUCH SET-OFF AND APPLICATION MADE BY SUCH
LENDER, PROVIDED THAT SUCH FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION. THE RIGHTS OF EACH LENDER UNDER THIS
SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH SUCH LENDER MAY HAVE. EACH LENDER
AGREES THAT IF IT SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, RECEIVE PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF PRINCIPAL
AND INTEREST DUE WITH RESPECT TO ANY NOTE HELD BY IT AND LETTER OF CREDIT
OBLIGATIONS OWED TO IT WHICH IS GREATER THAN THE PROPORTION RECEIVED BY ANY
OTHER LENDER IN RESPECT OF THE AGGREGATE AMOUNT OF PRINCIPAL AND INTEREST DUE
WITH RESPECT TO ANY NOTE HELD BY SUCH OTHER LENDER AND THE LETTER OF CREDIT
OBLIGATIONS OWED TO SUCH OTHER LENDER, SUCH ADJUSTMENTS SHALL BE MADE AS MAY BE
REQUIRED SO THAT ALL SUCH PAYMENTS OF PRINCIPAL AND INTEREST WITH RESPECT TO THE
NOTES HELD BY THE LENDERS AND LETTER OF CREDIT OBLIGATIONS OWED TO ALL LENDERS
SHALL BE SHARED BY THE LENDERS PRO RATA.

 

(b)           The Lenders agree among themselves that, except upon the written
consent of the Majority Lenders, no Lender shall, with respect to any Note or
other obligation under any Loan Document, exercise any right described in
Section 8.05(a). If a Lender breaches its obligation under the foregoing
sentence, then such Lender shall be deemed to have waived any right to the
benefits of the Collateral Documents, as against any other Lender. Each Lender
waives all rights to enforce any rights under this Agreement, under the Notes or
under any other Loan Document without the prior written consent of the Majority
Lenders. Each Lender further agrees that all rights under the Collateral
Documents shall be exercised only through the Administrative Agent.

 


SECTION 8.06.      BINDING EFFECT; GOVERNING LAW.  THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN NOTIFIED BY EACH BANK THAT SUCH BANK HAS EXECUTED IT (WHICH
NOTIFICATION MAY BE IN THE FORM OF DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THE
ADMINISTRATIVE AGENT BY FACSIMILE TRANSMISSION) AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT AND EACH LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT THE BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER
OR ANY INTEREST HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF ALL LENDERS.  THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 


SECTION 8.07.      SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,

 

77

--------------------------------------------------------------------------------


 


EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF ALL LENDERS.

 

(b)           Any Lender may at any time grant to one or more commercial banks,
mutual funds, financial institutions or other “accredited investors” (as defined
in Regulation D of the Securities Act of 1933, as amended) (each a
“Participant”) participating interests in its Term Loan A Commitment, Revolving
Facility Commitment or any or all of its Advances. In the event of any such
grant by a Lender of a participating interest to a Participant, whether or not
any notice thereof is given to the Borrower or the Administrative Agent, such
Lender shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (w) of
the second proviso or clause (w) of the third proviso or clause (1) of the
fourth proviso to Section 8.01(a) (unless the participant’s share of such
Lender’s Revolving Facility Commitment would not be increased and any additional
obligations imposed on the Lenders would not be imposed upon the participant) or
in clause (v), (x), (y) or (z) of the second proviso or clause (x), (y) or (z)
of the third proviso or clause (2) or (3) of the fourth proviso of Section
8.01(a) without the consent of the Participant. The Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Sections 2.10(e), 2.12, 2.14, 2.16, 2.17, 2.18, 2.19
and 8.04 with respect to its participating interest. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).

 

(c)           Any Lender may at any time assign to one or more commercial banks,
mutual funds, financial institutions or other “accredited investors” (as defined
in Regulation D of the Securities Act of 1933, as amended) (each an “Assignee”)
(treating any fund that invests in bank loans and any other fund that is managed
by the same investment advisor of such fund or an Affiliate of such investment
advisor as single Assignee) all or any part (equivalent, except when the
Assignee is either an Affiliate of such transferor Lender, already a Lender or a
fund managed by the same investment advisor (or an Affiliate of such investment
advisor) as an existing Lender prior to such assignment, to at least $2,500,000)
of its rights and obligations under this Agreement, and such Assignee shall
assume such rights and obligations in respect of its Revolving Facility
Commitment and all of its outstanding Revolving Advances, all of its outstanding
Letters of Credit and all of its outstanding Letter of Credit Obligations.  When
all of the following conditions shall have been satisfied, such Assignee shall
be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Revolving Facility Commitment and/or Revolving
Advances, as the case may be, as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required:

 

(w)          delivery of an Assignment and Assumption Agreement executed by such
Assignee and such transferor Lender, with the subscribed consent of the Borrower
and the Administrative Agent, which consents shall not be unreasonably withheld
or delayed; provided that (i) if the Assignee is an Affiliate of such transferor
Lender, a fund managed by the same investment advisor (or an Affiliate of such
investment advisor) as an existing Lender or was a Lender immediately prior to
such assignment, no such consents shall be required and (ii) if such assignment
is made while any Default is continuing or during the first 30 days following
the Effective Date

 

78

--------------------------------------------------------------------------------


 

only in connection with the syndication of the Revolving Facility Commitments
hereunder, the consent of the Borrower shall not be required;

 

(x)            except in the case of the assignments pursuant to the Assignment
and Assumption Agreement, payment by such Assignee to such transferor Lender of
an amount equal to the purchase price agreed between such transferor Lender and
such Assignee (or, in the case of the assignment of Swingline Advances, payment
of the purchase price as set forth in Section 2.01(d));

 

(y)           payment to the Administrative Agent of a non-refundable
administrative fee for processing such assignment in the amount of $1,000 if the
Assignee was either a Lender or a fund managed by the same investment advisor
(or an Affiliate of such investment advisor) as an existing Lender immediately
prior to such assignment, or $3,500 otherwise; and

 

(z)            recordation of such assignment in the Register.

 

If the Assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 2.14.

 

(d)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement and the other Loan Documents (including, without
limitation, the Notes held by it) to any Federal Reserve Bank without notice to
or consent of Borrower or Agent and any Lender which is a fund may pledge all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Notes held by it) to any holders of
obligations owed, or securities issued, by such fund as security for such
obligations or securities, or to any trustee for, or any other representative of
such holders, provided that any foreclosure or other exercise of remedies by
such holder or trustee shall be subject to the provisions of this Section 8
regarding assignments in all respects.  No such pledge or assignment shall
release the transferor Lender from its obligations hereunder.

 

(e)           Subject to the provisions of this subsection (e), any Lender may
at any time designate an SPC to provide all or a portion of the Advances to be
made by such Lender pursuant to this Agreement; provided that such designation
shall not be effective unless the Borrower and the Administrative Agent consent
thereto in writing (which consents shall not be unreasonably withheld).  When a
Lender and its SPC shall have signed a designation agreement acceptable in form
and substance to the Administrative Agent and the Borrower and the
Administrative Agent shall have signed their respective consents thereto, such
SPC shall become a Designated Lender for purposes of this Agreement.  The
Designating Lender shall thereafter have the right to permit such Designated
Lender to provide all or a portion of the Advances to be made by such
Designating Lender pursuant to this Agreement, and the making of such Advances
or portion thereof shall satisfy the obligation of the Designating Lender to the
same extent, and as if, such Advances or portion thereof were made by the
Designating Lender.  As to any Advances or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Advances
or portion thereof would have had under this Agreement and otherwise; provided
that (x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender and (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of such Designated
Lender’s obligations under this Agreement, including its obligations in respect
of the Advances or portion thereof made by it.  Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would otherwise be liable and (ii) no
SPC shall be entitled to the benefits of Sections 2.16 and 2.18 (or any other
increased costs protection provision).  No additional Note shall be required to
evidence the Advances or portion

 

79

--------------------------------------------------------------------------------


 

thereof made by a Designated Lender; and the Designating Lender shall be deemed
to hold its Note as agent for its Designated Lender to the extent of the
Advances or portion thereof funded by such Designated Lender.  Each Designating
Lender shall act as administrative agent for its Designated Lender and give and
receive notices and other communications on its behalf.  Any payments for the
account of any Designated Lender shall be paid to its Designating Lender as
administrative agent for such Designated Lender and neither the Borrower nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments.  In addition, any Designated Lender may, with
notice to (but without the prior written consent of) the Borrower and the
Administrative Agent, (i) assign all or portions of its interest in any Advances
to its Designating Lender and (ii) disclose on a confidential basis any
non-public information relating to its Advances or portions thereof to any
rating agency, commercial paper dealer or provider of any guarantee, surety,
credit or liquidity enhancement to such Designated Lender.  This clause (e) of
Section 8.07 may not be amended without the prior written consent of each
Designating Lender, all or any part of whose Advances are being funded by an SPC
at the time of such amendment.  For the avoidance of doubt, with respect to the
Agents, the other Lenders and the Borrower, the Designating Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Designating Lender under the Loan Documents, be the
Lender of record hereunder.

 

(f)            The Administrative Agent, acting, for this purpose only, as agent
of the Borrower, shall maintain at its address referred to in Section 8.02 a
copy of each Assignment and Assumption Agreement delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Revolving Facility Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”).  All assignments shall be
effective only upon recordation in the Register. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(g)           Upon its receipt of a completed Assignment and Assumption
Agreement that has been executed and consented to in accordance with Section
8.07(c), together with any Note or Notes subject to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption Agreement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower. Except in the case of assignments
pursuant to the Assignment and Assumption Agreement, within five Domestic
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes, appropriate new Note or Notes, to the order of
such Assignee and, if the assigning Lender has retained any Revolving Facility
Commitment or any Advances, appropriate new Note or Notes to the order of the
assigning Lender. Except in the case of the assignments pursuant to the
Assignment and Assumption Agreement, such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Assumption Agreement and shall otherwise be in substantially the form of
Exhibit A-1.

 

(h)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.

 

80

--------------------------------------------------------------------------------


 


SECTION 8.08.      HEADINGS.  ARTICLE AND SECTION HEADINGS IN THIS AGREEMENT ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF
THIS AGREEMENT FOR ANY OTHER PURPOSE.

 


SECTION 8.09.      EXECUTION IN COUNTERPARTS; INTEGRATION.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

 


SECTION 8.10.      SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS AGREEMENT
WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR ENFORCE ABILITY OF SUCH
PROVISION IN ANY OTHER JURISDICTION.

 


SECTION 8.11.      WAIVER OF JURY TRIAL.   EACH OF THE BORROWER, EACH OF THE
SYNDICATION AGENTS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

 


SECTION 8.12.      SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 8.02 (EXCEPT THAT PROCESS MAY NOT BE
SERVED BY TELECOPY). NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 


SECTION 8.13.      CONSENT TO AMENDMENT.  EACH LENDER HEREBY CONSENTS TO, AND
HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER, THE
COLLATERAL DOCUMENTS, THE GUARANTY AGREEMENT AND THE MORTGAGE AMENDMENTS.

 


SECTION 8.14.      SURVIVAL.  THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS
2.10(E), 2.12, 2.14, 2.18 AND 8.04 HEREOF AND THE OBLIGATIONS OF THE LENDERS
UNDER SECTION 7.06 HEREOF SHALL SURVIVE THE REPAYMENT OF THE ADVANCES AND THE
LETTER OF CREDIT OBLIGATIONS AND THE TERMINATION OF THE REVOLVING FACILITY
COMMITMENTS AND THE LETTERS OF CREDIT.

 

[Signature Pages Follow]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

YOUNG BROADCASTING INC., as Borrower

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Date:

 

S-1

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as New Administrative Agent, Collateral Agent,
Issuing Bank and Lender

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

DEUTSCHE BANK SECURITIES, INC., as Joint
Exclusive Book-Runner and Lead Arranger

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Date:

 

S-2

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and Lender

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, L.L.C., as Joint
Exclusive Book-Runner and Lead Arranger

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Date:

 

S-3

--------------------------------------------------------------------------------


 

APPENDIX I

 

 

 

Commitments

 

 

 

Primary Revolving
Facility Commitment

 

Interim Revolving
Facility Commitment

 

 

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

$

10,000,000

 

$

115,000,000

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

10,000,000

 

115,000,000

 

 

 

 

 

 

 

 

 

$

20,000,000

 

$

230,000,000

 

 

S-1

--------------------------------------------------------------------------------
